      Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 1 of 122




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                           :
            Plaintiff                        :   Civil Action No. 17-CV-2641
                                             :
              v.                             :   Honorable Robert F. Kelly
                                             :
JEFFERSON B. SESSIONS III, et al.            :
                                             :
                   Defendants                :

Exhibit List to Plaintiff’s Brief in Support of His Second Motion for Summary
                                     Judgment

Exhibit A: Pennsylvania State Police Background Check

Exhibit B:    Federal Firearms Act of 1938

Exhibit C: State DUI Chart

Exhibit D: Federal Register Notices Granting Relief Pursuant to 18 U.S.C. §
           925(c)

Exhibit E:    John Kraszewski Court Records

Exhibit F:    Kim Blake Court Records

Exhibit G: Barry Shoop Court Records

Exhibit H: Carl Fareri Court Records

Exhibit I:    Charles Spangler Court Records

Exhibit J:    Expert Witness Robert Gordon’s Report

Exhibit K:    Excerpt from the Deposition of Edward A. Williams
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 2 of 122




                          EXHIBIT A
!
                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 3 of 122
..   '-   ... ·'   -·
                                       PENNSYLVANIA STATE POLICE
                                                   1800 Elmerton Avenue
                                                                                       Control #
                                                    Harrisburg, PA 17110               R17746166

                                 REQUEST FOR CRIMINAL RECORD CHECK




                        JOSHUA PRINCE
                        646. LE NAPE ROAD
                        BECHTELSVILLE PA 19505                             TELEPHONE: (610) 845-3803
                   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 4 of 122
~. 1/ P4~-:!1 7B

   COMPILED: 2017/03/22                                                         PAGE : 1 of 1
                                    PENNSYLVANIA STATE POLICE
                                        CENTRAL REPOSITORY
                                       lBOO EI.MERTON AVENUE
                                  HARRISBURG, PENNSYLVANIA 17110
                                           (BBB) 7B3-7972

   ================================================================================
            USE OF THE FOLLOWING CRIMINAL HISTORY RECORD *** SID 1B4-59-B0-9 ***
                              REGULATED BY ACT 47, AS AMENDED .
   ================================================================================
                                   IDENTIFICATION
   NAME: WILLIAMS,EDWARD A
   SID : 1B4-59-B0-9                       DOB:
   SEX : MALE          RAC: BLACK          HAI : BLACK
   HGT : 6 1 01 11     WGT : 230
   POB:                US CITIZEN: YES
   COUNTRY OF CITIZENSHIP: UNITED STATES
   ================================================================================
                                  CRIMINAL HISTORY
   NAME: WILLIAMS,EDWARD                      OTN : N293062 - 0
   ARRESTED: 2004/09/07 PAPEPOOOO PHILADELPHIA                                  OCA : C0935505
   DISPO DATE: 2006/06/15
   DISTRICT JUSTICE DOCKET NUMBER: MC 0409-0216

                                        *** COURT DATA ***
   OFFENSE
   DATE               CHARGE                   COUNT   GRADE DISPOSITION

   2004/09/07         VC3B02 DRIVING UNDER     1             FOUND GUILTY/
                      THE INFLUENCE                          COUNTY PRISON/
                      OF ALCOHOL OR                          90 DYS - 002 YR-
                      CONTROLLED                             S
                      SUBSTANCE

   FOR MORE INFORMATION, CONTACT THE APPROPRIATE COURT OF RECORD
   ================================================================================
                                   PROBATION/PAROLE INFORMATION
                                           START       END                      LIFE
   AGENCY                      OCA         DATE        DATE           PAR/PRO   CODE

   PA051023G            C0935505             2006/06/ 15   200B/06/15 PAROLE
   PHILADELPHIA
   APPLIES TO OTN: N293062-0
   ================================================================================
                               ADDITIONAL IDENTIFIERS
   AKAs: WILLIAMS,EDWARD ALS / WILLIAMS,EDWARD ALS JR
   DOBs:
   socs :
   MNUs:
   ================================================================================
                      F=FELONY, M=MISDEMEANOR, S=SUMMARY AND THE NUMERIC=DEGREE
                          ARREST(S) SUPPORTED BY FINGERPRINT CARD(S) ON FILE

   RESPONSE BASED ON COMPARISON OF REQUESTER FURNISHED INFORMATION AND/OR
   FINGERPRINTS AGAINST A NAME INDEX AND/OR FINGERPRINTS CONTAINED IN THE FILES OF
   THE PENNSYLVANIA STATE POLICE CENTRAL REPOSITORY ONLY, AND DOES NOT PRECLUDE
   THE EXISTENCE OF OTHER CRIMINAL RECORDS WHICH MAY BE CONTAINED IN THE
   REPOSITORIES OF OTHER LOCAL , STATE, OR FEDERAL CRIMINAL JUSTICE AGENCIES.

   THE PENNSYLVANIA STATE POLICE IS IN THE PROCESS OF SWITCHING FROM SCN CHARGE CODES TO
   THE PURDON'S FORMAT. RAP RESPONSES MAY SHOW BOTH SCN AND PURDON'S FORMATTED CHARGES .

     ****************************** END OF RAP SHEET *****************************
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 5 of 122




                          EXHIBIT B
!
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 6 of 122




1250                                         PUBLIC LAWS-CH. 8::i0-JU:NE 30, 1938         [52 STAT.

                             [CHAPTER 850)
                                                            AN ACT
         June 30, 1!13S
             (S. 3)                             To regulate commerce in firearms.

                              Be it en<UJted by the Senate and H<>use of Representatives of the
   ~·edera.l
,!.ct.
                  Firearms   United StaJ;es of America in C<Yngress a.s.~embled, That as used in
   IJellnl tlons.           this Act-
  '"•Person.••                  (1) The term "person" includes an individual, partnership, asso-
                            ciation or corporation.
   Hfotersmte tJr for..         (2) The term "interstate or foreign commerce" means commerce
eign commerce.''
                            between any State, Territory, or possession (including the Philip-
                            pine Islands but not includfu1; the Canal Zone), or the District of
                            Columbia, ll.Ild any place outside thereof ; or between points within
                            the same State, Territory, or possession (includin~ the Philippine
                            Islands but not including the Canal Zone), or the District of Colum-
                            bia, but through any place outside thereof; or within any Territory
                            or possession or the District of Columbia.
    ••Firearm.''                (3) The term "firearm" means any weapon, by whatever name
                            known, which is designed to expel a. projectile or projectiles by the
                            action of an explosive and a firearm mufiler or firearm silencer, or
                            any part or parts of such weapon.
    ••Manufacturer."'
                                ( 4) The tern:l "manufacturer'' means any person engaged in the
                            manufacture or importation of firearms, or ammunition or cartridO"e
                            cases, primers, bullets, or propellent powder for pury,oses of ;tle
                             or distribution; and the term "licensed manufacturer' means any
                            such person licensed under the provisions of this Act.
    "Dealer..''
                                ( 5) The term "dealer" means any person engaged in the business
                            of selling firearms or ammunition or cart.ridge cases, primers, bullets
                            or propellent powder, at wholesale or ri~tail, or any person engaged
                            in the business of repairing such firearms or of manufacturing or
                             fitting special barrels, stocks, trigger mechanisms, or breach 1 mecha-
     "Licensed dealer. n     nisms to firearms, and the term "licensed dealer" means any such
                             person licensed under the provisions of this Act.
    "Crime or violence.''        (6) The term "crime of violence" means murder, manslaughter,
                             rape, mayhem, kidnaping, burglary; liiousebreaking; assault with
                             intent to kill, commit rape, or rob; assault with a dangerous weapon,
                             or assault with intent to commit any offense punishable by imprison-
                             ment for more than one year.
     "Fugitive from Jus-         (7) The term "fugitive from justice" means any person who has
 tice.17
                             fled from any State, Territory, the District of Columbia, or posses-
                             sion of the Unit~d States to avoid prosecution for a crime of violence
                             or to avoid giving testimony in any criminal proceeding.
    u  AIIlmunitionf'            (8} The term "ammunitfon" shall include all pistol or revolver
                             ammunition except .22-caliber rim-fire ammunition.
     Unle.wrul acts.             SF.O. 2. {a) It shall be unlawful for any manufacturer or dealer,
 et~,r!fs=;1o~r except a manufacturer or dealer having a license issued under the
 emznunltlou without
 license.                    provisions of this Act, to transport, ship, or receive any firearm or
                             ammunition in interstate or foreign commerce.
      K:aowingly rreeiv-
  iDg same.
                                  (b) It shall be unlawful for any person to receive any firearm or
                              ammunition transported or shipped in interstate or foreign commerce
                              in violation of subdivision (a) of thi::~ section, knowing or having
                              reasonable cause to believe such :firearms or ammunition to have booi:t
                              transported or shipped in violation of subdivision (a) of this section.
      Transporte.tfon,ete..      ( c) It shall be unlawful for any licensed manufacturer or dealer to
   to otbar than ltcensed
  IDBDufaatnrl!rordee.ler. transport or ship any firearm in interstate or foreign commerce to
                              any person other than a licensed manufacturer or dealer in any State
                              the laws of which require that a licens1~ be obtained for the purchase
                              of such firearm, unless such license is exhibited to such manufacturer
                              or dealer by the prospective purchaser.
          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 7 of 122




[;:! STA1',J                                                                                         1251
                                                                                   1.~hi5umuu. •.o 1)t.r.lon
    (d) It shall be unlawful for un,v pcr::;o11 lo ~hip, t1·uusp01·t, or 1!1msc1 uruter  lnrllctment, etc.
to be shipped 01• tmnspoi'ted in mtcn·statc or foreign commerce ony
tirenrm or ammunition to any person knowing or having reasonable
l'a11sc to believe that such person is under indictment or has been
l'OnvictCJd in any court of tho United Stutes, the several States, Terri-
torie::i, possessions (including t11e Philippine Islands), or the District
of Columbia of n crime of v1olcnco or is n fugutive 1 from justice.
    (e) It shall be unlawful for any person who is under indictment uuder          !!hlpment by ""'""n
                                                                                         Indictment, etc.
or who has been convicted of 11 crime of violence or who is a fugutive 1
 from justice to ship, transport, or cause to be shipped or transported
in inkrstatP or foreign commerce any firearm or ammunition.
    ( f) It shnll be unlawful for any person who has been convicted of co~~ o~ycrl::;r:':r
1L crime of violence or is a fugutive 1 from justice to receive an7 firearm violence. etc.
or ammunition which has been shipped or transported in interstate
or foreign commerce, and the possession of 11 firearm or ammunition
by any such person shall be presumptive evidence that such firearm
or ammunition was shiJ?ped or transported or received, as the case
may be, by such person m violation of this Act.
                                                                                    Tran.'lportstion       of
    (g) It shall be unlawful for any person to transport or ship or stolen                firearms, eU!.
t>ause to be transported or ship_ped in interstate or foreign commerce
any stolen firearm or ammunition, knowing, or having reasonable
cause to believe, same to have been stolen.
    (h) It shall be unlawful for any person to receive, conceal, store, 1\reurms.   Traffic in stolen
barter, sell, or dispose of any firearm or ammunition or t-0 pledge or
accept as security for a loan any firearm or ammunition moving ID or
which is a part of interstate or foreign commerce, and which while so
moving or constitutin~ such part has been stolen, knowing, or having
reasonable cause to be1ieve the same to have been stolen.
    (i) It shall be unlawful for anv person to transport, ship, or lrirearms        Tmnsportallon of
                                                                                              Crom which
knowinglv receive in interstate or foreign commerce any firearm from Jterlal m.1m !!erII& been
which the manufacturer's serial number has been removed1 obliterated, Jremoved.
or alt.ered, and the possession of any such firearm shall be presump-
tive evidence that such firearm was transported, shipped, or received,
as the case may be, by the possessor in violation of this Act.
    SEc. 3. (a) Any manufacturer or dealer de.siring a license to trans- tiou       LlD!!meS,
                                                                                      .. fee.
                                                                                                   appll,...
 port, ship, or receive firearms or ammunition in int.erstate or foreign
commerce shall make application to the Secretary of the Treasury,
who shall preseribe by rules and regulations the information to be
contained in such application. The applicant shall, if a manufacturer,
pay a fee of $25 per annum and, if a dealer, shall pay a fee of $1
per annum.
    (b) Upon payment of the prescribed fee, the Secretary of the
Treasury shall issue to such applicant a license which shall entitle
the licensee to transport, ship, and receive firearms and ammunition
in interstate and foreign commerce unless and until the license is
suspended or revoked in accordance with the provisions of this Act:
Provided, That no license shall be issued to any applicant within two ProriH.       lsruBDce alter revo-
years after the revocation of a -previous license.                                cation.
    (c) Whenever any licensee 1s convicted of a violation of any of viction          Revoe:itian on con-
                                                                                            of licensee.
the provisions of this Act, it shall be the duty of the clerk of the
 court to notify the Secretary of the Treasury within forty-eight hours
 after such conviction and said Secretary shall revoke such license:
 Provided, That in the case of appeal from such conviction the licensee ProDia?.     TempoNry COLtinu-
 may furnish a bond in the amount of $1,000, and upon receipt of such ance;               bQnd.
 bond acceptable to the Secretary of the Treasury he may permit the
 licensee to continue business during the period of the appeal, or
 shoulcl the licensee refuse or neglect to :furllish such bond, the Secre-
   1
       So in original.
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 8 of 122




1252                                           PUBLl1 ~ LA WS·-CHX. 8ii0, 8iil-JUNI•: :m. 10:18         [ii2SuT.

                                to.ry of the Tt·ensury shall suspend such license lllntil he is notified by
                                the clerk of the eourt of last appeal as to the final disposition of
                                the case.
                                    (d) Licensed dealers shall maintain such permanent records of
                                importation%. shipment, and other disposa] of fi.rearms and ammuni-
                                tion as the t;ecretary of the Treasury shall prescribe.
   F.xemptlon.•.                   SEc. 4. The provisions of this Act shall not apply with respect to
                                t.he tram~portation, shipment, receipt, or importation of any firearm,
   Federal~      State go\·-
ernmenki.-         ngencles,
                                or ammunition, sold or shipped to, or issued :for the use of, (1) the
ett•.                           United States or any department, independ1>nt estahlish:c:ient, or
                                agency thereof; (2) any State, Territory, or possession, or the Dis-
                                trict of Columbiai or any department, independent establishment.
                                agency, or any po itical subdivision thereof; (3) any duly commis-
                                sioned officer or agent of the United States, ll State, Territory, or
                                possession, or the District of Columbia, or any political subdivision
                                thereof; ( 4) or to any bank, public carrier, express, or armored-truck
                                company organized and operatinR in good faith for the transporta-
   ncsenreh       l1>boral1>-   tion of money and valuables; \5) or to any research laboratory
ries.
   Proriactt.
  E:temvtioas grant ..
                                designated by the Secretary of the Treasury: Provided, That such
ed by Secretary of              banir, public carriers, express, and armored .. truck companies are
Troasnry.                       granted exemption by the Secretary of the 'Treasury; nor to the
  Antiques~ cutlos.
et~..                            transportation, shipment, or reeeipt of any antique or unserviceable
                                 firearms, or ammunition, possessed and held as curios or museum
   ~hipments to des-
ignated in5:titotions
                                pieces: Provided, 'That nothing herein contained shall be construed to
Dl" persoru;.                    prevent shipments of firearms and ammunition to institutions, organi-
                                zations, or persons to whom such firearms and ammunition may be
   MilltRTY
etc.
                   tra.lniag,    lawfully delivered by the Secretary of War, nor to prevent the trans-
                                 portation of such firearms and ammunition so delivered by their
                                 lawful posses..."Ors while they are engaged in military training or in
                                 competitions.
   Penalty provisions.              SEc. 5. Any person violating any of the provisions of this Act or
                                 any rules and regulations promulgated hereunder, or who makes any
                                 statement in applying for the license or exemption provided for in
                                 this Act, knowing such statement to be false, shall, upon conviction
                                 thereof, be fined not more than $2,000, or imprisoned for not more
                                 than five years, or botb.
   EIIective date.                  Sro. 6. This Act shall take effect thirty days after its enactment.
    Rules enrt "'!lull\-
 tioas.
                                    SEc. 7. The Secretary of the Treasury may 11rescribe such rules and
                                 regulations as he deems necessary to carry out the provisions of this
                                 Act.
    iJ.epsrabil!ty Of pro-          SEC. 8. Should any section or subsection of this Act be declared
 \"fsion~.
                                 unconstitutional, the remaining portion of the Act shall remain in
                                  full force and effect.
    Sbort tllle.                    Sro. 9. This Act may be cited as the Federal Firearms Act.
                                    Approved, June 30, 1938.

                                [CHAPTER 851]
                                                                     AN ACT
          June 30, lltiS
            [S. 113!]            To amend the ps.rt of the Act entitled "An Act making appropriations for- the
        [Public, No. 786j         naval service for the fiscal year ending June 30, 19~!1, and for other purposes",
                                  approved June 4, 1920, relating to the conservation, care, custody, protection,
                                  and operation of the naval p~troleum and oil-shale reserves.

                                   Be ii; enaafed by the Senate arid Ho-use of Representatives of the
    Na.val petroleum re-         United Btates of America in Oonqress a.<Jsembled, That the part of the
 ~es.
    41 f;tBt. 813.               Act entitled "An Act making appropriations for the naval service for
    34 l'. 15.   c.   § 524.
                                 the fiscal year ending June 30, 1921, ancl for other purposes",
                                 approved June 4, 1920 ( 41 Stat. 813), relating to the conservation,
                                 care, custody, prokction, and operation of tbe naval petroleum and
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 9 of 122




                          EXHIBIT C
!
 State       Grading      Possible Imprisonment           Fine             Increased Penalty License Suspension Interlock System DUI or Substance Abuse Program           State Statute Citation           Source * National Conference of State Legislatures
                                                                                                                                                                                                                    ^ Insurance Institute for Highway Safety
Alabama                                                                                                                                                                                                            † Governors Highway Safety Association
                                                                                                            First Offense                                                                                                        ¥ State Statute
                                                                           .15 BAC (Double
                                                                              the minimum
                                                                           punishment) Child
                                                                                              90 Days * ^ † (unless
                                                                             under fourteen
          Misdemeanor ¥    Up to One (1) Year ¥      $600-$2,100 ¥                              interlock system            Mandatory ^ ¥       Required ¥         Ala.Code 1975 §§ 32-5A-191, 13A-5-7
                                                                            (14) years-old in
                                                                                                   installed) ¥
                                                                            vehicle (Double
                                                                              the minimum
                                                                             punishment) ¥
                                                                                                 Second Offense (within 5 years)
                                                                           .15 BAC (Double
                                                                                                                                                                                                                  Important Notes: "Increased Penalty" only
                                                                              the minimum
                                                                                                                                                                                                                  documents harsher punishment in the event
                         Up to One (1) Year ¥                              punishment) Child
                                                                                                                                                                                                                  of a BAC > .08 or if a individual under 21 is
                        Mandatory 5 day OR 30                                under fourteen
          Misdemeanor ¥                             $1,100-$5,100 ¥                                 One (1) Year ¥          Mandatory ¥         Required ¥         Ala.Code 1975 §§ 32-5A-191, 13A-5-7            in the car. Some states do provide increased
                         days of Community                                  (14) years-old in
                                                                                                                                                                                                                   penalties in the event of death or injury to
                              Services ¥                                    vehicle (Double
                                                                                                                                                                                                                        another. Those penalties are not
                                                                              the minimum
                                                                                                                                                                                                                                  documented.
                                                                             punishment) ¥

                                                                                                                                                                                                                       "DUI or Substance Abuse Program"
                                                                                                           Third Offense                                                                                           includes if a Court must order an individual
                                                                                                                                                                                                                                 to an evaluation.

                                                                           .15 BAC (Double
                                                                              the minimum
                                                                           punishment) Child
                           Up to One (1) Year ¥
                                                                             under fourteen
          Misdemeanor ¥    Mandatory 60 days        $2,100-$10,100 ¥                              Three (3) Years ¥         Mandatory ¥         Required ¥         Ala.Code 1975 §§ 32-5A-191, 13A-5-7
                                                                            (14) years-old in
                             imprisonment ¥
                                                                            vehicle (Double
                                                                              the minimum
                                                                             punishment) ¥
Alaska
                                                                                                            First Offense
                        Not less than 72 hours
                         to thirty (30) days ¥
          Misdemeanor ¥                        Not less than $1,500 ¥            N/A                   90 days ¥            Mandatory ¥     Judge's Discretion ¥   AS §§ 28.35.030, 28.15.181, 12.55.135
                        Served by electronic
                              monitoring
                                                                                                           Second Offense
                        Not less than 20 days
                        one (1) year ¥ May be
                        served at community
                         residential center or
          Misdemeanor ¥                           Not less than $3,000 ¥         N/A                One (1) Year ¥          Mandatory ¥     Judge's Discretion ¥   AS §§ 28.35.030, 28.15.181, 12.55.135
                         private residence if
                             approved by
                           commissioner of
                             corrections ¥
                                                                                                           Third Offense
                        Not less than 60 days to
                         one (1) year ¥ May be
                         served at community
                          residential center or
          Misdemeanor ¥                          Not less than $4,000 ¥          N/A              Three (3) Years ¥         Mandatory ¥     Judge's Discretion ¥   AS §§ 28.35.030, 28.15.181, 12.55.135
                          private residence if
                              approved by
                            commissioner of
                              corrections ¥
                                                                                                                                                                                                                                                                  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 10 of 122




            Felony * ¥ (if Not less than 120 days
                                                                                                Permanent (subject to
           convicted two     (if person was only
                                                                                                  restoration after 10
          or more times in previously convicted Not less than $10,000 ¥          N/A                                        Mandatory ¥     Judge's Discretion ¥        AS §§ 28.35.030, 12.55.125
                                                                                                years if criteria is met)
          the preceding 10 twice) to five (5) years
                                                                                                            ¥
               years)                  ¥
 Arizona
                                                                                                             First Offense
                                                                             BAC > .15 (Not
                                                                              less than thirty
                                                                                 (30) days
                                                                            imprisonment, Not
                                                                              less than $250
                                                                             fine) BAC > .20
             Misdemeanor ¥    Up to ten (10) days ¥     Minimum of $250 ¥                             90 days * ^ †          Mandatory ¥     Available (unclear as to if mandatory) ¥             A.R.S. § 28-1381
                                                                               (Not less than
                                                                              forty-five (45)
                                                                                    days
                                                                            imprisonment, not
                                                                              less than $500
                                                                                  fine) ¥
                                                                                                   Second Offense (within 7 years)
                                                                              BAC > .15 (Not
                                                                            less than 120 days
                                                                            imprisonment, Not
                                                                               less than $500
                                                                                fine, license
                                                                             suspension of one
                              Thirty (30) to ninety                           (1) year) BAC >
             Misdemeanor ¥                              Minimum of $500 ¥                             One (1) Year ¥         Mandatory ¥     Available (unclear as to if mandatory) ¥             A.R.S. § 28-1381
                                  (90) days ¥                                .20 (Not less than
                                                                                  180 days
                                                                            imprisonment, not
                                                                              less than $1,000
                                                                                fine, license
                                                                             suspension of one
                                                                                 (1) year) ¥
                                                                                                    Third Offense (within 7 years)
                                                                              BAC > .15 (Not
                                                                            less than 120 days
                                                                            imprisonment, Not
                                                                               less than $500
                                                                                fine, license
                                                                             suspension of one
                              Minimum of four (4)                             (1) year) BAC >
               Felony ¥                                 Minimum of $750 ¥                             One (1) Year ¥         Mandatory ¥                  Mandatory ¥                             A.R.S. § 28-1383
                                   months                                    .20 (Not less than
                                                                                  180 days
                                                                            imprisonment, not
                                                                              less than $1,000
                                                                                fine, license
                                                                             suspension of one
                                                                                 (1) year) ¥
Arkansas
                                                                                                             First Offense
                             Twenty-four (24) hours                                                                                                                                      A.C.A. §§ 5-65-111, 5-65-112, 5-65-
             Misdemeanor ¥                                $150 - $1,000            N/A              Six (6) Months ¥         Mandatory ¥                  Mandatory ¥
                               to one (1) year ¥                                                                                                                                                   104, 5-65-115
                                                                                                   Second Offense (within 5 years)
                             Seven (7) days to one                                                  Twenty-four (24)                                                                     A.C.A. §§ 5-65-111, 5-65-112, 5-65-
             Misdemeanor ¥                                $400 - $3,000            N/A                                    Mandatory ¥                     Mandatory ¥
                                  (1) year ¥                                                           Months ¥                                                                                    104, 5-65-115
                                                                                                   Third Offense (within 5 years)
                             Ninety (90) days to one                                                                                                                                     A.C.A. §§ 5-65-111, 5-65-112, 5-65-
             Misdemeanor ¥                                $900 - $5,000            N/A             Thirty (30) Months ¥      Mandatory ¥                  Mandatory ¥
                                   (1) year ¥                                                                                                                                                      104, 5-65-115
California
                                                                                                             First Offense
                                                                                Child under                                Discretionary
                                                                            fourteen (14) years-                           (Mandatory in
                                                                                                                                                                                                                                Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 11 of 122




                             Four (4) days to six (6)                          old in vehicle                              Alameda, Los                                                 West's Ann.Cal.Vehicle Code §§ 23536,
             Misdemeanor *                               $390 - $1,000 ¥                            Six (6) Months ¥                                      Mandatory ¥
                                    months ¥                                (additional two (2)                           Angeles, Tulare,                                                          13352, 23572
                                                                                    days                                  and Sacramento
                                                                             imprisonment) ¥                                Counties) †
                                                                                                       Second Offense (within 10 years)
                                                                                    Child under                                Discretionary
                                                                                fourteen (14) years-                           (Mandatory in
                              Ninety (90) days to one                              old in vehicle                              Alameda, Los                        West's Ann.Cal.Vehicle Code §§ 23540,
              Misdemeanor *                                $390 - $1,000 ¥                               Two (2) Years ¥                          Mandatory ¥
                                    (1) year ¥                                    (additional ten                             Angeles, Tulare,                                 13352, 23572
                                                                                     (10) days                                and Sacramento
                                                                                 imprisonment) ¥                                Counties) †
                                                                                                       Third Offense (within 10 years)
                                                                                    Child under                                Discretionary
                                                                                fourteen (14) years-                           (Mandatory in
                            120 days to one (1) year                               old in vehicle                              Alameda, Los                        West's Ann.Cal.Vehicle Code §§ 23546,
              Misdemeanor *                                $390 - $1,000 ¥                              Three (3) Years ¥                         Mandatory ¥
                                       ¥                                         (additional thirty                           Angeles, Tulare,                                 13352, 23572
                                                                                     (30) days                                and Sacramento
                                                                                 imprisonment) ¥                                Counties) †
 Colorado
                                                                                                                First Offense
                                                                                    BAC > .20
                            Five (5) days to one (1)     $600 - $1,000 (court   (Imprisonment of                                                                   C.R.S.A. §§ 42-4-1301, 42-4-1307, 42-
              Misdemeanor *                                                                             Nine (9) Months ¥     Discretionary ¥     Mandatory ¥
                                     year ¥              may suspend fine) ¥     ten (10) days to                                                                                  2-125
                                                                                  one (1) year) ¥
                                                                                                               Second Offense
                                                                                    BAC > .20
                              Ten (10) days to one (1)   $600 - $1,500 (court   (Imprisonment of                                                                   C.R.S.A. §§ 42-4-1301, 42-4-1307, 42-
              Misdemeanor ¥                                                                              One (1) Year ¥       Discretionary ¥     Mandatory ¥
                                       year ¥            may suspend fine) ¥     ten (10) days to                                                                                  2-125
                                                                                  one (1) year) ¥
                                                                                                                Third Offense
                                                                                    BAC > .20
                            Sixty (60) days to one       $600 - $1,500 (court   (Imprisonment of                                                                   C.R.S.A. §§ 42-4-1301, 42-4-1307, 42-
              Misdemeanor ¥                                                                              Two (2) Years ¥      Discretionary ¥     Mandatory ¥
                                  (1) year ¥             may suspend fine) ¥     ten (10) days to                                                                                  2-125
                                                                                  one (1) year) ¥
Connecticut
                                                                                                             First Offense
                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                  ($500 - $2,000
                                                                                  fine, thirty (30)
              Misdemeanor ¥      Six (6) Months ¥          $500 - $1,000 ¥        days to one (1) Forty-five (45) days ¥ Mandatory † ^                N/A          C.G.S.A. §§ 14-227a, 53a-26, 14-227m
                                                                                         year
                                                                                   imprisonment,
                                                                                forty-five (45) day
                                                                                       license
                                                                                    suspension) ¥
                                                                                                     Second Offense (within 10 years)
                                                                                    Child under
                                                                                eighteen (18) years-
                                                                                   old in vehicle
                                                                                 ($1,000 - $4,000
                                120 days to two (2)                              fine, 180 days to
                 Felony ¥                                 $1,000 - $4,000 ¥                          Forty-five (45) days ¥     Mandatory ¥      Discretionary ¥   C.G.S.A. §§ 14-227a, 53a-26, 14-227m
                                     years ¥                                      three (3) years
                                                                                  imprisonment,
                                                                                forty-five (45) day
                                                                                       license
                                                                                   suspension) ¥
                                                                                                                                                                                                           Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 12 of 122
                                                                                                 Third Offense (within 10 years)
                                                                                Child under
                                                                           eighteen (18) years-
                                                                               old in vehicle
                                                                                                Permanent (subject to
                                                                            ($2,000 - $8,000                           Mandatory (if
                           One (1) year to three (3)                                                restoration if
              Felony ¥                                 $2,000 - 8,000 ¥    fine, two (2) years                        driving privilege   Discretionary ¥   C.G.S.A. §§ 14-227a, 53a-26, 14-227m
                                   years ¥                                                      application approved
                                                                             to five (5) years                           restored) ¥
                                                                                                 by Commissioner) ¥
                                                                              imprisonment,
                                                                           permanent license
                                                                               revocation) ¥
Delaware
                                                                                                           First Offense
                                                                              Child under
                                                                            seventeen (17)
                                                                              years-old in
           Misdemeanor *    Up to One (1) Year ¥       $500 - $1,500 ¥                           Three (3) months ¥        Mandatory ¥     Mandatory ¥             21 Del.C. §§ 4177, 2742
                                                                                vehicle
                                                                           (Additional $500-
                                                                             $1,500 fine) ¥
                                                                                                Second Offense (within 10 years)
                                                                              Child under
                                                                            seventeen (17)
                              Sixty (60) days to                              years-old in
           Misdemeanor *                               $750 - $2,500 ¥                              One (1) year ¥         Mandatory ¥     Mandatory ¥             21 Del.C. §§ 4177, 2742
                           eighteen (18) months ¥                               vehicle
                                                                           (Additional $750-
                                                                             $2,500 fine) ¥
                                                                                                        Third Offense
                                                                              Child under
                                                                            seventeen (17)
                           One (1) year to two (2)                            years-old in
              Felony ¥                                  Up to $5,000 ¥                       Eighteen (18) Months ¥ Mandatory ¥            Mandatory ¥             21 Del.C. §§ 4177, 2742
                                  years ¥                                       vehicle
                                                                           (Additional $750-
                                                                             $2,500 fine) ¥
Florida
                                                                                                           First Offense
                                                                               Child under
                                                                           eighteen (18) years-
                                                                             old in vehicle or
                                                                            BAC > .15 (Up to 180 days to one (1)                                             West's F.S.A. §§ 316.193, 322.2615,
           Misdemeanor ¥ Up to six (6) months ¥        $500 - $1,000 ¥                                                     Mandatory ¥     Mandatory ¥
                                                                             nine (9) months       year ¥                                                                   322.28
                                                                              imprisonment,
                                                                              $1,000-$2,000
                                                                                  fine) ¥
                                                                                                          Second Offense
                                                                               Child under
                                                                           eighteen (18) years-
                                                                             old in vehicle or
                                                                            BAC > .15 (Up to                                                                 West's F.S.A. §§ 316.193, 322.2615,
           Misdemeanor ¥ Up to nine (9) months ¥       $1,000 - $2,000 ¥                       At least five (5) years ¥   Mandatory ¥     Mandatory ¥
                                                                               one (1) year                                                                                 322.28
                                                                              imprisonment,
                                                                              $2,000-$4,000
                                                                                  fine) ¥
                                                                                                 Third Offense (within 10 years)
                                                                               Child under
                                                                           eighteen (18) years-
                                                                                                 Ten (10) years (early
                           Thirty (30) days to five                         old in vehicle or                                                                 West's F.S.A. §§ 316.193, 775.082,
              Felony ¥                                  Up to $5,000 ¥                         reinstatement available) Mandatory ¥        Mandatory ¥
                                 (5) years ¥                                 BAC > .15 (Not                                                                            775.083, 322.28
                                                                                                                                                                                                   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 13 of 122




                                                                                                           ¥
                                                                             less than $4,000
                                                                                   fine) ¥
Georgia
                                                                                                         First Offense
                                                                             Child under
                                                                         fourteen (14) years-
                          Ten (10) days to one (1)                         old in vehicled
          Misdemeanor ¥                              $300 - $1,000 ¥                              One (1) year ¥             N/A                      Mandatory ¥                  Ga. Code Ann., §§ 40-6-391, 40-5-67.2
                                   year ¥                                  (endangering a
                                                                           child (separate
                                                                              offense) ¥
                                                                                                        Second Offense
                                                                             Child under
                                                                         fourteen (14) years-
                          Ninety (90) days to one                          old in vehicled
          Misdemeanor ¥                              $600 - $1,000 ¥                             Three (3) years ¥       Mandatory ^ †                Mandatory ¥                  Ga. Code Ann., §§ 40-6-391, 40-5-67.2
                                (1) year ¥                                 (endangering a
                                                                           child (separate
                                                                              offense) ¥
                                                                                                        Third Offense
                                                                             Child under
                                                                         fourteen (14) years-
                          120 days to one (1) year                         old in vehicled
          Misdemeanor ¥                              $1,000 - $5,000 ¥                           Five (5) years ¥        Mandatory ^ †                Mandatory ¥                  Ga. Code Ann., §§ 40-6-391, 40-5-67.2
                                     ¥                                     (endangering a
                                                                           child (separate
                                                                              offense) ¥
Hawaii
                                                                                                         First Offense
                                                                         Child under fifteen
                                                                          (15) years-old in
                                                                          vehicle ($500
                           Forty-eight (48) hours
                                                      $150 - $1,000       fine, 48 hours
          Misdemeanor ¥       to five (5) days                                                    One (1) Year ¥         Mandatory ¥                  Mandatory ¥                       HRS §§ 291E-61, 701-107
                                                       (optional) ¥       imprisonment,
                                (optional) ¥
                                                                           two (2) year
                                                                              license
                                                                          suspension) ¥
                                                                                                Second Offense (within 5 years)
                                                                         Child under fifteen
                                                                          (15) years-old in
                                                                          vehicle ($500
                           Five (5) days to thirty                        fine, 48 hours Eighteen (18) Months                              Statute makes no mention of repeat
          Misdemeanor ¥                              $500 - $2,500 ¥                                                     Mandatory ¥                                                    HRS §§ 291E-61, 701-107
                           (30) days (optional) ¥                         imprisonment,      to two (2) years ¥                          offenders and attendance to a program ¥
                                                                           two (2) year
                                                                              license
                                                                          suspension) ¥
                                                                                                Third Offense (within 5 years)
                                                                         Child under fifteen
                                                                          (15) years-old in
                                                                          vehicle ($500
                          Ten (10) days to thirty                         fine, 48 hours                                                   Statute makes no mention of repeat
          Misdemeanor ¥                              $500 - $2,500 ¥                             Two (2) Years ¥         Mandatory ¥                                                    HRS §§ 291E-61, 701-107
                               (30) days ¥                                imprisonment,                                                  offenders and attendance to a program ¥
                                                                           two (2) year
                                                                              license
                                                                          suspension) ¥
                                                                                                                                                                                                                           Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 14 of 122
Idaho
                                                                                                       First Offense
                                                                       .20 BAC or higher
                                                                        (Ten (10) days to
                                                                            one (1) year
                                                                          imprisonment,
           Misdemeanor ¥ Up to six (6) months ¥       Up to $1,000 ¥                       90 days to 180 days ¥          N/A        Mandatory ¥   I.C. §§ 18-8004, 18-8004C, 18-8005
                                                                        fine up to $2,000,
                                                                            one (1) year
                                                                              license
                                                                           suspension) ¥
                                                                                              Second Offense (within 10 years)

                                                                       .20 BAC or higher
                                                                        within 5 years of
                                                                              previous
                                                                          conviction of a
                                                                       previous .20 BAC
                                                                         or higher (Up to
                                                                           five (5) years
                           Ten (10) days to one (1)
           Misdemeanor ¥                              Up to $2,000 ¥      imprisonment,         One (1) Year ¥         Mandatory ¥   Mandatory ¥   I.C. §§ 18-8004, 18-8004C, 18-8005
                                    year ¥
                                                                        fine up to $5,000,
                                                                       one (1) year to five
                                                                         (5) years license
                                                                         suspension, IID
                                                                           required after
                                                                        driving privileges
                                                                             restored) ¥

                                                                                              Third Offense (within 10 years)

                                                                       .20 BAC or higher
                                                                        within 5 years of
                                                                              previous
                                                                          conviction of a
                                                                       previous .20 BAC
                                                                         or higher (Up to
                                                                           five (5) years
                                                                                            One (1) year to five (5)
              Felony ¥      Up to ten (10) years ¥    Up to $5,000 ¥      imprisonment,                                Mandatory ¥   Mandatory ¥   I.C. §§ 18-8004, 18-8004C, 18-8005
                                                                                                    years ¥
                                                                        fine up to $5,000,
                                                                       one (1) year to five
                                                                         (5) years license
                                                                         suspension, IID
                                                                           required after
                                                                        driving privileges
                                                                             restored) ¥

Illinois
                                                                                                       First Offense

                                                                           Child under
                                                                       sixteen (16) years-
                                                                          old in vehicle
                                                                       (additional $1,000
                                                                           fine, six (6)
                                                                             months
                                                                       imprisonment, and
                                                                             25 days                                                               625 ILCS 5/11-501, 5/11-501.1, 5/6-
           Misdemeanor ¥    Up to One (1) Year ¥      Up to $2,500 ¥                            One (1) Year ¥         Mandatory ¥   Mandatory ¥
                                                                       community service                                                                    208, 5/5-4.5-55
                                                                          in a program
                                                                            benefiting
                                                                                                                                                                                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 15 of 122




                                                                        children) BAC >
                                                                         .16 (minimum
                                                                       $500 fine and 100
                                                                        hours community
                                                                            service) ¥
                                                                                                       Second Offense

                                                                              Child under
                                                                         sixteen (16) years-
                                                                             old in vehicle
                                                                         (additional $1,000
                                                                              fine, six (6)
                                                                                months
                                                                         imprisonment, and
                                                                                25 days
                          Five (5) days to one (1)
          Misdemeanor ¥                               Up to $2,500 ¥     community service      Five (5) Years ¥        Mandatory ¥                 Mandatory ¥                625 ILCS 5/11-501, 5/6-208, 5/5-4.5-55
                             year (optional) ¥
                                                                             in a program
                                                                               benefiting
                                                                          children) BAC >
                                                                            .16 (minimum
                                                                           $1,250 fine and
                                                                          minimum two (2)
                                                                                  days
                                                                          imprisonment) ¥

                                                                                                       Third Offense

                                                                              Child under
                                                                         sixteen (16) years-
                                                                             old in vehicle
                                                                              (mandatory
                                                                          $25,000 fine and
                                                                                25 days
                                                                         community service
                          Three (3) years to seven                                                                                                                              625 ILCS 5/11-501, 5/6-208, 5/5-4.5-
             Felony ¥                                Up to $25,000 ¥         in a program       Ten (10) Years ¥        Mandatory ¥                 Mandatory ¥
                                (7) years ¥                                                                                                                                               50, 5/5-4.5-35
                                                                               benefiting
                                                                          children) BAC >
                                                                            .16 (minimum
                                                                           $2,500 fine and
                                                                          minimum ninety
                                                                               (90) days
                                                                          imprisonment) ¥

Indiana
                                                                                                        First Offense
                                                                         BAC > .15 (Up to
                                                                            one (1) year
                                                                         imprisonment and
                                                                            a fine up to
                                                                                                                                        Statute makes no mention of first time IC 9-30-5-1, 9-30-5-3, 9-30-6-9, 35-50-
          Misdemeanor ¥ Up to sixty (60) days ¥        Up to $500 ¥        $5,000) Child           180 days ¥              N/A
                                                                                                                                       offenders and attendance to a program ¥                   3-4
                                                                           under eighteen
                                                                          (18) years-old in
                                                                          vehicle (Level 6
                                                                             Felony) ¥
                                                                                               Second Offense (within 5 years)
                          Five (5) days to two and                                                                                                                             IC 9-30-5-3, 9-30-5-15, 9-30-6-9, 35-50-
             Felony ¥                                Up to $10,000 ¥            N/A             Two (2) Years ¥            N/A                      Mandatory ¥
                             a half (2.5) years ¥                                                                                                                                                2-7
                                                                                               Third Offense (within 5 years)
                           Ten (10) days to two                                                                                                                                IC 9-30-5-3, 9-30-5-15, 9-30-6-9, 35-50-
             Felony ¥                                Up to $10,000 ¥            N/A             Two (2) Years ¥            N/A                      Mandatory ¥
                          and a half (2.5) years ¥                                                                                                                                               2-7
 Iowa
                                                                                                        First Offense
                           Forty-eight (48) hours                                              180 days to one (1)    Mandatory (for
          Misdemeanor ¥                                  $1,250 ¥               N/A                                                                 Mandatory ¥                       I.C.A. §§ 321J.2, 321J.4
                             to one (1) year ¥                                                       year ¥           BAC > .10) ¥
                                                                                                       Second Offense
                           Seven (7) days to two
                                                                                                                                                                                                                          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 16 of 122




          Misdemeanor ¥                              $1,875 - $6,250 ¥          N/A              One (1) Year ¥         Mandatory ¥                 Mandatory ¥                       I.C.A. §§ 321J.2, 321J.4
                                (2) years ¥
                                                                                                       Third Offense
                          Thirty (30) days to five
             Felony ¥                                $3,125 - $9,375 ¥          N/A              Six (6) Years ¥        Mandatory ¥                 Mandatory ¥                       I.C.A. §§ 321J.2, 321J.4
                                (5) years ¥
 Kansas
                                                                                                             First Offense
                                                                                 Child under
                                                                            fourteen (14) years-
                                                                                old in vehicle
                                                                             (enchancement of
                             Forty-eight (48) hours
            Misdemeanor ¥                               $750 - $1,000 ¥        one (1) month     Thirty (30) Days ¥          Mandatory ¥              Mandatory ¥                    K.S.A. 8-1567, 8-1014
                              to six (6) months ¥
                                                                               imprisonment)
                                                                              BAC > .15 (one
                                                                              (1) year license
                                                                                suspension) ¥
                                                                                                           Second Offense
                                                                                 Child under
                                                                            fourteen (14) years-
                                                                                old in vehicle
                          Ninety (90) days to one                            (enchancement of
            Misdemeanor ¥ (1) year (May be placed       $1,250 - $1,750 ¥      one (1) month         One (1) Year ¥          Mandatory ¥              Mandatory ¥                    K.S.A. 8-1567, 8-1014
                            under house arrest) ¥                              imprisonment)
                                                                              BAC > .15 (one
                                                                              (1) year license
                                                                                suspension) ¥
                                                                                                   Third Offense (within 10 years)
                                                                                 Child under
                                                                            fourteen (14) years-
                                                                                old in vehicle
                            Ninety (90) days to one                          (enchancement of
                                                                                                                                           Unclear as to whether state requires
               Felony ¥     (1) year (May be placed     $1,750 - $2,500 ¥      one (1) month         One (1) Year ¥          Mandatory ¥                                             K.S.A. 8-1567, 8-1014
                                                                                                                                               treatment program or not.
                              under house arrest) ¥                            imprisonment)
                                                                              BAC > .15 (one
                                                                              (1) year license
                                                                                suspension) ¥
Kentucky
                                                                                                             First Offense
                                                                            Child under twelve
                                                                             (12) years-old in
                             Forty-eight (48) hours                         vehicle or BAC > Thirty (30) to 120 days                                                              KRS §§ 189A.010, 189A.040,
            Misdemeanor ¥                                $200 - $500 ¥                                                       Mandatory ¥              Mandatory ¥
                              to thirty (30) days ¥                           .15 (Mandatory            ¥                                                                            189A.070, 189A.340
                                                                                four (4) days
                                                                             imprisonment) ¥
                                                                                                   Second Offense (within 10 years)
                                                                            Child under twelve
                                                                             (12) years-old in
                            Seven (7) days to six (6)                       vehicle or BAC >     One (1) year to                                                                  KRS §§ 189A.010, 189A.040,
            Misdemeanor ¥                                $350 - $500 ¥                                                       Mandatory ¥              Mandatory ¥
                                   months ¥                                   .15 (Mandatory eighteen (18) months ¥                                                                       189A.070
                                                                            fourteen (14) days
                                                                             imprisonment) ¥
                                                                                                   Third Offense (within 10 years)
                                                                            Child under twelve
                                                                             (12) years-old in
                                                                                                    Twenty-four (24)
                            Thirty (30) days to one                         vehicle or BAC >                                                                                      KRS §§ 189A.010, 189A.040,
            Misdemeanor ¥                               $500 - $1,000 ¥                            Months to thirty-six      Mandatory ¥              Mandatory ¥
                                   (1) year ¥                                 .15 (Mandatory                                                                                              189A.070
                                                                                                       months ¥
                                                                               sixty (60) days
                                                                             imprisonment) ¥
                                                                                                                                                                                                               Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 17 of 122




Louisiana
                                                                                                             First Offense
                                                                             BAC > .20 (Fine
                          Ten (10) days to six (6)                           of $750 - $1,000
            Misdemeanor * months (May be placed         $300 - $1,000 ¥      and two (2) year        One (1) Year ¥          Mandatory ¥             Not required ¥                LSA-R.S. 14:98.1, 32:414
                           under house arrest) ¥                                  license
                                                                              suspension) ¥
                                                                                                            Second Offense
                                                                              BAC > .20 (Four
                         Thirty (30) days to six
           Misdemeanor *                                $750 - $1,000 ¥       (4) year license        One (1) Year ¥         Mandatory ¥               Not required ¥                    LSA-R.S. 14:98.2, 32:414
                              (6) months ¥
                                                                               suspension) ¥
                                                                                                             Third Offense
                           One (1) year to five (5)
              Felony *                                     $2,000 ¥                 N/A              Three (3) Years ¥       Mandatory ¥               Not required ¥                    LSA-R.S. 14:98.3, 32:414
                                   years ¥
 Maine
                                                                                                             First Offense
                                                                              Passenger under
                                                                              twenty-one (21)
                                                                                   years-old
                                                                              (Additional 275
                                                                                 days license                                                                                       29-A M.R.S.A. § 2411; 17-A M.R.S.A.
           Misdemeanor ¥    Up to One (1) Year ¥      Not less than $500 ¥                              150 days ¥           Mandatory ^ †             Not required ¥
                                                                             suspension) BAC                                                                                                      § 1252
                                                                                > .15 (Not less
                                                                               than forty-eight
                                                                                  (48) hours
                                                                              imprisonment) ¥
                                                                                                    Second Offense (within 10 years)
                                                                              Passenger under
                                                                              twenty-one (21)
                            Seven (7) days to one                                years-old                                                                                          29-A M.R.S.A. § 2411; 17-A M.R.S.A.
           Misdemeanor ¥                              Not less than $700 ¥                           Three (3) Years ¥       Mandatory ^ †              Mandatory ¥
                                 (1) year ¥                                   (Additional 275                                                                                                     § 1252
                                                                                days license
                                                                               suspension) ¥
                                                                                                             Third Offense
                                                                              Passenger under
                                                                              twenty-one (21)
                           Thirty (30) days to five                              years-old                                                                                          29-A M.R.S.A. § 2411; 17-A M.R.S.A.
              Felony ¥                              Not less than $1,100 ¥                            Six (6) Years ¥        Mandatory ^ †              Mandatory ¥
                                 (5) years ¥                                  (Additional 275                                                                                                     § 1252
                                                                                days license
                                                                               suspension) ¥
Maryland
                                                                                                             First Offense
                                                                                 Child under
                                                                             eighteen (18) years-
                                                                                old in vehicle
                                                                              (Imprisonment up
                                                                                                                                             Unclear as to whether state requires
                                                                               to two (2) years                                                                                     MD Code, Transportation, §§ 21-902,
           Misdemeanor *    Up to one (1) year ¥        Up to $1,000 ¥                                  180 days ¥        Discretionary ¥     treatment program for first time
                                                                               and a fine up to                                                                                           21-902.2, 16-205.1
                                                                                                                                                         offenders ¥
                                                                               $2,000) BAC >
                                                                                 .15 (License
                                                                             suspension of 180
                                                                                    days) ¥
                                                                                                    Second Offense (within 5 years)
                                                                                  Child under
                                                                             eighteen (18) years-
                                                                                 old in vehicle
                                                                              (Imprisonment up
                           Five (5) days to two (2)                            to three (3) years                                                                                   MD Code, Transportation, §§ 21-902,
           Misdemeanor *                                Up to $2,000 ¥                                  180 days ¥        Discretionary ¥               Mandatory ¥
                                   years ¥                                      and a fine up to                                                                                          21-902.2, 16-205.1
                                                                                $3,000) BAC >
                                                                                  .15 (License
                                                                             suspension of 270
                                                                                     days) ¥
                                                                                                                                                                                                                          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 18 of 122
                                                                                                       Third Offense (within 5 years)
                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                 (Imprisonment up
                                Ten (10) days to three                            to four (4) years                                                                      MD Code, Transportation, §§ 21-902,
                Misdemeanor *                               Up to $3,000 ¥                                 180 days ¥       Discretionary ¥         Mandatory ¥
                                     (3) years ¥                                  and a fine up to                                                                             21-902.2, 16-205.1
                                                                                   $4,000) BAC >
                                                                                    .15 (License
                                                                                 suspension of 270
                                                                                       days) ¥
Massachusetts
                                                                                                                First Offense
                                 Up to two and a half
                Misdemeanor ¥                               $500 - $5,000 ¥            N/A               One (1) Year ¥         Mandatory ¥   Mandatory if BAC > .20 ¥      M.G.L.A. 90 §§ 24, 24½, 24Q
                                    (2.5) years ¥
                                                                                                               Second Offense
                                Sixty (60) days to two
                Misdemeanor ¥                              $600 - $10,000 ¥            N/A              Two (2) Years ¥         Mandatory ¥         Mandatory ¥             M.G.L.A. 90 §§ 24, 24½, 24Q
                                and a half (2.5) years ¥
                                                                                                               Third Offense
                                180 days to two and a
                  Felony ¥                                 $1,000 - $15,000 ¥          N/A              Eight (8) Years ¥       Mandatory ¥         Mandatory ¥             M.G.L.A. 90 §§ 24, 24½, 24Q
                                  half (2.5) years ¥
  Michigan
                                                                                                                First Offense
                                                                                    Child under
                                                                                  seventeen (17)
                                                                                    years-old in
                                                                                   vehicle ($200-
                                                                                  $1,000 fine and
                                                                                  five (5) days to
                                                                                    one (1) year
                Misdemeanor ¥      Up to 93 days ¥           $100 - $500 ¥                             Thirty (30) days ¥   Discretionary ¥         Mandatory ¥          M.C.L.A. 257.625, 257.625b, 257.319
                                                                                  imprisonment)
                                                                                  BAC > .17 (one
                                                                                  (1) year license
                                                                                 suspension, up to
                                                                                     180 days
                                                                                imprisonment and
                                                                                $200-$700 fine) ¥
                                                                                                       Second Offense (within 7 years)
                                                                                    Child under
                                                                                  seventeen (17)
                                                                                    years-old in
                                Five (5) days to one (1)                          vehicle ($500-                                 Unclear if
                Misdemeanor ¥                               $200 - $1,000 ¥                             Five (5) Years ¥                            Mandatory ¥          M.C.L.A. 257.625, 257.625b, 257.319
                                         year ¥                                   $5,000 fine and                                required
                                                                                  one (1) year to
                                                                                   five (5) years
                                                                                 imprisonment) ¥
                                                                                                       Third Offense (within 7 years)
                                                                                    Child under
                                                                                  seventeen (17)
                                                                                    years-old in
                                One (1) year to five (5)                          vehicle ($500-                                 Unclear if
                  Felony ¥                                  $500 - $5,000 ¥                             Five (5) Years ¥                            Mandatory ¥          M.C.L.A. 257.625, 257.625b, 257.319
                                        years ¥                                   $5,000 fine and                                required
                                                                                  one (1) year to
                                                                                   five (5) years
                                                                                 imprisonment) ¥
                                                                                                                                                                                                               Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 19 of 122
Minnesota
                                                                                                          First Offense
                                                                                Child under
                                                                           sixteen (16) years-
                                                                               old in vehicle
                                                                               (aggravating
                                                                                                                                                                M.S.A. §§ 609.02, 169A.03, 169A.54,
              Misdemeanor ¥ Up to ninety (90) days ¥     Up to $1,000 ¥    factor) BAC > .16 Not less than 30 days ¥ Not Required           Mandatory ¥
                                                                                                                                                                             169A.70
                                                                                  (license
                                                                            suspension of not
                                                                             less than one (1)
                                                                                  year) ¥
                                                                                               Second Offense (within 10 years)
                                                                                Child under
                                                                           sixteen (16) years-
                                                                               old in vehicle
                                                                               (aggravating
                              Thirty (30) days to one                                          Not less than one (1)                                            M.S.A. §§ 609.02, 609.0341, 169A.03,
              Misdemeanor ¥                              Up to $3,000 ¥    factor) BAC > .16                            Not Required        Mandatory ¥
                                     (1) year ¥                                                        year ¥                                                       169A.275, 169A.54, 169A.70
                                                                                  (license
                                                                            suspension of not
                                                                            less than two (2)
                                                                                  years) ¥
                                                                                                Third Offense (within 10 years)
                                                                                Child under
                                                                           sixteen (16) years-
                              Ninety (90) days to one                                          Not less than three (3)                                          M.S.A. §§ 609.02, 609.0341, 169A.03,
              Misdemeanor ¥                              Up to $3,000 ¥        old in vehicle                           Mandatory ¥         Mandatory ¥
                                    (1) year ¥                                                        years ¥                                                   169A.275, 169A.54, 169A.55, 169A.70
                                                                               (aggravating
                                                                                 factor) ¥
Mississippi
                                                                                                         First Offense
                              Up to forty-eight (48)
              Misdemeanor ¥                              $250 - $1,000 ¥         N/A                120 days ¥           Mandatory ¥        Mandatory ¥         Miss. Code Ann. §§ 63-11-30, 63-11-23
                                     hours ¥
                                                                                                Second Offense (within 5 years)
                              Five (5) days to six (6)
              Misdemeanor ¥                               $600 - $1,500          N/A              One (1) year ¥         Mandatory ¥    Unclear if required ¥   Miss. Code Ann. §§ 63-11-30, 63-11-23
                                     months ¥
                                                                                                 Third Offense (within 5 years)
                              One (1) year - five (5)                                             Full period of the
                 Felony ¥                                $2,000 - $5,000         N/A                                   Mandatory ¥      Unclear if required ¥   Miss. Code Ann. §§ 63-11-30, 63-11-23
                                     years ¥                                                   individual's sentence ¥
 Missouri
                                                                                                         First Offense
                                                                               BAC > .15
                                                                           (Minimum two (2)
                                                                                  days
                                                                             imprisonment)                                                                       V.A.M.S. 302.060, 577.001, 577.010,
              Misdemeanor ¥ Up to six (6) months ¥       Up to $1,000 ¥                         Ninety (90) days ¥    Discretionary ¥   Unclear if required ¥
                                                                               BAC > .20                                                                         558.011, 302.440, 302.410, 558.002
                                                                           (Minimum five (5)
                                                                                  days
                                                                            imprisonment) ¥
                                                                                                Second Offense (within 5 years)
                                                                               BAC > .15
                                                                           (Minimum two (2)
                                                                                  days
                                                                                                                                                                 V.A.M.S. 302.060, 577.001, 577.010,
                                                                             imprisonment)
              Misdemeanor ¥    Up to one (1) year ¥      Up to $2,000 ¥                           One (1) year ¥         Mandatory ¥        Mandatory ¥          558.011, 478.007, 302.440, 302.410,
                                                                               BAC > .20
                                                                                                                                                                               558.002
                                                                           (Minimum five (5)
                                                                                  days
                                                                            imprisonment) ¥
                                                                                                        Third Offense
                                                                               BAC > .15
                                                                           (Minimum two (2)
                                                                                                                                                                                                        Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 20 of 122




                                                                                  days
                                                                             imprisonment)                                                                       V.A.M.S. 302.060, 577.001, 577.010,
                 Felony ¥     Up to four (4) years ¥     Up to $10,000 ¥                         Ten (10) years ¥        Mandatory ¥        Mandatory ¥
                                                                               BAC > .20                                                                         558.011, 478.007, 302.440, 558.002
                                                                           (Minimum five (5)
                                                                                  days
                                                                            imprisonment) ¥
Montana
                                                                                                        First Offense
                                                                              Child under
                                                                          sixteen (16) years-
                                                                             old in vehicle
                                                                           (Two (2) days to
                                                                              one (1) year
                                                                          imprisonment and                              Unclear if
                           One (1) day to six (6)                                                                                                              MCA 61-8-714, 61-8-732, 61-8-733, 61-
           Misdemeanor ¥                               $600 - $1,000       $1,200 to $2,000       6 Months ¥         required on first      Mandatory ¥
                                months ¥                                                                                                                                5-208, 61-8-465
                                                                           fine) BAC > .16                               offense.
                                                                           (Two (2) days to
                                                                              one (1) year
                                                                          imprisonment and
                                                                            $1,000-$2,000
                                                                                 fine) ¥
                                                                                                      Second Offense
                                                                              Child under
                                                                          sixteen (16) years-
                                                                             old in vehicle
                                                                            (Fourteen (14)
                                                                            days to one (1)
                                                                          year imprisonment
                                                                             and $2,400 to
                           Seven (7) days to one                                                                                                               MCA 61-8-714, 61-8-732, 61-8-733, 61-
           Misdemeanor ¥                             $1,200 to $2,000 ¥   $4,000 fine) BAC       One (1) year ¥         Mandatory ¥         Mandatory ¥
                                (1) year ¥                                                                                                                              5-208, 61-8-465
                                                                               > .16 (2nd
                                                                           violation: Fifteen
                                                                           (15) days to one
                                                                                (1) year
                                                                          imprisonment and
                                                                           $2,500 to $5,000
                                                                                 fine) ¥
                                                                                                       Third Offense
                                                                              Child under
                                                                          sixteen (16) years-
                                                                             old in vehicle
                                                                          (Sixty (60) days to
                                                                              one (1) year
                                                                          imprisonment and
                           Thirty (30) days to one                        $5,000 to $10,000                                                                    MCA 61-8-714, 61-8-732, 61-8-733, 61-
           Misdemeanor ¥                              $2,500 - $5,000                            One (1) year ¥         Mandatory ¥         Mandatory ¥
                                  (1) year ¥                               fine) BAC > .16                                                                              5-208, 61-8-465
                                                                            (3rd violation:
                                                                          Forty (40) days to
                                                                              one (1) year
                                                                          imprisonment and
                                                                          $5,000 to $10,000
                                                                                 fine)¥
Nebraska
                                                                                                        First Offense
                                                                           BAC > .15 (One
                         Seven (7) days to sixty
           Misdemeanor ¥                                  $500 ¥           (1) year license     Six (6) months ¥        Mandatory ¥      Unclear if required    Neb.Rev.St. §§ 60-6,197.03, 28-106
                              (60) days ¥
                                                                            suspension) ¥
                                                                                                         Second Offense
                                                                               BAC > .15
                                                                             (Eighteen (18)
                           Thirty (30) days to six                         months to fifteen
           Misdemeanor ¥                                  $500 ¥                              Eighteen (18) months ¥ Mandatory ¥         Unclear if required    Neb.Rev.St. §§ 60-6,197.03, 28-106
                                (6) months ¥                               (15) years license
                                                                            suspension and
                                                                             $1,000 fine) ¥
                                                                                                          Third Offense
                                                                                                                                                                                                       Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 21 of 122




                                                                               BAC > .15
                           Ninety (90) days to one                        (Fifteen (15) years
           Misdemeanor ¥                                 $1,000 ¥                               Fifteen (15) years ¥    Mandatory ¥      Unclear if required    Neb.Rev.St. §§ 60-6,197.03, 28-106
                                 (1) year ¥                                      license
                                                                             suspension) ¥
   Nevada
                                                                                                                  First Offense
                                                                                 BAC > .18 (order
                                                                                 to attend program
                                Two (2) days to six (6)
                Misdemeanor ¥                              $400 to $1,000 ¥       for treatment for      Ninety (90) days ¥       Mandatory ^ †               Mandatory ¥                 N.R.S. 484C.400, 484C.210
                                      months ¥
                                                                                    the abuse of
                                                                                     alcohol) ¥
                                                                                                        Second Offense (within 7 years)
                                                                                                            One (1) year
                              Ten (10) days to six (6)
                                                                                                       (http://www.dmvnv.co
                Misdemeanor ¥ months (house arrest          $750 - $1,000 ¥             N/A                                   Mandatory ^ †                   Mandatory ¥                       N.R.S. 484C.400
                                                                                                       m/pdfforms/dlbook.pdf
                                    available) ¥
                                                                                                                 )
                                                                                                         Third Offense (within 7 years)
                                One (1) year to six (6)
                   Felony ¥                                $2,000 - $5,000 ¥            N/A              Three (3) years ¥        Mandatory ^ †            Unclear if required             N.R.S. 484C.400, 483.460
                                       years ¥
New Hampshire
                                                                                                                  First Offense

                                                                                    Child under
                                                                               sixteen (16) years-
                                                                               old in vehicle (Not
                                                                               less than seventeen
                                                                                     (17) days
                                                                                 imprisonment of
                                                                                which twelve (12)
                                                                                                    Nine (9) months to two
                Misdemeanor ¥           None              Not less than $500 ¥      SHALL BE                                      Mandatory ¥                 Mandatory ¥                  N.H. Rev. Stat. § 265-A:18
                                                                                                          (2) years ¥
                                                                               suspended, driver's
                                                                               license suspension
                                                                               of at least eighteen
                                                                                (18) months up to
                                                                                two (2) years and
                                                                                 a fine of not less
                                                                                   than $750) ¥

                                                                                                     Second Offense (within 10 years)
                                                                                     Child under
                               Seventeen (17) days                               sixteen (16) years-
                              imprisonment of which                                 old in vehicle                                                Mandatory (unless completed in past 5
                                                                                                     Not less than three (3)
                Misdemeanor ¥    twelve (12) days         Not less than $750 ¥    (Driver's license                           Mandatory ¥          years, then submission of proof of      N.H. Rev. Stat. § 265-A:18
                                                                                                             years ¥
                              SHALL BE suspended                                   suspension for                                                  attendance satisfies requirement) ¥
                                        ¥                                        maximim allowed
                                                                                       time) ¥
                                                                                                                Third Offense
                                                                                     Child under
                                                                                 sixteen (16) years-
                                180 days imprisonment
                                                                                    old in vehicle   Revoked indefinately                         Mandatory (unless completed in past 5
                                  of which 150 days
                Misdemeanor ¥                             Not less than $750 ¥    (Driver's license (subject to restoration   Mandatory ¥          years, then submission of proof of      N.H. Rev. Stat. § 265-A:18
                                SHALL BE suspended
                                                                                   suspension for    after five (5) years) ¥                       attendance satisfies requirement) ¥
                                          ¥
                                                                                 maximim allowed
                                                                                       time) ¥
 New Jersey
                                                                                                                  First Offense
                                                                                 BAC > .10 (A fine
                                                                                   of $300 - $500,
                                                                                  imprisonment of
                Not a crime. See                                                                                              Discretionary if
                                                                                 twelve (12) hours
                State v. Hamm, Twelve (12) hours to                                                                           BAC < .15 and
                                                             $250 - $400 ¥       to thirty (30) days    Three (3) months ¥                                    Mandatory ¥                 N.J.S.A. 39:4-50, 39:4 -50.17
                577 A.2d 1259,   thirty (30) days ¥                                                                            Mandatory if
                                                                                     and license
                 1261 (1990)                                                                                                   BAC > .15 ¥
                                                                                                                                                                                                                          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 22 of 122




                                                                                    suspension of
                                                                                  seven (7) months
                                                                                 to one (1) year) ¥
                                                                                                 Second Offense (within 10 years)
             Not a crime. See
             State v. Hamm, Two (2) days to ninety
                                                         $500 - $1000 ¥          N/A               Two (2) years ¥         Mandatory ¥   Unclear if required             N.J.S.A. 39:4-50
             577 A.2d 1259,      (90) days ¥
              1261 (1990)
                                                                                                 Third Offense (within 10 years)
             Not a crime. See
             State v. Hamm,
                              Not less than 180 days ¥     $1,000 ¥              N/A               Ten (10) years ¥        Mandatory ¥   Unclear if required             N.J.S.A. 39:4-50
             577 A.2d 1259,
              1261 (1990)
New Mexico
                                                                                                         First Offense
                                                                              BAC > .16
                                                                             (Mandatory
                                                                                              Six (6) months to one                                            http://www.dps.state.nm.us/index.php/d
             Misdemeanor      Up to ninety (90) days          N/A         additional two (2)                           Mandatory             Mandatory
                                                                                                     (1) year                                                        wi-prevention/dwi-penalties/
                                                                                 days
                                                                            imprisonment)
                                                                                                        Second Offense
                                                                              BAC > .16
                                                                             (Mandatory
                               Four (4) days to 364                                                                                                            http://www.dps.state.nm.us/index.php/d
             Misdemeanor                                 $500 - $1000     additional four (4)     Two (2) years        Mandatory             Mandatory
                                       days                                                                                                                          wi-prevention/dwi-penalties/
                                                                                 days
                                                                            imprisonment)
                                                                                                         Third Offense
                                                                              BAC > .16
                                                                             (Mandatory
                              Thirty (30) days to 364                                                                                                          http://www.dps.state.nm.us/index.php/d
             Misdemeanor                                 $750 - $1,000     additional sixty      Three (3) years       Mandatory             Mandatory
                                       days                                                                                                                          wi-prevention/dwi-penalties/
                                                                              (60) days
                                                                            imprisonment)
New York
                                                                                                           First Offense

                                                                               Child under
                                                                          eighteen (18) years-
                                                                              old in vehicle
                                                                            ($1,000 - $5,000
                                                                          fine, imprisonment
                                                                              up to four (4)
                                                                           years, and one (1)
                                                                               year license                                                                    McKinney's Vehicle and Traffic Law §
             Misdemeanor ¥      Up to one (1) year ¥     $500 - $1000 ¥                           Six (6) months ¥         Mandatory ¥   Unclear if required
                                                                           suspension) BAC                                                                                   1193
                                                                             > .18 ($1,000 -
                                                                               $2,000 fine,
                                                                           imprisonment up
                                                                             to one (1) year,
                                                                            and one (1) year
                                                                                 license
                                                                              suspension) ¥
                                                                                                                                                                                                        Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 23 of 122
                                                                                                       Second Offense (within 10 years)
                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                  ($1,000 - $5,000
                                                                                fine, imprisonment
                                                                                    up to four (4)
                                                                                      years, and
                                                                                    eighteen (18)                                                                   McKinney's Vehicle and Traffic Law §
                   Felony ¥      Up to four (4) years ¥    $1,000 - $5,000 ¥       month license         One (1) year ¥         Mandatory ¥   Unclear if required    1193 and McKinney's Penal Law §
                                                                                 suspension) BAC                                                                                  70.00
                                                                                   > .18 ($1,000 -
                                                                                     $5,000 fine,
                                                                                 imprisonment up
                                                                                 to four (4) years,
                                                                                 and eighteen (18)
                                                                                   month license
                                                                                    suspension) ¥
                                                                                                       Third Offense (within 10 years)
                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                 ($2,000 - $10,000
                                                                                fine, imprisonment
                                                                                   up to seven (7)
                                                                                      years, and
                                                                                    eighteen (18)                                                                   McKinney's Vehicle and Traffic Law §
                   Felony ¥      Up to seven (7) years ¥   $2,000 - $10,000 ¥      month license         One (1) year ¥         Mandatory ¥   Unclear if required    1193 and McKinney's Penal Law §
                                                                                 suspension) BAC                                                                                  70.00
                                                                                   > .18 ($2,000 -
                                                                                    $10,000 fine,
                                                                                  imprisonment up
                                                                                to seven (7) years,
                                                                                 and eighteen (18)
                                                                                   month license
                                                                                   suspension) ¥
North Carolina
                                                                                                                First Offense

                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                  (Thirty (30) days
                                                                                   to two (2) years
                                                                                                                                                                     N.C.G.S.A. §§ 20-138.1, 20-179, 20-
                                                                                 imprisonment and
                                                                                                                                                                                 19, 20-17.6
                                 One (1) day to two (2)                               a fine up to
                 Misdemeanor ¥                              $200 to $4,000                                One (1) year          Mandatory        Mandatory ¥        (https://www.ncdot.gov/programs/GHS
                                         years                                     $4,000) BAC >
                                                                                                                                                                    P/download/BoozeItLoseItBrochure.pdf
                                                                                     .15 (License
                                                                                                                                                                                      )
                                                                                      suspended
                                                                                immediately for 45
                                                                                    days, interlock
                                                                                mandatory for one
                                                                                      (1) year) ¥
                                                                                                                                                                                                           Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 24 of 122
                                                                                                     Second Offense (within 7 years)

                                                                                   Child under
                                                                              eighteen (18) years-
                                                                                  old in vehicle
                                                                                (Thirty (30) days
                                                                                 to two (2) years                                                       N.C.G.S.A. §§ 20-138.1, 20-179, 20-
                                                                               imprisonment and                                                                     19, 20-17.6
                                Seven (7) days to two
               Misdemeanor ¥                               $2,000 to $4,000        a fine up to        One (1) year ¥        Mandatory   Mandatory ¥   (https://www.ncdot.gov/programs/GHS
                                      (2) years
                                                                                 $4,000) BAC >                                                         P/download/BoozeItLoseItBrochure.pdf
                                                                              .15 (Three (3) days                                                                        )
                                                                                to six (6) months
                                                                              imprisonment, and
                                                                                   a fine up to
                                                                                     $1,000) ¥

                                                                                                     Third Offense (within 5 years)

                                                                                   Child under
                                                                              eighteen (18) years-
                                                                                  old in vehicle
                                                                                (Thirty (30) days
                                                                                 to two (2) years                                                       N.C.G.S.A. §§ 20-138.1, 20-179, 20-
                                                                               imprisonment and                                                                     19, 20-17.6
                               One (1) year to three (3)
               Misdemeanor ¥                                Up to $10,000          a fine up to    Mandatory permanent       Mandatory   Mandatory ¥   (https://www.ncdot.gov/programs/GHS
                                        years
                                                                                 $4,000) BAC >                                                         P/download/BoozeItLoseItBrochure.pdf
                                                                              .15 (Three (3) days                                                                        )
                                                                                to six (6) months
                                                                              imprisonment, and
                                                                                   a fine up to
                                                                                     $1,000) ¥

North Dakota
                                                                                                            First Offense
                                                                                   Child under
                                                                                eighteen (18) in
                                                                                 vehicle ($2,000
                                                                               fine and up to one
                                                                                     (1) year
                                                                                                                                                                  NDCC, 39-08-01,
                                                                                 imprisonment)
               Misdemeanor ¥            None                   $500 ¥                             Ninety-one (91) days    Not Required   Mandatory ¥   https://www.dot.nd.gov/divisions/safety
                                                                                BAC > .16 (Two
                                                                                                                                                            /penaltiesdrinkingdriving.htm
                                                                                     (2) days
                                                                              imprisonment, 180
                                                                                   day license
                                                                                 suspension and
                                                                                   $750 fine) ¥
                                                                                                   Second Offense (within 7 years)
                                                                                   Child under
                                                                                eighteen (18) in
                                                                                 vehicle ($2,000
                              At least ten (10) days                           fine and up to one                                                           NDCC, 39-08-01, 12.1-32-01
               Misdemeanor ¥ imprisonment to thirty           $1,500 ¥               (1) year         One (1) year        Not Required   Mandatory ¥   https://www.dot.nd.gov/divisions/safety
                                   (30 )days ¥                                   imprisonment)                                                              /penaltiesdrinkingdriving.htm
                                                                                BAC > .16 (Two
                                                                                 (2) year license
                                                                                   suspension)
                                                                                                                                                                                                 Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 25 of 122
                                                                                                  Third Offense (within 7 years)
                                                                              Child under
                                                                           eighteen (18) in
                                                                            vehicle ($2,000
                              At least 120 days                           fine and up to one                                                                         NDCC, 39-08-01, 12.1-32-01
           Misdemeanor ¥    imprisonment to 360            $2,000 ¥             (1) year            Two (2) years          Not Required      Mandatory ¥        https://www.dot.nd.gov/divisions/safety
                                   days ¥                                   imprisonment)                                                                            /penaltiesdrinkingdriving.htm
                                                                          BAC > .16 (Three
                                                                            (3) year license
                                                                              suspension)
  Ohio
                                                                                                            First Offense
                           Three (3) days to six (6)                                              One (1) to three (3)
           Misdemeanor ¥                                $350 -$1,075 ¥           N/A                                      Mandatory ¥     Unclear if required               R.C. § 4511.19
                                  months ¥                                                             years ¥
                                                                                                 Second Offense (within 10 years)

                           Ten (10) days to six (6)                          BAC > .17
                                                                                                 One (1) to seven (7)
           Misdemeanor ¥    months (house arrest        $525 - $1,625 ¥   (Twenty (20) days                                Mandatory ¥       Mandatory ¥                    R.C. § 4511.19
                                                                                                       years ¥
                                 available) ¥                              imprisonment) ¥

                                                                                            Third Offense (within 10 years)
                         Thirty (30) days to one                          BAC > .17 (Sixty
                                                                                           Two (2) to twelve (12)
           Misdemeanor ¥ (1) year (house arrest         $850 - $2,750 ¥      (60) days                             Mandatory ¥               Mandatory ¥                    R.C. § 4511.19
                                                                                                  years ¥
                               available) ¥                               imprisonment) ¥
Oklahoma
                                                                                                           First Offense
                                                                             Child under
                         Ten (10) days to one (1)                          eighteen (18) in
           Misdemeanor ¥                                Up to $1,000 ¥                              One (1) year ¥         Mandatory ¥       Mandatory ¥           47 Okl.St.Ann. §§ 11-902, 6-205
                                  year ¥                                     vehicle (fine
                                                                              doubled) ¥
                                                                                                         Second Offense
                                                                             Child under
                           One (1) year to five (5)                        eighteen (18) in
              Felony ¥                                  Up to $2,500 ¥                             Two (2) years ¥         Mandatory ¥       Mandatory ¥           47 Okl.St.Ann. §§ 11-902, 6-205
                                   years ¥                                   vehicle (fine
                                                                              doubled) ¥
                                                                                                          Third Offense
                                                                             Child under
                           One (1) year to ten (10)                        eighteen (18) in
              Felony ¥                                  Up to $5,000 ¥                             Four (4) years ¥        Mandatory ¥       Mandatory ¥           47 Okl.St.Ann. §§ 11-902, 6-205
                                   years ¥                                   vehicle (fine
                                                                              doubled) ¥
 Oregon
                                                                                                           First Offense
                                                                              Child under
                                                                          eighteen (18) years-
                                                                             old in vehicle
                           Two (2) days to one (1)                          (Fine not more                                                                      O.R.S. §§ 813.010, 813.020, 161.615,
           Misdemeanor ¥                               Minumum $1,000 ¥                             One (1) year ¥         Mandatory ¥       Mandatory ¥
                                   year ¥                                    than $10,000)                                                                           813.400, 809.428, 813.600
                                                                           BAC > .15 (Fine
                                                                              not less than
                                                                               $2,000) ¥
                                                                                                         Second Offense
                                                                              Child under
                                                                          eighteen (18) years-
                                                                             old in vehicle
                           Two (2) days to one (1)                          (Fine not more                                                                      O.R.S. §§ 813.010, 813.020, 161.615,
           Misdemeanor ¥                               Minumum $1,500 ¥                           Three (3) years ¥        Mandatory ¥       Mandatory ¥
                                   year ¥                                    than $10,000)                                                                           813.400, 809.428, 813.600
                                                                           BAC > .15 (Fine
                                                                              not less than
                                                                               $2,000) ¥
                                                                                                                                                                                                          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 26 of 122
                                                                                                           Third Offense
                                                                                 Child under
                                                                             eighteen (18) years-
                                                                                old in vehicle
                                                          Minumum $2,000 (if
                               Two (2) days to one (1)                         (Fine not more                                                           O.R.S. §§ 813.010, 813.020, 161.615,
               Misdemeanor ¥                               not sentenced to                          Permanent ¥            Mandatory ¥   Mandatory ¥
                                       year ¥                                   than $10,000)                                                                813.400, 809.235, 813.600
                                                           imprisonment) ¥
                                                                              BAC > .15 (Fine
                                                                                 not less than
                                                                                  $2,000) ¥
Pennsylvania
                                                                                                            First Offense

                                                                                   Child under
                                                                              eighteen (18) years-
                                                                              old in vehicle (fine
                                                                                 of not less than
                                                                                 $1,000) BAC >
                                                                              .10 (A fine of $500
                                                                                - $5,000, license
                                                                               suspension of one
                                                                                   (1) year and
               Misdemeanor ¥ Up to six (6) months ¥             $300 ¥          imprisonment of         None ¥              Mandatory ¥   Mandatory ¥   75 Pa.C.S. §§ 3802, 3803, 3804, 3805
                                                                                not less than two
                                                                                (2) days) BAC >
                                                                                  .16 (A fine of
                                                                                $1,000 - $5,000,
                                                                              license suspension
                                                                              of one (1) year and
                                                                                imprisonment of
                                                                                three (3) days to
                                                                                five (5) years) ¥

                                                                                                          Second Offense

                                                                                   Child under
                                                                              eighteen (18) years-
                                                                                  old in vehicle
                                                                              *second violation*
                                                                                (fine of not less
                                                                              than $2,500) BAC
                                                                                > .10 (A fine of
                                                                                 $750 - $5,000,
                                                                              license suspension
                                                                                of one (1) year,
                               Five (5) days to six (6)
               Misdemeanor ¥                               $300 - $2,5000 ¥   and imprisonment       One (1) year ¥         Mandatory ¥   Mandatory ¥   75 Pa.C.S. §§ 3802, 3803, 3804, 3805
                                      months ¥
                                                                              of thirty (30) days
                                                                               to five (5) years)
                                                                              BAC > .16 (A fine
                                                                                of not less than
                                                                                 $1,500, license
                                                                               suspension of 18
                                                                                   months, and
                                                                               imprisonment of
                                                                              ninety (90) days to
                                                                                five (5) years) ¥
                                                                                                                                                                                               Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 27 of 122
                                                                                                            Third Offense

                                                                                  Child under
                                                                             eighteen (18) years-
                                                                                old in vehicle
                                                                              *third violation*
                                                                             (Six (6) months to
                                                                                 two (2) years
                                                                               imprisonment)
                                                                             BAC > .10 (A fine
                                                                                  of $1,500 to
                                                                              $10,000, license
                                                                              suspension of 18
               Misdemeanor ¥      Ten (10) days to         $500 - $5,000 ¥        months, and         One (1) year ¥         Mandatory ¥   Mandatory ¥   75 Pa.C.S. §§ 3802, 3803, 3804, 3805
                                                                                imprisonment
                                                                             ninety (90) days to
                                                                                five (5) years)
                                                                             BAC > .16 (A fine
                                                                               of not less than
                                                                               $2,500, license
                                                                              suspension of 18
                                                                                  months, and
                                                                              imprisonment of
                                                                             one (1) year to five
                                                                                  (5) years) ¥

Rhode Island
                                                                                                             First Offense

                                                                              BAC > .10 (Fine
                                                                               of $100 - $400,
                                                                              imprisonment up
                                                                               to one (1) year,
                                                                             license suspension
                                                                                 of three (3)
                                                                              months to one (1)
                                                                                                Thirty (30) to 180 days
               Misdemeanor ¥     Up to one (1) year ¥      $100 - $300 ¥      year) BAC > .15                                Mandatory ¥   Mandatory ¥        Gen.Laws 1956, § 31-27-2
                                                                                                           ¥
                                                                                 ($500 fine,
                                                                              imprisonment up
                                                                               to one (1) year,
                                                                             license suspension
                                                                                 of three (3)
                                                                             months to eighteen
                                                                               (18) months) ¥

                                                                                                    Second Offense (within 5 years)
                                                                              BAC > .15 (Fine
                                                                               of not less than
                                                                                   $1,000,
                               Ten (10) days to one (1)                       imprisonment of One (1) year to two (2)
               Misdemeanor ¥                                   $400 ¥                                                        Mandatory ¥   Mandatory ¥        Gen.Laws 1956, § 31-27-2
                                        year ¥                                six (6) months to      years ¥
                                                                                one (1) year,
                                                                             license suspension
                                                                             of two (2) years) ¥
                                                                                                  Third Offense (within 5 years)
                                                                              BAC > .15 (Fine
                                                                                 of $1,000 to
                                                                                   $5,000,
                                                                              imprisonment of
                               One (1) year to three (3)                                         Two (2) years to three
                 Felony ¥                                      $400 ¥         three (3) years to                        Mandatory ¥        Mandatory ¥        Gen.Laws 1956, § 31-27-2
                                                                                                                                                                                                Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 28 of 122




                                       years ¥                                                        (3) years ¥
                                                                                five (5) years,
                                                                             license suspension
                                                                             of three (3) years)
                                                                                       ¥
South Carolina
                                                                                                                  First Offense
                                                                                 BAC > .10 ($500
                                                                                fine, three (3) days
                                                                                 to thirty (30) days
                                                                                   imprisonment)
                                 Two (2) days to thirty                                                 BAC < .15 (six (6)    Mandatory only                               Code 1976 §§ 16-1-20, 16-1-100, 56-5-
                 Misdemeanor ¥                                   $400 ¥         BAC > .16 ($1000                                                      Mandatory ¥
                                     (30) days ¥                                                           months) ¥          if BAC > .15 ¥                                    2933, 56-5-2941, 56-5-2990
                                                                                   fine, thirty (30)
                                                                                days to ninety (90)
                                                                                         days
                                                                                  imprisonment) ¥
                                                                                                       Second Offense (within 10 years)
                                                                                     BAC > .10
                                                                                  ($2,500-$5,500
                                                                                  fine, thirty (30)
                                                                                  days to two (2)
                                                                                        years
                                 Five (5) days to one (1)                         imprisonment)                                                                            Code 1976 §§ 16-1-20, 16-1-100, 56-5-
                 Misdemeanor ¥                              $2,100 - $5,100 ¥                                 Unclear             Mandatory ¥         Mandatory ¥
                                          year ¥                                     BAC > .16                                                                                  2933, 56-5-2941, 56-5-2990
                                                                                   ($3,500-6,500
                                                                                 fine, ninety (90)
                                                                                 days to three (3)
                                                                                        years
                                                                                 imprisonment) ¥
                                                                                                        Third Offense (within 10 years)
                                                                                   BAC > .10
                                                                                 ($5,000-$7,000
                                                                                fine, ninety (90)
                                                                                 days to four (4)
                                                                                      years
                                 Sixty (60) days to three                        imprisonment)                                                                             Code 1976 §§ 16-1-20, 16-1-100, 56-5-
                 Misdemeanor ¥                              $3,800 - $6,300 ¥                                 Unclear             Mandatory ¥         Mandatory ¥
                                        (3) years ¥                                BAC > .16                                                                                    2933, 56-5-2941, 56-5-2990
                                                                                ($7,500-$10,000
                                                                                   fine, six (6)
                                                                                months to five (5)
                                                                                      years
                                                                                imprisonment) ¥
South Dakota
                                                                                                                   First Offense
                                                                                                       Thirty (30) days to one
                 Misdemeanor ¥    Up to one (1) year ¥       Up to $2,000 ¥            N/A                                       Not Required   Mandatory if BAC > .17 ¥    SDCL §§ 22-6-2, 32-23-2, 32-23-2.1
                                                                                                              (1) year ¥
                                                                                                                  Second Offense
                                                                                                        Not less than one (1)
                 Misdemeanor ¥    Up to one (1) year ¥       Up to $2,000 ¥            N/A                                       Not Required     Unclear if required ¥          SDCL §§ 22-6-2, 32-23-3
                                                                                                                year ¥
                                                                                                                   Third Offense
                                                                                                        Not less than one (1)
                    Felony ¥      Up to two (2) years ¥      Up to $4,000 ¥            N/A                                       Not Required     Unclear if required ¥          SDCL §§ 22-6-1, 32-23-4
                                                                                                                year ¥
  Tennessee
                                                                                                                  First Offense

                                                                                    Child under
                                                                                eighteen (18) years-
                                                                                   old in vehicle
                                                                                (Additional $1,000
                                                                                      fine and
                                Two (2) days to eleven                             imprisonment
                                                                                                                                                                           T. C. A. §§ 55-10-402, 55-10-403, 55-
                 Misdemeanor ¥ (11) months and twenty-      $350 - $1,500 ¥     extended by thirty         One (1) year ¥         Mandatory ¥       Discretionary ¥
                                                                                                                                                                                     10-404, 55-10-417
                                   nine (29) days ¥                                  (30) days
                                                                                                                                                                                                                   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 29 of 122




                                                                                  *Mandatory*)
                                                                                    BAC > .20
                                                                                 (Minimum seven
                                                                                      (7) days
                                                                                 imprisonment) ¥
                                                                                                      Second Offense
                                                                           Child under
                                                                       eighteen (18) years-
                                                                          old in vehicle
                       Forty-five (45) days to                         (Additional $1,000
                                                                                                                                                              T. C. A. §§ 55-10-402, 55-10-403, 55-
        Misdemeanor ¥ eleven (11) months and        $600 - $3,500 ¥          fine and          Two (2) years ¥         Mandatory ¥      Discretionary ¥
                                                                                                                                                                        10-404, 55-10-417
                      twenty-nine (29) days ¥                             imprisonment
                                                                       extended by thirty
                                                                            (30) days
                                                                         *Mandatory*)
                                                                                                      Third Offense
                                                                           Child under
                                                                       eighteen (18) years-
                                                                          old in vehicle
                      129 days to eleven (11)                          (Additional $1,000
                                                                                                                                                              T. C. A. §§ 55-10-402, 55-10-403, 55-
        Misdemeanor ¥ months and twenty-nine      $1,100 - $10,000 ¥         fine and           Six (6) years ¥        Mandatory ¥      Discretionary ¥
                                                                                                                                                                        10-404, 55-10-417
                           (29) days ¥                                    imprisonment
                                                                       extended by thirty
                                                                            (30) days
                                                                         *Mandatory*)
Texas
                                                                                                       First Offense

                                                                       Child under fifteen
                                                                         (15) years-old in
                                                                        vehicle (180 days
                                                                          to two (2) years
                                                                                                                                                              V.T.C.A., Penal Code §§ 12.22, 12.21,
                        Three (3) days to 180                          imprisonment, fine
        Misdemeanor ¥                               Up to $2,000 ¥                            Ninety (90) days ¥       Not Required   Not clear if required   12.35, 49.04 V.T.C.A., Transportation
                               days ¥                                      up to $10,000)
                                                                                                                                                                         Code § 524.022
                                                                        BAC > .15 (Up to
                                                                            one (1) year
                                                                        imprisonment, up
                                                                         to $4,000 fine) ¥

                                                                                              Second Offense (within 5 years)

                                                                       Child under fifteen
                                                                        (15) years-old in
                                                                                                                                                               V.T.C.A., Penal Code §§ 12.21, 49.09
                        Thirty (30) days to one                         vehicle (180 days
        Misdemeanor ¥                               Up to $4,000 ¥                              One (1) year ¥         Mandatory ¥    Not clear if required      V.T.C.A., Transportation Code §
                               (1) year ¥                                to two (2) years
                                                                                                                                                                             524.022
                                                                       imprisonment, fine
                                                                        up to $10,000) ¥

                                                                                              Third Offense (within 5 years)

                                                                       Child under fifteen
                                                                        (15) years-old in
                                                                                                                                                               V.T.C.A., Penal Code § 12.34, 49.09
                         Two (2) years to ten                           vehicle (180 days
           Felony ¥                                 Up to $10,000 ¥                             One (1) year ¥         Mandatory ¥    Not clear if required      V.T.C.A., Transportation Code §
                            (10) years ¥                                 to two (2) years
                                                                                                                                                                             524.022
                                                                       imprisonment, fine
                                                                        up to $10,000) ¥

Utah
                                                                                                       First Offense
                                                                            Child under
                                                                       eighteen (18) years-
                                                                                                                                                              U.C.A. 1953 §§ 41-6a-503, 41-6a-505,
                                                                                                                                                                                                       Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 30 of 122




                        Two (2) days to six (6)                        old in vehicle (Up
        Misdemeanor ¥                             Not less than $700 ¥                            120 days ¥       Two (2) years ¥       Mandatory ¥          41-6a-509, 41-6a-5018, 76-3-204, 76-3-
                              months ¥                                    to one (1) year
                                                                                                                                                                               301
                                                                        imprisonment, up
                                                                         to $2,500 fine) ¥
                                                                                                    Second Offense (within 10 years)
                                                                                Child under
                                                                           eighteen (18) years-
                                                                                                                                                           U.C.A. 1953 §§ 41-6a-503, 41-6a-505,
                           Ten (10) days to six (6)                        old in vehicle (Up
           Misdemeanor ¥                              Not less than $800 ¥                            Two (2) years ¥     Two (2) years ¥   Mandatory ¥    41-6a-509, 41-6a-5018, 76-3-204, 76-3-
                                  months ¥                                    to one (1) year
                                                                                                                                                                            301
                                                                            imprisonment, up
                                                                             to $2,500 fine) ¥
                                                                                                    Third Offense (within 10 years)
                            Sixty-two and a half
                                                                                                                                                           U.C.A. 1953 §§ 41-6a-503, 41-6a-505,
             Felony ¥      (62.5) days to five (5)    Not less than $1,500 ¥         N/A              Two (2) years ¥     Two (2) years ¥   Mandatory ¥
                                                                                                                                                             41-6a-509, 41-6a-5018, 76-3-203
                                   years ¥
Vermont
                                                                                                              First Offense
                           Not more than two (2)
           Misdemeanor ¥                              Not more than $750 ¥           N/A             Ninety (90) days ¥   Discretionary ¥   Not required   13 V.S.A. § 1, 23 V.S.A. §§ 1210, 1206
                                 years ¥
                                                                                                            Second Offense
                           Not more than two (2)
           Misdemeanor ¥                         Not more than $1,500 ¥              N/A           Eighteen (18) months ¥ Discretionary ¥   Not required   13 V.S.A. § 1, 23 V.S.A. §§ 1210, 1208
                                 years ¥
                                                                                                             Third Offense
                           Not more than five (5)
             Felony ¥                             Not more than $2,500 ¥             N/A                   Life ¥         Discretionary ¥   Not required   13 V.S.A. § 1, 23 V.S.A. §§ 1210, 1208
                                 years ¥
Virginia
                                                                                                              First Offense
                                                                                   Child under
                                                                                 seventeen (17)
                                                                                   years-old in
                                                                                 vehicle ($500 -
                                                                               $1,000 additional
                                                                                 fine, minimum
                                                                                  five (5) days
                                                                                 imprisonment)                                                              VA Code Ann. §§ 18.2-270, 18.2-271,
           Misdemeanor ¥                              Not less than $250 ¥                             One (1) year ¥         Mandatory ¥   Mandatory ¥
                                                                                   BAC > .15                                                                     18.2-270.1, 18.2-271.1,
                                                                                (Additional five
                                                                                     (5) days
                                                                                 imprisonment)
                                                                                   BAC > .20
                                                                                (Additional ten
                                                                                    (10) days
                                                                               imprisonment) ¥
                                                                                                    Second Offense (within 5 years)
                                                                               Child under
                                                                             seventeen (17)
                                                                               years-old in
                                                                             vehicle ($500 -
                                                                            $1,000 additional
                                                                             fine, minimum
                                                                              five (5) days
                           One (1) month to one                              imprisonment)                                                                  VA Code Ann. §§ 18.2-270, 18.2-271,
           Misdemeanor ¥                              Not less than $500 ¥                           Three (3) years ¥        Mandatory ¥   Mandatory ¥
                                (1) year ¥                                     BAC > .15                                                                         18.2-270.1, 18.2-271.1,
                                                                             (Additional ten
                                                                                (10) days
                                                                             imprisonment)
                                                                               BAC > .20
                                                                           (Additional twenty
                                                                                (20) days
                                                                            imprisonment) ¥
                                                                                                                                                                                                    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 31 of 122
                                                                                                       Second Offense (within 10 years)
                                                                                Child under
                                                                              seventeen (17)
                                                                                years-old in
                                                                              vehicle ($500 -
                                                                             $1,000 additional
                                                                              fine, minimum
                                                                               five (5) days
                              One (1) month to one                            imprisonment)                                                                          VA Code Ann. §§ 18.2-270, 18.2-271,
             Misdemeanor ¥                             Not less than $500 ¥                             Three (3) years ¥        Mandatory ¥      Mandatory ¥
                                   (1) year ¥                                   BAC > .15                                                                                 18.2-270.1, 18.2-271.1,
                                                                              (Additional ten
                                                                                 (10) days
                                                                              imprisonment)
                                                                                BAC > .20
                                                                            (Additional twenty
                                                                                 (20) days
                                                                             imprisonment) ¥
                                                                                                       Third Offense (within 10 years)
                                                                                                                                                                     VA Code Ann. §§ 18.2-10, 18.2-271,
               Felony ¥       Ninety (90) days to ¥    Not less than $1,000 ¥          N/A                Indefinately ¥         Mandatory ¥   Unclear if required
                                                                                                                                                                               18.2-270.1
Washington
                                                                                                                 First Offense

                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                old in vehicle (IID
                                                                                 for additional six
                                                                                     (6) months,
                                                                                 additional one (1)
                             One (1) day to 364 days                            day imprisonment,
             Misdemeanor ¥                                $350 - $5,000 ¥                            Ninety (90) days ¥          Mandatory ¥      Mandatory ¥        West's RCWA 46.61.5055, 46.61.502
                                        ¥                                          $1,000-$5,000
                                                                                  fine) BAC > .15
                                                                                  (Two (2) days to
                                                                                 364 days, $500 -
                                                                                  $5,000 fine, 120
                                                                                     day license
                                                                                    suspension) ¥

                                                                                                       Second Offense (within 7 years)

                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                old in vehicle (IID
                                                                                 for additional six
                                                                                     (6) months,
                                                                                 additional five (5)
                                                                                         days
                             Thirty (30) days to 364
             Misdemeanor ¥                                $500 - $5,000 ¥          imprisonment,         Two (2) years ¥         Mandatory ¥      Mandatory ¥        West's RCWA 46.61.5055, 46.61.502
                                      days ¥
                                                                                   $2,000-$5,000
                                                                                  fine) BAC > .15
                                                                                  (Forty-five (45)
                                                                                 days to 364 days,
                                                                                $750 - $5,000 fine,
                                                                                  900 day license
                                                                                    suspension) ¥
                                                                                                                                                                                                           Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 32 of 122
                                                                                                        Third Offense (within 7 years)

                                                                                      Child under
                                                                                eighteen (18) years-
                                                                                old in vehicle (IID
                                                                                 for additional six
                                                                                      (6) months,
                                                                                additional ten (10)
                                                                                          days
                                Ninety (90) days to 364
                Misdemeanor ¥                               $1,000 - $5,000 ¥       imprisonment,       Three (3) years ¥       Mandatory ¥               Mandatory ¥                West's RCWA 46.61.5055, 46.61.502
                                        days ¥
                                                                                  $3,000-$10,000
                                                                                  fine) BAC > .15
                                                                                 (120 days to 364
                                                                                    days, $1,500 -
                                                                                 $5,000 fine, four
                                                                                   (4) year license
                                                                                     suspension) ¥

West Virginia
                                                                                                                First Offense

                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                  (Two (2) days to
                                                                                     one (1) year    Ninety (90) days
                                                                                   imprisonment, (http://transportation.w                                    Mandatory
                                                                                                                                                                                     W. Va. Code, §§ 17C-5-2, 17C-5A-2,
                Misdemeanor ¥ Up to six (6) months ¥         $100 - $500 ¥      $200-$1,000 fine) v.gov/DMV/DMVForm             Mandatory ¥   (http://transportation.wv.gov/DMV/DM
                                                                                                                                                                                                 17C-5A-3a
                                                                                  BAC > .15 (Two     Search/Impaired-                          VFormSearch/Impaired-Brochure.pdf)
                                                                                 (2) days to six (6)   Brochure.pdf)
                                                                                       months
                                                                                   imprisonment,
                                                                                 $200-$1,000 fine)
                                                                                           ¥

                                                                                                       Second Offense (within 10 years)

                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                  (Two (2) days to
                                                                                     one (1) year      One (1) year
                                                                                   imprisonment, (http://transportation.w                                    Mandatory
                                 Six (6) months to one                                                                                                                               W. Va. Code, §§ 17C-5-2, 17C-5A-2,
                Misdemeanor ¥                               $1000 - $3,000 ¥    $200-$1,000 fine) v.gov/DMV/DMVForm             Mandatory ¥   (http://transportation.wv.gov/DMV/DM
                                       (1) year ¥                                                                                                                                                17C-5A-3a
                                                                                  BAC > .15 (Two     Search/Impaired-                          VFormSearch/Impaired-Brochure.pdf)
                                                                                 (2) days to six (6)   Brochure.pdf)
                                                                                       months
                                                                                   imprisonment,
                                                                                 $200-$1,000 fine)
                                                                                           ¥

                                                                                                       Third Offense (within 10 years)

                                                                                     Child under
                                                                                eighteen (18) years-
                                                                                    old in vehicle
                                                                                  (Two (2) days to
                                                                                     one (1) year      One (1) year
                                                                                   imprisonment, (http://transportation.w                                    Mandatory
                                Two (2) years to five (5)                                                                                                                            W. Va. Code, §§ 17C-5-2, 17C-5A-2,
                   Felony ¥                                 $3,000 - $5,000 ¥   $200-$1,000 fine) v.gov/DMV/DMVForm             Mandatory ¥   (http://transportation.wv.gov/DMV/DM
                                        years ¥                                                                                                                                                  17C-5A-3a
                                                                                  BAC > .15 (Two     Search/Impaired-                          VFormSearch/Impaired-Brochure.pdf)
                                                                                 (2) days to six (6)   Brochure.pdf)
                                                                                                                                                                                                                          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 33 of 122




                                                                                       months
                                                                                   imprisonment,
                                                                                 $200-$1,000 fine)
                                                                                           ¥
Wisonsin
                                                                                                         First Offense
                                                                              Child under
                                                                         sixteen (16) years-
                                                                             old in vehicle
                                                                                              Six (6) months to nine   Mandatory if
           Misdemeanor ¥             N/A               $150 - $300 ¥     ($350-$1,100 fine,                                             Mandatory if BAC > .15 ¥       W.S.A. 343.30, 346.65, 939.60
                                                                                                   (9) months ¥        BAC > .15 ¥
                                                                         five (5) days to six
                                                                              (6) months
                                                                          imprisonment) ¥
                                                                                               Second Offense (within 10 years)
                                                                              Child under
                                                                         sixteen (16) years-
                                                                             old in vehicle
                           Five (5) days to six (6)                                           Twelve (12) months to
           Misdemeanor ¥                               $350 - $1,100 ¥   ($700-$2,200 fine,                            Mandatory ¥            Mandatory ¥              W.S.A. 343.30, 346.65, 939.60
                                  months ¥                                                    eighteen (18) months ¥
                                                                           ten (10) days to
                                                                              one (1) year
                                                                          imprisonment) ¥
                                                                                                Third Offense (within 10 years)
                                                                              Child under
                                                                         sixteen (16) years-
                                                                             old in vehicle
                           Forty-five (45) days to                         ($1,200-$4,000       Two (2) to three (3)
           Misdemeanor ¥                               $600 - $2,000                                                   Mandatory ¥            Mandatory ¥              W.S.A. 343.30, 346.65, 939.60
                               one (1) year ¥                              fine, ninety (90)          years ¥
                                                                            days to two (2)
                                                                                 years
                                                                          imprisonment) ¥
Wyoming
                                                                                                         First Offense
                                                                            Child under
                                                                          eighteen (18) in
                                                                               vehicle                                   Mandatory if                              W.S.1977 §§ 6-10-101, 31-5-233, 31-7-
           Misdemeanor ¥ Up to six (6) months ¥         Up to $750 ¥                            Ninety (90) days ¥                            Not required
                                                                         (Imprisonment of                                BAC > .15 ¥                                               128
                                                                         up to one (1) year,
                                                                         up to $750 fine) ¥
                                                                                               Second Offense (within 10 years)
                                                                            Child under
                                                                          eighteen (18) in
                           Seven (7) days to six (6)                          vehicle                                                                              W.S.1977 §§ 6-10-101, 31-5-233, 31-7-
           Misdemeanor ¥                               $200 - $750 ¥                              One (1) year ¥         Mandatory ¥          Mandatory ¥
                                  months ¥                               (Imprisonment of                                                                                          128
                                                                           up to five (5)
                                                                              years) ¥
                                                                                               Third Offense (within 10 years)
                                                                            Child under
                                                                          eighteen (18) in
                            Thirty (30) days to six                           vehicle                                                                              W.S.1977 §§ 6-10-101, 31-5-233, 31-7-
           Misdemeanor ¥                               $750 - $3,000 ¥                          Three (3) years ¥        Mandatory ¥          Mandatory ¥
                                 (6) months ¥                            (Imprisonment of                                                                                          127
                                                                           up to five (5)
                                                                              years) ¥
                                                                                                                                                                                                           Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 34 of 122
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 35 of 122




                           EXHIBIT D
!
      Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 36 of 122




   Federal Register Notices Granting Relief Pursuant to 18 U.S.C. § 925(c)

Format: Year – Federal Register Citation: Number of Individuals Granted Relief

1992 - 57 FR 6160: 68
1991 - 56 FR 65926: 74
1991 - 56 FR 36865: 95
1991 - 56 FR 26713: 75
1991 - 56 FR 14791: 69
1990 - 55 FR 48951: 60
1990 - 55 FR 33208: 70
1990 - 55 FR 14549: 72
1990 - 55 FR 5939: 59
1989 - 54 FR 43378: 128
1989 - 54 FR 33108: 1,573
1985 - 50 FR 23374: 198
1985 - 50 FR 1026: 118
1984 - 49 FR 48252: 145
1984 - 49 FR 35707: 107
1984 - 49 FR 29503: 181
1984 - 49 FR 25060: 318
1983 - 48 FR 50977: 174
1983 - 48 FR 36720: 105
1983 - 48 FR 29650: 88
1983 - 48 FR 28385: 215
1983 - 48 FR 10508: 312
1982 - 47 FR 47714: 528
1982 - 47 FR 10132: 207
1981 - 46 FR 57812: 139
1981 - 46 FR 46456: 183
1981 - 46 FR 33410: 141
1981 - 46 FR 23646: 130
1981 - 46 FR 11751: 136
1980 - 45 FR 7838: 86
1980 - 45 FR 65393: 110
1980 - 45 FR 49733: 104
1980 - 45 FR 39998: 76
1980 - 45 FR 26868: 120
1980 - 45 FR 6878: 141
1979 - 44 FR 71492: 117
      Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 37 of 122




1978 - 43 FR 51736: 75
1978 - 43 FR 25755: 112
1977 - 42 FR 21156: 36
1976 - 41 FR 50368: 62
1976 - 41 FR 7550: 47
1974 - 39 FR 9212: 29
1973 - 38 FR 14299: 41
1973 - 38 FR 8071: 26
1973 - 38 FR 4583: 29
1973 - 38 FR 4524: 21
1973 - 38 FR 3414: 25
1973 - 38 FR 1944: 21
1972 - 37 FR 28640: 50
1972 - 37 FR 26352: 34
1972 - 37 FR 23462: 71
1972 - 37 FR 18636: 37
1972 - 37 FR 16113: 26
1972 - 37 FR 15009: 30
1972 - 37 FR 13352: 26
1972 - 37 FR 11790: 37
1972 - 37 FR 10406: 26
1972 - 37 FR 8403: 29
1972 - 37 FR 7168: 33
1972 - 37 FR 6769: 26
1972 - 37 FR 6361: 60
1972 - 37 FR 4921: 47
1972 - 37 FR 2893: 41
1972 - 37 FR 23: 21
1971 - 36 FR 23731: 17
1971 - 36 FR 22321: 18
1971 - 36 FR 21364: 13
1971 - 36 FR 20449: 24
1969 - 34 FR 12229: 3
1969 - 34 FR 10006: 7

Total number of individuals granted relief: 7,722
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 38 of 122




                           EXHIBIT E
!
                                                                 84027
                  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18   70 39 of 122
                                                                     Page


                                                                               Illllll lllll lllll lllll lllll lllll lllll llll llll
                                                                                                               5            F 3


                                                                                             _         4 - 23 - 8 4
                                                                                                  __::..=_:::..=_!:'.2..----~
                                                                                                                                             F.A.

                                                                                                       3 - 5 - 84                  DATE     FI LE i"'

                                                                                                       9-1-8 4
                                                                                          _ ___::__.=. _ _.:;_:....---                 C.F . T.0.

                                                                  CC UO · ----~8~4~
                                                                                  0.::_
                                                                                    2 .!_7.!...7~0~A_ __ _ __



" • .) • L.   _.. .Ar!. n~
                         t.J~~:lttffi~r\.l-4¥.w!k~~-~ft~~=;.o,-
                                                           -~--   OT~·!.    :~O .                      B0 38 911-5

.:J L: F '.L • _ _ _ _oJR_Ec_rOR.om.CJ
                                    _c_~
                                       _1_
                                         Rtl
                                          _M:1<
                                             _ ' _ __             P l".. L.- 1' ~I AL :C A 'i' '..::_:::3'...:::-:...:2~7_:-~8~4'----------

                                   ' C l 1(_                      L'.CTOR 1 s r. Ac c__w___ sr:::{___..u-_
ll I!. P 0 RT Lt_ _ __             _'-"
                                     :=--- - - - - - -
                       frt,_ ____,..,--,--   -
l1 I   dU'l'i.~    CL i:.L ,._ __:.Clerk
                                    _      _ _ _ _ _ __
                                                                  ~ .   0. B . - - - - -S . S , /! _ _ _ _ __ _

                                                                  P LAc E      o F ;n r. T~i------lr'APP-iRR--eOr-.3~\91884-4-

Count 1 :               VIOLATION VEHICLE CODE:  HOMICIDE BY VEHICLE CAUSED BY
                        VIOLATION OF SECTION 3731 (a) (Section 3735)

Count 2:                VIOLATION VEHICLE CODE:  DRIVING UNDER INFLUENC E OF ALCOHOL
                        OR CONTROLLED SUBSTANCE (Section 3731 (a)(l))

Count 3 :               VIOLATION VEHICLE CODE:  DRIVING UNDER I NFLUENCE OF ALCOHOL
                        OR CONTROLLED SUBSTANCE (Section 3731 (a)(4))

Count 4 :               VIO LATION VEHICLE CODE:                    HOMICIDE BY· VEHICLE (Section 3732)

        AUG 3 o 1984
                                Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 40 of 122



                                                                                          • ._A_U_G___._
                                                                                      _ ·.......:     ~ ---'O,_19"-
                                                                                                                 .64_._ _ _ ,1~ ~ , ; ..
'-:.And now     AUG 3 O 1984                    19- - -
Defc11<font sentenced to pa)· a f inc o f
$ 300.0 0 to tl:c C ommom:·eaLd1. Pay costs
of ProsccHiic:t, coi.d un dergo a •1 imtH·i:;o;i.-
:·n~nr of 111; 1 i.zss cha~t 48 I .1 11 Vi .::r lll m·~ 11ian.
~m'J;;i ':sin t 1.,z A.11~.; :1c: 1:v ~!Jll·iiy ]ail
c.. :~:.l stc:.nt.; C"':' J;t,.:: ·r. .__...t:.




                                                                                       s ~sio ns   19..._,__ _ _ -




  . ((DEFENDANT TO U!<o::::ro ·EVALU ATION,
 TO ATTEN:::i ,'.·.LC-": > ;·~1 :.• ~~ . .. • ~: Jl\iv1w; SCHOOL,
 tJ~o TO f =--,·:~ , :~..:: :· j·,· i :.·: ~ ~\ t. r·~ ·: .-:..:1~-r~·: t::-: EVAL-
 ur\·r ~,:,:··~ :'. : ·:·~ . .j . • ...:.- :: :. " .. . ·! L ·~~:.:: , .. ED NEC-
 css;i,r:-. ~, ·,-.-;..: P."...... ... : :,J,i u,=r·:cE A1 'D
 1HE : ~ C:. :Ci f .J;-.L l:.i-C·Jiiu:... ' · ;·;oG F~AM . DEFEN·
 DANT TO P/,Y A $100.00 FEE IN ADDITION
 TO REGULAH COURT COSTS."
     Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 41 of 122




                       IN THE COURT OF COMMON PLEAS
                            COUNTY OF ALLEGHENY
                             CRIMINAL DIVISION



                       COMMONWEALTH OF PENNSYLVANIA

                                      vs .
                               JOHN KRASZEWSKI

                 Criminal Action No:         CC 8402770A


     The District Attorney of Alleghen y County by this
     information charges that on (or about) February 9 , 1984
     through February 12 , 1984 in the said County of Allegheny
     JOHN KRASZEWSKI h e reinafter called actor, did commit
     the crime or crimes indicated herein ; that is:



83735A    Count 1        HOMICIDE BY VEHI CLE                  Fe l ony 3
                         CAUSED BY VIOLATION
                         OF SECTION 373l(a)

     The actor unintentionally caused the death of F r ank
     Schneider as a direct result of a violation o f Section
     3731 ( r elating to driving under the influence of alcohol
     or controlled substance), and the actor has been convicted
     of such violation of Section 3731, and that v i olation
     was the cause of death, in violation of Section 3735 of
     the Pennsylvania Vehicle Code , Act of December 2 , 1982 ,
     75 P.S . 3735.




Page 1 of 2
       Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 42 of 122

83731A      Coun t   2            DRIV I NG UNDE R                Misdemeanor 2
                             INFLUENCE OF ALCOHOL OR
                              CONTROLLED SUBSTANCE

      The act or drove , operated , or was in actual physical
      c on tr ol of the movement of , a vehicle upon a h ighway or
      t raf ficway of this Commonw ea lth, namely, a P on ti a c a ut omobi l e ,
      whil e u nder t he influence o f a lc oho l to a degr ee rendering
      the acto r incapable of safe driving , in vi ol a tion of
      Section 373l(a) (1) of th e Pennsylvania Veh i cle Code ,
      Act of June 17 , 1976 , 75 Pa . C . S. §373l(a)(l) as am en d ed ,
      December 8 , 1982.

837 31 D    Count    3            DRIVING UNDER                   Misdemeano r      2
                             INFLUENC E OF ALCOHOL OR
                              CONTROLLED SUBSTANCE

      The actor drove, operated , o r was in actual physical
      control of the mov ement of a ve hi cle , as desc r ibed in
      the p r eceding coun t, up on a hi ghway or traffic way o f
      this Comm onwealth while the amount of alc ohol by weight
      in the blood of the acto r was 0 .1 0% or greate r in
      violati o n of Section 37 3l( a) (4) of the Pennsylvan i a
      Vehi cle Cod e , Act of June 17 , 1976 , 75 Pa . C.S . §3 7 31
      (a)(4) as amended, December 8 , 1982.




83732A      Count 4         HOMICIDE BY VEHICLE                    Misdemeanor 1

      The actor uni n tentiona l l y caused the death of F rank Schneider
      whi l e the actor was engaged , up on a highway o r trafficway
      of this Co mm onwealth , in the violation of a law of th is
      Commonwealth or municipal ordinance, applying to the
      ope r a tio n or use of a vehic l e , or to the regulation of
      traffic , e xc ep t S ec ti on 3731 (rel a tin g t o driving unde r
      th e influence of alcohol or controlled substance) ,
      namely, Pennsylvania Vehicle Code Section 3361 Too Fast Fo r
      Conditions , and that viol a tion was the cause of deat h ,
      in violation of Section 3732 o f the Pennsylvan i a Vehicle
      Code , Act of June 17, 1976 , 7 5 Pa. C.S . §3732 , as
      amended, December 8 , 1982 .


The District At t o rn ey of Al l egheny Co u nty f ur the r charges
t ha t the said actor c ommi tted the fo ll owing summ a r y o ff ense(s) :

      Motor Veh icl e Code §3361

All of which is against the Act of                             peace
and dignity of th e Commonwealth




 B3504   I     March     , 28,19            84
Page 2 o f-2------------,~---
         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 43 of 122




CC NO.            8402770A

COMMONWEALTH OF PENNSYLVANIA

                 vs

                   JOHN KRASZEWSKI

                                      RECEIPT OF COPY OF INFORMATION



      I hereby certify that I have received a copy of the information
filed by the District Attorney in the above- captioned action .



                                      /'!'   DEFENDANT



                                     / /     DEFENDANT ' S COUNSEL OF RECORD




                                      SIG
                                        ,,, A URE   /    ·



                                      DATE
                                                                                                                              l:JUIUtL I Nt:
                Case
I. IDENTIFICATION               2:17-cv-02641-RK
                                     PEN         Document 29-5 Filed 10/26/18
                                                                            ENCPage
                                                                                ING 44 of 122SENTENCE FORM
                                                                                                                      COMMISSION I DENTIFICATION

                                                                                                                             203832


11.
                                                 PRIOR JUV,      PRIOR ADU'L T                 GUIDELI NE          SUB
                                               ADJUDICATIONS     CONVICTIONS     =              POINTS
                                                                                                                                       Number of
                                                                                                                  TOTAL
 A . MURDER                                                                                      3                                      PRIOR
                                                          +                               x                                          CONVICTIONS
 B. VOLUN TAR Y MANSLAUGHTER                              +                               x      3
 C. RAPE                                                                                         3                                      for DU I
                                                           +                              x
 D. INVO L. DEVIATE SEXUAL INTER.
 E. KIDNAPP ING
                                                           +
                                                           +
                                                                                          x
                                                                                          x
                                                                                                 3
                                                                                                 3
                                                                                                                                            QI
 F. ARSON (Endangering Person- Felony I )                .+                               x      3
 G. ROBBERY (Felony I)                                                                           3                             IV . CURRENT
                                                           +                              x                                    CONVICTION
 H. BURGLARY                                               +                              x      2
 I. AGGRAVATED ASSAULT (Felony II )                       +                               x      2
 J. OTHER FELONY l's and FELONY ll 's.                                                           2                             Check All Applicable :
                                                          +                               x
 K. FELONY DRUG OFFENSES                    - -- - - +                                    x --~2'---                              o Negotiated Plea
 L. FELONY Ill 's                                                                                                               '.R1"Jon-neg. Plea
                                            - - - -- +                                    x -----
 M. WEAPO N M ISDEMEANORS                   ----- +                                          x ---'-- -                        / oBench Trial
        OTHER MISDEMEANORS           If 2 or 3 pr ior convictions, enter 1; If 4 or more enter 2                                  o Jury Trial
                               TOTAL cannot exceed " 6")                       PRIOR RECORD SCORE =           I
V . GUIDELINES/ SENTENCES


                                                                                                 AGGR AVA TED RANGE       MI TIGATED RANGE
                                    11 ~ES - ADD ENHANCED MONT ~ TO
      NO 0      YES - SPECIFY       GL •DELIN E RAN GES- SEE§ 303 4
  ENTENC E IMPOSED:                  SENTENCE UNO R:
                                            ~OS.
                                                                                                                           Note - If Consecutive
.O PROBAT ION                        DMandatory Law (check all applicable):
 ~OUNTY INCARCER A TION°l MI N- MdS.     o Repeat Offender                o Firearm                                       Incarceration Sentences
 [jsTATE INCARCERATION _J MAX- ~MOS.     o Public Transportation          o Other
                                                                                                                                    Are I mposed
 0 FINE S                              Minimum Guideline Range
 0 RESTITUTION S                       Aggravated Guideline Range - Complete Section V II                                            Complete
 COMMEN TS:                          0Mit iga ted Guideline Range - Complete Sect ion VII
                                     00utside Guideline Range - Complete Section VII I                                               Section VI



                                                                                                             -
                                                                                                        OFFE NSE GRAVI TY SC O RE    PRI OR A




                                    1F YES -ADD ENHANCED MONTHS T
0 NO 0          YES-SPECIFY         GUIDELINE RANGES - SEE § 3034

 SENTENCE IMPOSED :                    SEN TENCE UN E                                                  Note - If Consecutive
D p ROBATION ,,,.--- - - - - t o - - - :
                                       0Manda tory Law (check all appl icable):
0 COUNTY l ~C                               o Repeat Offender                 o Firearm               Incarceration Sentences
0 STATE I CA                                o Public Transportation           o Othe1                      Are Imposed
O FINE                                 0 Minimum Gu ideline Range
0 RESTI UTIO                           0 Aggravated Guideline Ra nge - Complete Section VII                   Co mplete
COMMEN TS : _-r.-,¥-"~----------- 0Mitigated Guideline Range - Complete Section V I I
                                       OOu tside Guideline Range - Complete Section V 111                    Section VI


N AME OF OFFENSE
                                        CONVICTION NUMBER - 3
                             I TITLE AN~ SECTIONI GRADING      OTN                   I
                                                                                  lOFFENSE GRA VI T Y SCORE r RIOR RECOR O SCORE



DEADLY WEAPON ENHAN CEMENT}

0 NO 0          YES-SPEC! FY
                                    IF YES - ADD EN HANC E D
                                                                         1
                                                               ON TH S T O
                                    GUI OE LINE RANGES - SEE § 303.4
                                                                             MINIMUM RANGE     IAG GRAVATED RANGE l MITIGATED R ANGE



SENTENCE IMPOSED:                                         SENTENCE UNDER:                                                  Note - If Consecutive
0PROB AT ION                     MOS.                     DMandatory Law (check all applicable):
0 COUNTY INCA RCERATIO~ MIN- _ _ MOS.                          o Repeat Offender               D Firearm                   Incarceration Sentences
0 STATE INCARCERATION   MAX· _ _ MOS.                          o Public Tra nspor tation       D Other
                                                                                                                                    Are Imposed
OFINE $                                                   0 Minimum Guideline Range
0 RESTITUTION $                                           0 Aggravated Guideline Range - Complete Section V II                       Complete
COMMENTS:                                                 0M itigated Guideline Range - Complete Section V II
                                                          00utside Guideline Range - Complete Section VII I                          Section VI

       5 / 85                                                                                                                                      PCS- 1
                                                                                                                      COPY A· CLERK Fl LES
                          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 45 of 122
 'N THE COURT OF COMN . N PLEAS OF ALLEGHENY                                                                 --~UNTY,             PENNSYLVANIA
 CRIM. DIV. FORM 53A                                          CRIMINAL DIVISION


COMMONWEALTH OF PENNSYLVANIA




                                                                                                              /I


                                                           ORDER OF PROBATION

                      AND     No~d                                  19£51,efendant is placed an probation far a period of

  a~ w(f~                                                                                                                      .
                      DEFENDANT wil l be supervised by the .;~ County Probation Office                                    0    State Probation
    and Parole, will abide by any special rules and regulations imposed by that office, will report as directed
    and will comply with all conditions of this order.


                      COSTS OF PROSECUTION to be paid through the Office of the Clerk of Courts.




                      DEFENDANT understands that upon satisfactory completion of the conditions of probation a
          discharge will be in order; but if the Court finds violation of conditions, probation may be revoked and
          a sentence imposed.                                                                    bd'_;t.t~ ~


Attest:        /S/~
                 ~
           WHITE COPY - C LERK OF COURTS   YELLOW COPY - PROBATION OFFICE               PINK COPY - STATE PROBATION H EADQUARTERS/PROBATION CENTER
                                            . • . --· ·--- ---·· ··--·- ·-·-·-•• •- •""--•-- "" ...-,,..e "'"'"''"' l"\ftCOATIUC
            Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 46 of 122

CRIM. DIV. FORM.S
REVISED 10/27/83




                           -""""'-"'"'"--=~-"'----'=-----------, 19?7/,it appearing to the Court that on
                                                                         19h, the Defendant was sentenced to the
                                                                                                         to undergo an


                                ~~~~---=~~===-------- ·                            19_ _ ) it is ordered that .l:Wshe be
released on parole effective     ....,..t.~~~~~~~_.s!.~~------ , 19.J:?. for the balance of the
maximum term.
       DEFENDANT will be supervised by the,'Qf County Probation Office; 0 State Board of Probation and Parole,
will abide by any SPECIAL RULES AND REGLJ'LATIONS imposed by·· that Office nd wi report as . ected,
                                                                                                           ,
         OURT ~),PECIAL CONDITIONS of this Parole are as follows:
                    .,e~                -     - A:J,) f- .          .,
       Upon satisfactory ompletio f the conditions of Parole, a discharge will be in order, but if the Court finds
                    di 1 ns of Paro e, recommitment to prison maY, be order~d. D'ffjdan~resently confined at:
                                                                         ..   ,   .-; ~ ~...-(,

~~~~-                                                        N~l~
                                 FOR THE PROBATION DEPARTMENT USE ONLY:
                                                                    OFFICE ASSIGNED
NAME-- - - - -- -- -- - - - - - - AGE                                               D.O.B. _ _ _ RACE _ __
BIRTHPLACE - - - - - - - - - - - -- - SOCIAL SECURITY# _ _ _ _ _ _ __
ADDRESS                                                                                 PHONE _ _ _ _ __ _

                           NAME                     ADDRESS                               PHONE

SPOUSE---- -- -- - - - -- -- - -- - - - - - -- - - - - - --
FATHER--------------------------------~

MOTHER - - -- - - - - -- - - - -- - -- - -- - - - - - - - - - -
EMPLOYER - - -- - -- -- - - - - -- -- -- -- - - -- - - - - - - -
MILITARY BRANCH AND SERIAL NO.
PRIOR P.O. NUMBER(S) - - - - - - - - - - -- -- -- -- -- - -·-                                                     ---
PAST RECORD OF ARRESTS - - - - - - - - - - -- --                                     - - - - - --             -   -   -


        I, - - - - -- - - - - - , fully understand and agree to observe all the conditions of this Parole.

                                                             / sf

Witness / s/
                                                                                                      - ...,-
                                       Case 2:17-cv-02641-RK Document 29-5 COMP
                                                                            FiledLAINT NUMBER OF OTHER PARTICIPANTS
                                                                                   10/26/18   Page 47 of 122
                JUSTICE OF 1 - - PEACE
      MAGISTERIAL DISTRICT t" .....                                                                                                                          YEAR
                                            (AddrtSS/
                                                                                                                                COMPLAINT NO.                19   84
                                                                                                                                INCIDENT NO.              UCR NO.

 CRIMINAL COMPLAINT (POLICE)                                                                                                                                           0389 11-5
 1,            Det, Wi;l.J.iam Rennigan                                                                                                COMMONWEALTH OF PENNSYLVANIA
                                                        (Nama of Affiant/

 of _ __,c_,~·t~)~'-oi..u...f~?"-Og~h--~P~oul~i~c~e,_.._D~e~p~t~.._:-=-....;H~oumw...Lj~c~j~d~e.....i..D~i~v~.'---­
                                                                                                                                 DEFENDArJ-C/~dZ7 /P/)_
                          l ld1n1ify /iepartmtnt or agency r1pt1stnttd and political subd1vis1on/
                                                                                                                                 I.AME         JOHN KRASZEWSKI                 ---i
 (1 )~ I accuse the defendant, who lives at the address set forth herein                                                             A.K.A.
                                      or,
         0
        I accuse an individu al whose name is unknown to me but who is                                                               R.S.A.
 /ChuJ:        described as _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ __
                                                                                                                                I    ADDRESS   254 45th Street
applicabtt
                                                                                                                                L              Pittsburgh , Pa.                _J
      box/
                                                                                      ..__
         0     His nickname or popular designation is unknown to me and, therefore, I have designated him herein as John Doe;
             w ith violating the penal laws of the Commonwealth of Pennsylvania at __P_i_'t_t_s_b_u_r_g=h
                                                                                                        ______________. ,. . .,. .__
             -----------in                           All egheny                County on or about Thursday, February 9 , 1984
         (if tht dare or day of wetk is an tss tntial element of offense chargtd. tht day or datt must bt speCJfically St/ forth./

         Parti cipants w ere          (If there were participants. place their names hert. repeating the name of above defendant):



  (2) The acts committed by the accused were:                                     A       VAL 3731-a1 & a4 DRUNK DRI VI NG
                                                                                              ~ '3735      HOMICIDE BY VEHICLE WHILE UNDER THE I NFLUENC
                                                                                              3361         TOO FAST FOR CONDITIONS

On Thursday, February 9, 1984, the actor did unlawfully drive, operate, or was in actual physical
control of the movement of a certain motor vehicl e ; to wit : · A 1975 Pontiac bearing Pennsyl vania
Regi stration #AYN-589 for the year of 1984 on the public highways of the City of Pittsburgh ,
County of Allegheny & State of Pennsylvania; to wit: Traveling east on Butler Street and in
the 4700 block of Butler Street, the XJili actor lost control of .his vehicle and struck two poles,
vehicle ·came to r est agains t pole #P-7 71 across from 4735 Butl er Street ; wh ile under the in-
fluence of intoxicating liquor to a degree which rendered him incapable of safe driving; and/or
the amount of alcoho l by weight in the blood of the actor was .1 79; AND ALSO

HOMICIDE by Vehicle While Driving Under t he Influence - On Thur sday, :ll.'.M.KIFebruary 9, 1984 ,
the actor did unlawfully drive, operate, or was in actual physical cont rol of the movement of a
**XXX}lJ( certain motor vehicle ; to wit: A 1975 Pontiac , bearing Pa. Reg . #AYN-589 for the year
of 1984 on the publ ic h ighways of the City of Pittsburgh , County of Allegheny & State of Pennsylvan
to wit : Tra.veling east in the 4700 block of Butler Str.e et , the actor lost contr ol of his vehicle
collided into two poles ; vehicle came to rest against i/P- 77 1 (Pole) , causing the death of Frank
Schneider, passenger, as the direct result of Dri ving Under the Influence (3731-a1 & a4) ; contrar y
to the provisions ·o f 75 P. S. Sections 3731-a1 & a4 and 3735 , Motor Vehi cle Laws of the Common-
wealth of Pennsylvania, Act 81 of t4e General Assembly , approved the 17th day of June A. D. 1976,
   rM~-~~.~-~8~~.tb.       - of""November AaD. 1982 .



/ 15/84 Amen~ to nc                                      .
id unlawfully drive, operate,                actual physical ~ontro~ of .
                         ' t ·• A. 1975            Penns vi~ . Regist~at~Q~
otor veh i. c 1 e ; to vi
                       ~                                 ;
f 1984 on the public highways of the Cit y of Pittsburgh, County of All egheny & State of
ennsylvania ; to wit: Travel i ng east in the 4700 block of Butle~ Street , the actor. lost.c~ntorl
f his vehicle , collided int.a ti:.;o poles;vehicle came to rest against pol e l/P- 77 1 while driving
00
    fast for conditions and unintentionally caused the death of passenger, Fr ank Schneider ;
ontrary to the provisions of 75 P . S. Section 3732, Motor Vehicle Laws of the Commonwealth of
ennsylvania, Act 81 of the General Assembly, approved the 17th day of June A.D. 1976, as
mended on the 8th day of Novemb er A.D . 1982 .
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 48 of 122




                           EXHIBIT F
!
              Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 49 of 122


                                                                                                  NO 80146101

·10-1"f...:ao ·J •TAANSCRIPT   & RECOGNIZANCE FILED .
                                                                                                            (i Ar ~ ;)
                                                                                                                1



11-20-SOJ . lNFO~T·roo          FILED.       (80146101     &   SUMMARY )
ll-2l~8QJ .pRAECIPE FOR ENTRY OF APPEARANCE FILED BY ATTY. FREDERICK LANSHE.
                                                                                              (ALLENTOWN)
ll-il-6J)_J . WAIVER OF ARRAIGNMENT FILED.




                                                                                                                          I
                                                                                                                         I
  .   .
4- 2-SlJ      SUMMARY: AND NOW, THIS 2nd DAY OF APRIL 1981 THE DEFENDANT IS SENTENCED TO
              PAY A FINE IN THE SUM OF $25.00 AND COSTS, AND UPON WILFUL DEFAULT IN                                      I
              PAYMENT OF SAID FINE AND COSTS SHALL UNDERGO IMPRISONMENT FOR A NUMBER OP
COUNT     2
              DAYS EQUAL TO ONE DAY FOR EACH $1.00 OF THE BALANCFi OF FINE AND COSTS
              WHICH REMAIN WILFULLY UNPAID, IN TH_E BERKS COUNTY PRISON. THE DEFENDANT
                                                                                                                         I
              SHALL PAY FINE AND COSTS WITHIN THE FIRST 10 DAYS HEREAFTER BY THE BERKS
              COUNTY PROBATION OFFICE, ALL FINES AND COSTS TO BE PAin TD TBE BERKS COUNT
              PROBATION OFFICE. BY THE COURT: ( '1. F.:. WESNER tT. )
                                                                                                                         I
4-2-81 J      SUMMARY: AND NOW, THIS 2nd DAY OF APRIL 1881 DEFENDANT IS SENTENCED TO PAY
              A FINE IN THE SUM OF ~25 . 00 AND. COSTS , AND UPON WILFUL IEFAULT IN PAYMENT
                                                                                                                         I
              OF SAID FINE AND COSTS, SHALL UNDER(l<) IMPRISONMENT Ji'l')R A NUMBER OF DAY~.
 COUNT 3
              EQUAL TO ONE DAY FOR FACJT ~1. 00 CW THE BALANCE OF FINE AND CO TS WHICH
              REMAIN WILFULLY UNPAID, IN TJ E BEflKS r.otm TY PR! SON. THE DEFENDANT SHALL
                                                                                                                         I
              PAY SAID FINE AND c;owrs WITHIN THE FIRST 10 D.i\Y8 HEREAFTER !\ DIRECTED BY
              THE BERKS COUNTY PRORA'rION OF'FIC '.. , ALL FINI'S AND CO 'I' S TO DE PAID TO THE
              BERKS COUNTY PROBATION OFFICE . BY THE cnURT :                 (   1. E.   WES!'H ' R .r .)
                                                                                                                         I
4-2-81    J   CERTIFIED TO      DEPART!·ff.:. ~1'   CF' TRANSP RTAT i ml .                                               I
                                                                                                                         I
                                                                                                                         I
                       Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 50 of 122


      ' t


                              . ... . _   __,   .- ,., ....... . .
       -··- . -           .                                   .; ,




                                                                                               In the Court of Common Pleas of
  COMMONWEALTH OF
                                                                                               Berks County, Pennsylvania -
.. PENNSYLVANIA .
            i .
                                                                                                  Criminal Division
                                                    ' . ·;




.:5(~~                                                                   ·..                     CountNo.f-_-t...r..J,.....~il:loOIMll=~'41'~~;M~-..­
·.·         ·.. . ··      ·                     ·            Defendant
                                                                                           ORDER
 : .. ·                     t24..f.' ~ , 19 .i'/, in lieu of sentence, the defsndant t•
                       AND NOW,                                      .

_' ;. rel;ased for a period of__?...~
                                    --:.__(..__:r-__..,......,.\t~fL.,)_ on ( 41>robation under the ·r~a~a
                                                                                            ) special probation under the aupervl•ion of Penn-
        of.B~rks County Probation Office (
· . ii)<lvania Board of Probation and Parole, upon the following condition•:                                                                                               pay collt8 of
            pr015ecution and$ 2-00b, d'b                                            for the use of the •.:aunty and ( tJ...pay restitution (                                          ) tit

            t~e   sum of$_ __ __
                                                                            ( t.Ya's determined by the Berks County Probation Office,

            the first Sb                            months of probationary period, all payments to be made to the Berk•
                         ~



            County Probation Office.                                           Defendant's probationary period shall commence on

            (     ~      1f1z11                                          b; I tJ >cl        ( ) expiration of                 (       ) sentence (                         ) probatlOMl'f

            period, ordered to Criminal Action No. - - - - - - - -- - - -- -- - •
             Defendant shall be subject to such conditions 11overning probation, includln1 a pludor

             payment of costs, fine and / or restitution, as establiahed by the Berk• County ProbaUOll

             Office and/or the PeMsylvania Board of Probation and Parole, a1                                                                                applicable~
             Spe                                                                                                                          __.
                                                                                                                                                         -----~
              (    ) Defendant s     attend Alcohol Safe Ori ving Progra                                                               nd pay $_ _ _ _ __
                      to use of the coun ~of sah~ prog!:              ithin the flrst thirty days.
                   ) Defendant shall undergo evaiua~~.J~y alcohol problem and hall participate
                      in such treatment progra~rccted1l'y-th-e .. Berka. County Pr bati n Offico •
                                                                                   ..../




                                                                                                      BY TJfr:; COUH.1)
                                                                                                                 {':'.) .__                /         .                 /
                                                                                                                   I
                                                                                                                       J -/
                                                                                                                         <        I (/
                                                                                                                                  L   _r
                                                                                                                                               --: ,/·-/·' .·.·.-" /
                                                                                                                                           "-.J.:;

                                                                                                                                                                                     J.
                                                                                                       ( _   /
                                                                                                   1{ 7 7
                                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 51 of 122




- - - • ----r-~--=;-"- --~ •• --         -   '




            COMMONWEALTH OF PENNSYLVANIA : In the Court of Common Pleas of
                ·:... .. .· ..
                                             B~rks County, Pennsylvania
                                                   -               ·:



                       ..                                    - -


                 ! . . -..                                                             Cue No •
                                                        ..    V.~
                                                                                                      'i?'o I "-' I o t
                                         ·V. _':
                                         . ,~
                                                       ·j\_· /L
                                                        ,. dJUMI~
                                                                        iA _
                    :·.:·.
                                                                                            Summary Offense
                                                                                                 ...    .-




                      ...-..   -   ...
                                                                                          4f:~lT~~~
                                                              ·SENTENCE UPON A SUMMARY CONVICTION

                                                       (Motor Vehicle Offenses, Game Law Offenses, etc.)


                                             AND NOW, tbi1 µ... Aday of            ~                       19 i'l, d fendimt S.. -

              · aentenc~ to                            pay a ftne ln the amount of $     ),.,,G et)                 , and co•tl.

            :· ~.-'1P.o~ wil.M ·default in payment of said fine 8:11d costs, 1hl\l1 under10

              ': hnprj.9_o~ent for• _number of days equal to one day for each (no;=oo) ($1. 00)
              _                                                                                (strike .out inappropriate amowrt)
             _oi _tbe bal&nce of ftne and coats which remain wilfully unpald,                                ln the Berka

             ~·C      o:up.ty Prison.
                                    ..           The defendil.nt. shall pay said fine and co1t1 within the flrat          ·ta~
                  days -hereafter•• directed by the Berka County Probation Offlce, all                                    fin•• and -
                  cost•                      to be paid to the Berks County Probation Offt.ce.

                                                                                   BY THE COURT:



                                                                                                                                        J.
                              Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 52 of 122




      ~- · C9~MONWEALTH OF PENNSYLVANIA                                                                   IN THE COURT OF COMMON PLEAS
                                                                                                            OF BERKS COUNTY, PENNSYLVANIA                            .

                                                              \IS,                                                CRIMINAL ACTION
                                                                                                            80146101 & SUMMARY
.   -_.-          ---...
           -_~-:- ~-- ..
                         _ _ _ KIM BLAKE




       . t: -- - ~-=' '··.:
                  _..;..-~~~------------~




                                                        Defendant(s)


                                                                                           INFORMATION


           :· -· ,. ·, .. .THE DISTRICT ATTQRNEY of Berks County by this IOformation charges thatt on or about the                                      ~     da_y

      -- - 6f.';·              September                                 ... 19~ -------------------------;
                        . ·. \ .
                                                                                   KIM BLAKE
       ··            .FIRST COUNf ...
       t                                  •   ' ·

    ..: .. :· the, Defendant(~)' above named, in the County of Berks, did
       ,- : ·. - · · :                                                         ·       .             · un:f.ntentionally cauae the
               ...                                        .          -                                .                                     .      .

                                                                         c.
                                                    .                                                                                  ..


                   : p,arson," namelr }(ERRY                                  HAUK, while mga~ed · in the violatioc of a                    law of thla
                         CotimiQnwealth' or a municipal ordinance applying to the operation or uaa of a vehicl••

                         o~· to the regulation of traffic, in violation of Section 3732 Qf the V.tlicle                                                    CcMI••
                  . ,~-t           of June 17, 1976, P.L. 162, No. 81

                  ·· SltCOND COUNT

                         That on the same day and year, in the County aforesaid, the above d•ftndant. did
                        :drive a vehicle, while under the influence of alcohol to a degree which r.adered
                         him incapable of· safe driving, in violation of Section 373l(a)(l) of th                                                       Vehicle

                         Code, the Act of June 17, 1976, P.L. 162, No . 81



                   all of which is against the A-:t of Assembly .111d t he rwacc anti d i1 n1 t v n! the Common we Ith of Pcnnsylvani1.
                          (75 Pa. C. S.A., Section 3732)
                          (75 Pa . C.S.A., Section 373l(a)(l)

                                      Citation of Sta t11u· and St•ction

                    Approved:                                             _Jj__ L::L . 19 ..k ._.   .-:..L ( !L::).L______ -__:__ __~;.>1{t;1: .~----·_______
                                                                                                               /   ·! tf1_1r ·: for,. ( 11mmonw1•a/1h
                 Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 53 of 122




             .··   ..


COMMONWEALTH OF PENNSYLVANIA : In the Court of Common Pleas of
                                 Berks County, Pennsylvania
                             ·..   ~   .,   . ..... .


                              : :~ v.                                         Case No.     ~I'+' I   o(

                                                                                     Summary Offense



                                              SENTENCE UPON A SUMMARY CONVICTION

                             (Motor Vehicle Offenses, Game Law Offenses, etc.)


·. : .·• ··. ·          AND NOW, this i.-w.{day of, 19 f/, defencWlt I.II  a..(
 sentenced to pay a ftne in the amount of LE. n- c&        , and coBtB,
· . ~-·upon wilful default 1n payment of said fine ~d coat1, aball underao
  imprilJ~nment for a number of days equal to one day for each($~) ($1. 00)
       ·· ·                                           (.trike. out inappropriat amount)
·: of the bal&nce of ftne and coats which remain wilful~y unpaid, ll1 the S n•

   County.Pr1$on.
                                                                                         ...~------
                   ·· The _d efendant' shall pay said tlne and coat• within th ft.rat_../:

  . days           herea~er a1                          dit-ected by the Berks County Probation Office, all   fin•• and
    coat• to be paid to the Ber~s County Probation Office.



                                                                            BY THE COURT:



                                                                                                                          J.
                                                                    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 54 of 122


                       l '..                 ..     .

-   -   .   ,.   "'-   -       ~     . '·   -· . ·--           -· ' ___.____......
                                                                    ,         ,      ~   ... ,,,_   --




                                                        .   _.;.    . ..



                       COMMONWEALTH OF PENNSYLVANIA : In the Court of Common Pleu of
                        1 -· -- ..-: . . .              Berks County, Pennsylvania

                                                                                                                               Case No.


                                                                                                                                    Summary Offense




                                                                                                         SENTENCE UPON A SUMMARY CONVICTION

                                                                                  (Motor Vehicle Offenses, Game Law Offenses, etc.)


                               _·:           . :· AND NOW, this                                               J,uJ   day of   qftn{         . 19Y/. defendant la
                           ~entenc;ed to pay a fine in the amount of~                                                              tt~s..v()        , and colt.,
                                             . ..       . .
                           and upon wilful default in payment of said tine l:Dd cost1, shall und rio

                           _ tinp~onment for a number of days equal to on• day for each ($l11t O~ ($1. 00)
                                     · . _..                                      (atrlke .out lnQppropriate amount)
                           'Of the-,·b.al&hce of flne and coats which remain wilfully unpaid, in th B rk•

                           Co~ty                                   ·P rison•
                                                              .Th_e defendant shall pay said fine and coat• wlthln the ft.rat                              )b)

                               day• hereafter aa directed by the Berk• County Probation Office, o.11 tin•• and

                           · coat• to be paid to the Berks Cotmty Probation Offtce.



                                                                                                                              BY THE COURT:
                                                                                                                                              I

                                                                                                                                   ./~'l'llt~.JL ,_. c./
                                                                                                                                                                   J.
                    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 55 of 122

                    .._   ...




            - ~OMMON.~EALTH                                OF PENNSYLVANIA                    IN THE COURT OF COMMON PLEAS
                                                                                                  OF BERKS COUNTY, PENNSYLVANIA

                                                          VJ.                                              CRIMINAL ACTION
                                                                                            No.   SUMMARY 80146101


    ·l:
.. .. :":'°··




                                                                              INFORMATION

        ·. · · THE              DJSTR~CT               ATTORNEY of Berks County by this _Information charges that on or abo\lt            t:.e    ~·
        ".. of ·_ September .

                                       . _.. _.:                      KDI BLAKE

  · .· thc .. Dcfe~ant(s)
        ~     .           bove .named, in the County of Berks, did . being the driver of

   ; ._ · fail · to stop· at a clearly aarked stop line,
                . oif the       n~•r           side of tlae intersection. or if none, before entering the intel'..cdoa Of
                                                   .                                                                                  .
                "t .'·lt._- 157 (W. MAIN STREET) and COLLEGE BLVD.• KUTZTOWN. BERlS COUNTY. PA.•                                                   d/or
                · failed .to           r~in              standing until an indication to proceed wa• ahown. in violatloo of

                 Section 3112(a)(3)(i) of the Vehicle Code, the Act of June 17, 1976. P.t. 162 Mo. 81

                 SECOND COUNT
      :. · · ':rhat on th~ . same day and year, in the County aforesaid• th• above dehndant, did

            . drive a motor vehicle at a speed greater than wa& reasonable and prudent under the

                 conditions, having regard to the actual and potential haaards th                                                  exiating, and/or

            . at a speed greater than would permit the ddver to bdng hie vehicl                                                        to a       top within
            · the assured clear distance ahead, in viohtion of Section 33 l of the Vehicle Code. the
            all of which          i~     against the Act of Assembly anti tht: pence a1u1 di g11 1t\ of thr         Cnmmnn~ ~Ith          llf PC'nn~y l van11.
             Act of June 17, 1976, P. L. 162 , No. 81
             (75 Pa. C.S.A., Section 3112(a) (3)(i )
            _ill__Pa. C. S.A •• Section 336!L____ ____                                    ._________ .. Q_?_ _!'~~~S.A. ,_ Sect~on 3_714_)_ _
                                 Ciration of S tat utt' and Senion                                   r i wt 1r1n   o( S tutu tP and Si •1·f1 on
                                                                     ,.       J:•
                .\pproved: _ _ _ _ _ _ _.....___·.J _~f__. __ .              I W.~-
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 56 of 122




                 KIM BLAKE.
                 80146101




          day and year,


    p~Tsona or property, in violation of Section.3714 of

          17~       P.L. 162, No. 81
                        Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 57 of 122



      .._.-::· ·




                                            ,_   . .. , ...• , ·- ,...· ...
                                                         :.                                                  ...   ~       .



                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                 Constable Steven                                                                                     E.                 Mj.ller
                                                                                                                                                         ..~
                                                                                                                                                                                                                                                                                                 80146101 & SuD11 y

                              Commonwealth of Pennsylvania
                                                              BERKS COUNTY, 11.
                                                                                                                                                                                                                                                                                       Ju t~r at11urt"11f Gl~nunon                                                                                                                                                                                 llr•• -
 .i
.l
 .o
          §
           .
          e.
                                                                                                                       "' ..'  ' •
                                                                                                                                                                                                                                                                                        <llrtminal' ltu~-linn                                                                                                                     of kk• ....... ..

 1 ~ .·:_               lo Ptl.  R9b~t L: - ~ately, Kutztown P.D., Kutztown, PA -i-'(
·!ji (nr.
.· } .. E · ~
                           Harold - -~~ Matz , 441 Normal Ave., Kutztown, PA ~ ... f
                                Jo~n ·K:eith., C/O Patho~ogy Lab, Reading Hospital, W.RcruH ng, PA

     1-1~                  Dr. D. : C~~istie, Reading Hospital, Rdg., PA      2. -' J'
                           Dr. Will~ E. - Glosser, 1240 Dauphin Ave , i Wyom!A~ ing, PA .t. - 'I
     ~ 'I ~                Mary E. Stewa11t , ·2726 Booker t Dr ., Baltimore, MD 21225 1.- 'f ,.. '
  ., -~ 'g .
  1!               -3
                           Dr . Harold Mantz, 441 Norman Ave., Kutttown, PA 2 . .                                                                                                                                                                                                                                                                                                       s
· I -l ,=
     .I l.
     t· ~                  DECEASED • MERRY C. HAUK
     J             u
     I -i l                   • •       •             • • •• ' ' ••'       ' •• ' '       '       •         • • •• ' ' •       • • •   • ' ' •          • •         • • • • •       • • •       •       •         • •• • • • •
                                                                                                                                                                                                                                 0 0 0 00
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                    •• • •
                                                                                                                                                                                                                                                             0 0
                                                                                                                                                                                                                                                                 •• • 0 0 0 0 0 • 0 • • 0 0 0 0 0 0 0 0 0 0 0 0 0 0 • 0 0 "   , , , 0 •, • 0 0 ,, •, • 0 , • 0 ,   • , , , · • , , • , , •• , , , ,
                                                                                                                                                                                                                                                                                                                                                                                                      0 00
                                                                                                                                                                                                                                                                                                                                                                                                             ,   ,~   , ,,
                                                                                                                                                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                                                                                                                                                 , , , , ,
                                                                                                                                                                                                                                                                                                                                                                                                                                             0 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                   • ••, •
                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •~   • • ••• •, ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         , ,   • • • • • 10 • > • l o t • d , H   11' \~ •· • · ·· · ~··"~
                                                        Greetings: We Command You and Each of You, That setting aside all other businen and ••cuMH, ~
                                                                                                                                                 0 00         0 0               0           0       0       0 0



     ' O.o
                                                                       0              0       0       0 0                  0
                                    0       0 0 0 0




     -£ §• '
     •j             ~        be and appear in your proper person before the Judges of the COURT OF COMMON PLEAS                                                                                                                                                                                                                                                                                                                                                                                               -CIUMtNA~
     t .:i ·: i .            DIVISION ..................................... ..... ................... ...... ................... ........... .. ................................... .. ................ .................................."'""" ........ .

      ' jl..c·:·.;·~
                                                                                                                                                                                                                                                                                            Berk~.                    on the ................~Jh ..                                                     ......................................................doy of
     i
                             to be held at Reading, in and for the County of
                             ..,. ....... ~!~!?.!Y. ......................:................. J9 . 81 ·' at .........9.J.~.9...4. . . HL..................... o'doclt in th. •Of•n<>on of
     -0 . t j                that day, 'then and there to i ..ti.f~ .to lhe~ruth fo ~OW" knowledge betw een the Commonwealth of ftenfnyt~nia
      e
      ~      e .£
             11
               ·-                          .
                             and .................................... ..........  · - 1 KtM B~
                                                                              .. .............................. ......... .... ............................ ... .. ....... .......... .. ..... .. ............. ........... .. ......... ...... .. ............. " ..... .
      f    J J                  o cfrtain ProMttutio.n there pf"ding against said .d•fendont, ON THf PAIT Of THE COMMONWlAllH,
                            · in '
     ~     1                  and shall abide and not depart the Court without leov• and herttQf YO ARf NOT TO FAI under th" ,,_nah~

     ~-       f               of law.                                                                                                                                                           FREDERICK EDE NHARTER
     .a                                      Witn•H the Honorable WX~~~QK Es~ire. Pre\ident Judge of th& ~aid Court ot ft od "91 tht
      i                        .... ~ .... :.... :.... ~.~~......................... ............................. doy ~!--.- ~-~-~-Y..................... ..........t\.: .. AMo Ooml!-t~ lho~ ·                                                                            of ... . . .
      SUOP. COST $            '1"1 ~                                             hund.ed and                                                                                        rnrn                    •••••••••            8.1............. .                                                                                                m•g                                                                  J::I_ ~ ~ '..~ '.\                                                                                                'r:.      "1

      MILEAGE COST S          :J(), Q:/I                                                                                                                                                                                                                                                                                                                                                                               Cler~                   ot ( QM!l10n ..il!Cl\ t tl M l llGI b 1111\ I II

      TOTAL COSTS             , , /0
                            .50 ?d
                                              Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 58 of 122




                                 ._ •• , ,;   :• · ..;, ••• • . ...   L' ~ ·   ~'   ·-   ~- .· ·· •   • ;..J. o • I I   J   '   . ,   • •




t.•
,:




~

I·
~
             ·--




                                    Commonwealth of Pennsylvania
                                                                                                                                                                                                                Constable Stev . . . . , E. Miller
                                                                                                                                                                                                                80146101 & Su~ry

                                                                                                                                                                                                     Jn t~r (J11urt.11f Cllommon
                                                                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                                                               'ltu -
                                                                                                                                                                                                     C!Irtmtnal llt11tst11n ot •n• .....,_
r                                       BEIKS COUNTY, ss.
l      J.a
        1 i"
        i ~               lo    Barbara Hald, Kutztown Volunteer Ambulance Service, Keystone Ave.                                                                                                                                                                                                                                                              & Hobie Sta.
        lj                       ·. _~utztqwn, _ PA  "- -3

        ht
       • ~ .. &
        -I .£~ .
                                 Kir~ ·~Y~?=· ~2 Highland, Kutztown~ PA 1..-i(
                                 Cl~i~e Krame~, 246 Constitution Blvd., Kutzt01ir"Il, · PA ~ -'(
                               · H~lly Hildenbrand, 346 w. Main, Kutztown, PA · ~ --5
                                  ~r.olyn ~azik, 422 w. Ma~n, Apt. s, Kutztown. PA .z. - S'
        1 ! -I:
        i i ~.
        I t -i:                 DECWED.:• MERRY c. HAUK
         'it~                                                              ' 1· -



         lI :r!o                                                                                                                                                                                                                      ., , ,~oo.\0.-•0 1•••u•U••
                                      •••Ut••t•• ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' '' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' '" ''''''-.'"' ' ' '' '' ''' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' '" ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' '' •••o.o• o•• • • •• • •• •• •••••"'"''''' '' ""''''"'' ' •' •' ' '' ' '' ' ''''"" ''' ' '

                                              Greeting•: We Command .Yeu and Each ef You , That setting aside oil other bu•inen and Heu~. you

      - li
         ~If
                   ·i j
                   j ~:
                                   be and appear in your proper person before the Judge• of the COURT OF COMMON PlEAS - CltlMINAl
                                   DIVISION ............ ~ ...... :........._.................... ....... ................................................... ............. th ......................................................................... .
                                                                                                                                                                           9
                                . to be held at Reading, in and for the County of Berks. on the ..... ......................... ... .. ................ .................. ... ......... ,doy of
                                 ...,. ..... ,.,.¥.~~~~!Y. ........................................1,9 81                          , at.. ,.~.:).9..~~~~~................".1...... .. o'clcxk in the forenoof\ ot                                                                                                                                                                          ·
             3     J!              that day, then and there to testify tctrow .tr~h                                                  yo~r ·                                                       to
                                                                                                                                                         ledge between the Commonweolth of Penngy\vOt\to
         l ;
             ~ E ·-
                     l                and ·.. :............................................ .... ............~~:].~.'. ................. ..~ ... .. :.................. .. ................ .. ............. ............ ... .......... .. .. .,. ... .
             JgJ                      in ' ·o =certain                                       Pr~secutio.n
                                                              there pending against taid defendant, ON . THE .,AltT Of THE                                                                                                                                                                                                                          COMMONWE~lTH.
                                      and shall abide and not depart the Cour1· without leave ond hereof VOU ARti NOT TO fAll under tht penalty
         ~1
             i I                       of low.                                                                                              FREDERICK EDENHARTER
                                                                                                                                             ~ K1}{N6Mf(IXIW~, hquire,
             ~"                                                  Witnns the Honorable                                                                                                                                                          President Judge of the said Court ut ReCJding, tht
             •i                          ;~i_/;~~d;~d ~~d                                                                                               ji d~y of .. ..... f.eb~la!Y                                                                                                ;;;;g .);; ~ D;~l:oo:·:                                                                         '.;:
             SU"'· COSTS                                                                                                                                                                                                                                                                                      Cl~·,~ ol C.~~m·on ·~1~~;· · ; 111~11;~1· Oi~1~ n
             MILEAGE COST $
             TOTAL COSTS
                                                              Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 59 of 122
                                                                                                                                                                                     DOCKET TRANSCRIPT
                                                                                                                                                            .... OMMONWEALTH OF PENNSYLVANIA
                                                                                                                                                                                                                          3. SJATE IOENTlflCATION NO.
                                                                                                                                                                                                                                                                                         OTN                   A                    673814-1
                                                                                                                                                                                                                                             5. T~ANSFERllfD FROM !N!!!ft.l ~SSUING Al.)THOjlffY




                                                                                                                                                                                                                                             7 . .OAlE Of- TR:-NSFEll                        II. DOCKET NO. OF INITIAi. ISSUING AUi



                                                                                                                                                                                                                                             IJ AFFIANT WHO SIGNED COMPLAINT (NAME, ADORES!i Oii IDENnFICATION)

                                                                                                                                                                                                                                                                     ROBER_T_ L GATELY, PTL.
                                                                                                                                                                                                                                                                     KJ,ttztown lollc.e. Ve.pt
                                                                                                                                                                                                                                                                     Kutzt(!Wrt' PA                   19530
                                                                                                                                                                                                                                                                  "·                                  TIME


                                                                                                                                                                                                                                                                  10-1'4-IO
                                                                                                                                                                                                                                             ~-......L..------'--'--'--
                                                                                                                                                                                                                                                                                             4:15 p.m.
                                                                                                                                                                                                                                                                                                    _ _                       .._______     ~~~--~               ........




                                                                                                                                                                                                                                    26            O FFE NSE
                                                                                                                                                                                                                                                       DAT



                                                                                                                                                                                                                                         9-14-1~




                             TIAfflC C<JITROi SIGNALS.
                         D DRIVING VEHICLE AT SAFE SPEEV




    30. ENTER "C" FOR· WITNESS FOR                                                                       31. WITNESSES NAMES AND ADDRESSES [SEE PA . R. CRIM. P. 26 (b) (2l l AND NAME S AND
               COMPlAINAN T. - ENTER "D"                                                                     ADDRESSES OF PIORSONS (NOT MORE THAN 2 ), DH'ENDANT WISHES TO BE NOTIFIED FOR
               FOR WITNESS FOR DEFENDANT                                                                     TR IAL. (SEE PA. R. CRIM. P. 26 (b) (l OJ J.



                    Ptt. Robe.Jt.t,                                     Ga.te..!y,                                Kutztown PoUc.e. Ve.pt., Kutztown, PA 19530
                    Ha1told                           c.              Ma.tz, 441 No1r.ma.l. Ave. . , Ku.tztawn, PA._ 79530.                                                                                                                                                              ·
~;....wJlt......-J..Q.M.-~~~1-JJ.-¥4-t;n.o.c~o.004g~~LA"°'brr~~~---ReM~,-PA-------

--=--~--------------- -- ----- ----~----------- · ·· · - · - -- -- -----· ----


                           ::..! ______________ , _ _ ,,___ .. ___ _ _ _______ - --- ·----· . -·---
--"---l----- - -- ---<......,._                                          1 .•



                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                          -----+- ---~---·--

                                                              ~:           ;      , • .4

                                                      t   :   :·~·:


 3 5 _ ATIORNEY'S •-NAME.:-AND SUPREME COURT                                                                                       IDENTIFl~~TIO~~~~BE~···-·-- ---- .. ··- · - - ---- -                                                                                     -·-    ---- ..- · - - -··- - - --.. - · ------
AnoRNEY FOR

ATIORNEY FOR COMi'l.AtNANT
                                         cOMMON\vEAlnf
                                              •,                         '-..c-

                                                                           d
                                                                                                                    ~t ~!i-~VtL_ ______________-----~ .. ---·------- .. -----·---- ---·-·-- _.                                                                                                                                                                              I
                                                                                                                  - -------·-------·---------·----..-..... - ... -----··---·--.. ·---....... ..... - .                                                                                               -- - - ~-            ___T_ __
 ATIOl!NEY FOR DEFEMDA~T                                                                                           F1te.d La.n.Mie. E-4 •                                                                                                                                                                                           X   !>l! i v~t~
.1 6 fJA TE OF L>f CISIJJM
                                                                                                                                                                                                                                                                                                                                                                            I
._-------~-.----~~~--·~-------~-~-~~--~~~~-~--- ~~~,~~~-~~~~~---.
  l'i( f. VI\ R CR~!'~                                                          Bl\ IL flf f- RElf Mll-IMY ARRl\lt; ' f NI
   mt               _gQB ______ __
                       l-~-
                          9 -11-
                               AJ;-,\£-,.,-
                                         ,c;-.,,-,;-D~-
                                                     .! s-~.-,;-1 -
                                                                  ,.l~-f·-
                                                                         ··•- 1-·-, .,-
                                                                                      . -.1.-t -, -:---
                                                                                                     .~ , -
                                                                                                          ,_ ---
                                                                                                               ·                              -..                    ..,-1f-,.-,_,,-tf-,-,,·,-.-,. -,.-'..;-·                            -r -.,,                            - · -- - -----
                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                           f •' Ir ~ ll I"; )\ , t l ~


>-:._~ ':!  _$3_,aoo.ao-... . Ve.6e.nrumt.                                                                                                                                                                                                                                                                                              i         10 - 14- 10
   IJ~~\[     10-14-80
        ......- - - -- --+-------- - -- - -----------·----·- -·
                                                                                                                                                                                                                                                                                                     · ~~~~~- - ....____ ~~~~~
t---
     l'1IF  PA k Ck lM_ 1_• _.1o   6i_ f -_ __ _ _ _ _ _ _ __ _ _ _ __ _,::_f1'1 l M
                               _rJ._;                                                HE' lmJl_'.                                                                                                                                                 F Rtt• 1 /iiN A~ 't

    lYPf:                                    .                          !'n .              t.JJ...J/; E ,,,   u   J:.11 {1(.; f" ··       ; (_ ,:-) ....    ;..• .f.1 1. ; ~   ()•   H'" "   . 1 · ,1 ~ j· ~ .q , r   .    ....   ~··    d    i-1      · ' "' .

~~~1;; r            -SAMf:-------1
 T>,::--1E -·-- - -- - - - - - -
  -~'.!'!_____ ___ ____                                                        -              · _ .. -... - ---· .........
 .1.1 . I f-   r:o 1 1 ~ 1'/.l i T i- {J ,   jjJ\TE                                                                        i   .-1 :~   '-! .'..." .... !    · ;i-   :·.- " ~: : .."t.i ~




                          1
                               ~: J~:i~OTRA"J5CR; Pr. -·~ · --1I
                                             SEf\JT TO CO lJP. T                                                                                                                                                                              ......)--              .
                                                                                                                                                                                                                                                                                  '/ 6            :. : 1



                                                                                                                                                                                                                                                                                                    .i. ,.
                                                                                                                                                                                                                                                                                                           ,1              OCTO BER                   ,i 9 ~ o


                 --·----- --                          ·- - ---....- -                                 -·-" ·-- .. !                                                                                                                                       .,   ...   {_._                                  ···- . . ..
                                                                                                                                                                                                                                                                                                                     __
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              /.         1i , , •
                  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 60 of 122


       l.
 - .




                                                                   In the Court of Common Pleas of
  , COMMONWEALTH OF
 .. PENN,SYLV ANIA                                                 Berks County, Pennsylvania -
                                                                      Criminal Di vision

                                                                    Criminal Action No.                         ta               /;/~)~/
                                                                    Count~~~~
                                                            ORDER           ~                                           'j              .
                                   ~                        2-- , 19.J:'.::._, in lieu of sentence, the defendant l•
                  AND NOW,
 ·. ·released for a period of            t)~. ~~                                on ( v(probation under the mupervi•ioll

       of Berks. County Probation Office (                     l special probation under the supervision ot ena-

       sylvania Board of Probation and Parole, upon the                         followin~ condition•:                              pay coetm   ot
   · prosecution and $         !5D 0   OI)          for the use of the '"ounty and ( £_}..pay restitution (                                 OJ.la
· :. tM sum o f $ - - - - (             4/aS determined by the Berks County Probation Office,                                                  durlill

  . ·. the first    ......Lt:.l months of probationary period,             all payments to be made to the Berk•

  · .. cOunty Probation Office. Defendant's probationary period shall comtnence on
              )                                                ( Wexpiration of (                          ) sentence ( ~robatlon&17

            period, ordered to Criminal Action No.                      ::5.u.t.t            hf                     ln,/7£. (
            Defendant shall be subject to such conditions aoverning probation, tneludlnt a plaa for

            payment of costs, fine and/or restitution, as established by the Berk11 County Probation

            Office and/or the PeMsylvania Board of Probation and Parole, aa applicable.

            Spec~onditions:                             /~
            ( l(oefendant shall attend Alcohol Sa Driving Program and pay $ t, ~ . d7)
                   to use of the county for cost of s.       ~m within the tlrst thirt¥ days.
              f..Y'Derendant shall undergo evaluati ~ ....~. ny Blcohol problem and eh~ll participate
                   in such treatment progra~~-_.-:the Berks County Pr bation OffiM •
                                             .../   ',.,.




                                                                          BY THE                     -~-~TJRT :              /
                                                                                              /       J,   /~   / ., J
                                                                                                                :   I         ,__/-'/
                                                                           ----
                                                                                       (
                                                                                            ...·~.r~
                                                                                                 , .c__
                                                                                                      ( _.._.__....,;;_~
                                                                                                         ' .( / J. ··J- I-(.__,,__~--~----------
                                                                                                                                .
                                                                                           _., -./                                             J•
                                                                                  .·   ,t



                                                                     11 / '77
                 Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 61 of 122




    ··      · ~. - ~Ol~[(p l Q \ .                                       •             .
   c. :r.·NtAfL.·· ~
                                _
                                                                1· ---
                   .· :. ·:·: p·..·.~...... "_-:.·_ ~..T . (POL1c·                                    t-::C:--OMP---:-L-:-A-IN:7"T-N-:-1-:-,E:-"'.R~-'- Y:--E:--~-:._._,_,~•~r--~
                                                                                                       Comptaint Numbers If 0111 ... Pert~ts
                                                                                                                                                ....                        -"~-~-~~--.... ~
                                                                                                                                                                      UIH.1J#J
                  JUSTICE .OF ·T HE PEACE                                    -
   MAGISTERl~L-CHSTR. -ICT-Nb.                    fJ..IJ-'4          ·       -
      _tff s~_ ~~- -"" #.~
      'eua ·~· PA .,,.,                 •i .                                                           INCIDENTNUMIER UCR NO.




                                                                                                        COMMONWEAL TH OF                                PENNSYLVANI~
                                                                                               DEFENDANT:             VS.
                                                                                           NAME         r                               maME
                                                                                           AND
                                                                                           ADDRESS


                                                                                           R.S .A.
                                                                                           AKA




      D his 'nic~ame ·or popular de1ignation is unknown to me and, therefore, I have detfcnated him herein• .lobB
      with violat~ the penal l~wa of the Commonwealth of Penn1ylvania -a t At fP.
         '-lM•UO -J L.1. 1S1~ t•. klA Stl, I t.ttq,. U.., ~rrll•
                                                        in               .._...            County on or about
    Plrticipants were           (If tltel'e ~n pMtlcl/Hrttl, pl.ae ffldr ,..el Mn, npn'*'W rite ruime of do~ deftttd•nt; :




                                                                                               (Politic.I 1t1•-dlK1101t)
(8) I uk that a warrant of arrest or a 1ummona be lllued Uld that the acculed be required to aidWer the ohaqea I
      have made . I 1wear to or affirm the within complaint upon my knowled1e, i~orynation ud ~ t, and Up it on
   ... J1maR f I               , Hf II, before       MAlfl 1'&.m                "'- /,   . ..·   .      · .
                                                                                                                                                                          "' .
     Penonal~y appeared before me on      §PT!lllEI r•            , 191 10, the atfiant. above na.me~(who, btln1.duly
    1wom (affirmed) accordin1tolaw,1iped the complaint. in my presence and dt'!po&ed ttnd taid that the factl tet
    forth therein are true and correct to the belt of affiant'a knowlcdg , informa.t.i m and bt'li f.

                                                                                           . -Ji            I . {          ,.
                                                                                            - - • . i..J-..~mln11 Auth()1f t.1')
                                                                                                                                        -   __:h ;
                                                                                                                                                       '<;:
                                                                                                                                                             ~               (SEAL)

AND NOW, on this date sa'TE1.IBER 16         , twf 10,                            I certify t h . complaint has bee n prop~1ly Nwom to nc.l
executed beforn me, and that there i& probeble came for                          th~ i u nee of pr c
                                                                                               -- 1                 I              /"
                                                                                           -     t ,,               i
                                                                                                                                                       J,.   L   ••   .1....._:. ( EAL)
                                                                                                              "· ,_Jft.uul ff8 ..4 u rl• iiiTry i
                                       Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 62 of 122


            CRLMINA~- ~O=~j~)T~~~~r \ ·
        . MABEL.·. ·E~ ·;BL.ANK
                _:JU~IC~ Of. THE PEACE
         MAGISTER,Al__Dl_S'tRICT NO. . 23·03-04
              · 120· s~ Ri.climond st.                                                                                           INCID ENT NUMBER llCR NO.                        OTN
               f lee:tipo'?4 ,· ·PA 19 522                                                                                                                                           A 67387.f-7


                                                                                                                                  COMMONWEAL TH OF PENNSYLVANIA
                                                                                                                      DEFENDANT:                VS.
                                                                                                                 NAME             I                            KIM BLAKE
                                                                                                                 AND
1,_......:.PT~LM...;...;:;.'---'R=O:...::B=ER..:..::T...,..
                                                        . :_=..;L.:..-.=GA....:...:TE-===:LY~-----­              ADDRESS
                                          (Na_me of Affiant) ·

0f                    KUTZTOOJN ·P.OLICE VEPT.
        --=---:---'-____.........,,__ _ _ _ _ _~---------- R.S.A.                                                                                              W-M-26 VOB -
            (Identify   dep~rtmtnt      or agency rt!preJented and political subdivision)
                                                                                                                 AKA                                           OPR#16212614
residing_at . . .KUTZTOWN, PA 19530
do hereby state·under 9ath or ~firmatfon, to the best of my knowledge, information and belief:
(tj('g I-accuse the above named defendant, who lives at the address set forth above or,
 ~ D .I accuse an i~dividual whose name is unknown to me but who is described a s - - - - - - - - - - - - - -
 ()
.Q

 ~
 ·~
              D ~is  nickname or popular designation is unknown to me and, therefore, I have designated him .herein                                                                          11 John           Doe;
 ~               -      .     .'   .       .
               with violating_the penal laws of the Commonwealth of Pennsylvania at        •
                                                                                            -              • • •
  ~
 o1i1   •                                                                                                       County on or about
 ~          Participants were               (if there were participants, place their names hue, repearing the name. of above defendant):
 ~
(2)           The acts .~ommitted by the accused were:@                                      HOM1C1VE BY VEHICLE, M-l; VR1V1"1 UNPER THE ltELLE~
             -OF ALCOHOL OR CONTROLLEV SUBSTANCE, M-111; TRA~FJC CONTROL SIGNALS, Swlllt.; OR1V1#«3 VEHICLE
              AT ~FE. SPEEV, Sumn.; RECKLESS VR1V1NG, Sumn. 06 the. Ve.h.ic.le. Code.
              t n tha:t on the above da.U., ti.me. awl p.ta.c.e., the. above. name..d de.6 e.ndant £CtU o~ M
               1nruna.ticnal Scout bt.Mi.n.g Pa.. Re.g. No. 1'P2 - 2SO while.. unde.t the. .in6lu.uct. o~ «leohot u
                        e.e. wh.lc.h 1te.nde.1te.d IUm .inc.a.pa.ble. 06 .&t6e. dlt.i.v.lng - blC.e.a;tluJl.yzeA Jt.uult .1 fl SAC.
               a. de.g1t_
               Vt6e.nda.n:t rUd .4tlc.ike. a. ve.h.iele. be.1.ng dJt.i.ven by MeJVty C. Hauk. Sa.id tU!.cJ.dtllt d.ld C*&M.
               the. duth 06 Mvviy C. Hauk. Ve.6e.ntL:mt d.id 6a.il. to M:cp 6M a. ~ .U-d J41ttll bdMt
               tn.Wi.tng the above. mentioned i.nhlr.~on and d.id d.\i.ve. hA.A ve.h..lcU ht CMtlU6 cl.l.M:t,.aU
               60JL the .&t6e.t,y 06 pe.-t-60 n.6 OIL pt opvtty • Ve.6 e.ndant d.ld at tJuU: time. opeMU h.l6 vth.<e.tt at
               a. .6pe.td g!teateJl than utU Jt.e.a..60nable. S ptude.n-t undVt thi. t~ weatJlt,t o.omlltloM.
                      ---SEE ATTACHEV PROBABLE CAUSE FOR FULL VETAILS---
·a11 Of which .were against the peace and dignity of the Commonwealth of Pennsylvania and contrary to the Act of Allembly •
 or in violation of J7 J ~}:
               3361/3114
                                                     U
                                  7 1J112 and a1 lfi$i/
                                                  ctl n     r
                                                               of the Act oL.U IAOTOR VEH CODE
                                                                                   ( ub-mtion)
                                                                                                                        ·
or the _ _ _ _ _ _ _ _ _ _Ordinance of
                                                                                                                       (Polttic«I su64fvilion)
(3)          I ask that a warrant of arrest or a summons be i11sued and that the accused be required to answer the charpe I
             have made. I swear to or affirm the within complaint upon my knowledge, i         ton d be ef1 ud Ill it on
                     SEPTEMBER 16                       , 191--H, before                     MABEL BLANK                                                                           C:

             Personal~y appeared. before me on     SfPIEMRER 16             , 197~ 1 the affiant hove named who. beinM duly
             sworn (affirmed) according to law; signed the complaint in my presence and deposed and said that the fa·     t
             forth therein are true and correct to the best of affiant 's knowledge, information and bellt~f.
                                                                                                                  ''-...t"'').    A..l~   (;
                                                                                                                                           I
                                                                                                                                                   ·1   \
                                                                                                                                                        , --
                                                                                                                                                                . 0       /;.,___ _         (SEA L)
                                                                                                                 --·· - · - - -'(rjj;·iifi.r-;ili/TioJ11.fJ .._~
 AND NOW, on this date SEPTEMBER 16           , 19f_!P, I certify the complaint. has bN~n prorwrly swum to 1rnd
 executed before me, and that there is probable cause for the issuance of process.
                                         23-03-04
                                         (Magisterial /Ji.rtric t)                                               -
                                                                                                                     -----;- __
                                                                                                                            '
                                                                                                                                      ,        1        ;:      c· ··~ -1\
                                                                                                                                 -h~~ulii"i-:1-i/(Jt;J,ir ;j~- -·-~- '
                                                                                                                                                                               . . /.       {SF \l
                                                                                                                                                                                                .1 i   '
                                                                                                                                                                                                           >



             0      Set forth a summary of flit' fal'l.~ Htj f 1e1en 1 In a ,/1·i:w r}; ,• d d en,/Jllf n/ !lit' !Ju ! !lf: ' <t f rJ11 , •l_tt-111t' , liar_r,: 1"c! \t·tf h t·r 1/J e :· 11t!c111 « 11 u r
                 t!lc s ratutc allegedly i•iulatec.l need 11<' cited. 1wr 1// iii ii• 1£11 111111 o f the ~tu lllft' .1fi<' i; c ,I/ ;- \"!fJ /J ft'./. fol· u 1cff. /J c 111.fj 1n c111 ; , 1 ''" ~ 1 ·11J11
                 case , se t fortli a <'ita t iun of t ile spC i'lfi c wu1·,111 .iwl .>1t!H•_·{ 11u•1 ''f rli« .\ i:.l lltf t' u r orri111,1,1, « ,,{!<'_1:1 ,Iii 11· ·!u l< "I
                   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 63 of 122




                   .··• 'z/ o JH ·lo Io-~.                   COUNTY OF BERKS
                                                           23rd JUDICIAL DISTRICT
                                                             _
                                              . ' PftO~ABLE CAUSE. FOR WARRANT OF ARREST
                                                                                                                                           A675114-1
   C'OMM~~WEALTH Of.. PENNSYLV ANIA                                                                                          O.T.N. NO .

       .'.i '                        .· v·f~r: ·.
                                                                                                                             DOCKET NO .
                                                                                                                             ARREST NO .
                                                                                                                                           ~             . .fo. . .,. .-
                                                                                                                                           ·1:Yt,~~1~~'~1r~

                              Kini : Bla~e ·

  P'ROSECUTO~-----=.:.~::.;t"I:=:.:"m::.:.;
                                      · ·.:.......=R~o:.:::b..:::.e,:;.r.::..t-=L~.!.___:;:G:;::a:.:t.::;e::.lYJ----------
 _A,I;>DJ<ESS ·              Kutztown Police Department
                             1foe11e-r ·Alrey 2 · Kufztmm·, -Pa. 19530

.- DEFtNDANT1 ~(f~u~ll~_.n:a:·m:e)J!!!!!!!Jlllll!~li
    APDRESS: . -      . .
    DAT-E- OF BIRTH: . .                                         RACE    Cauc •    SEX
. · OPERATOR'S PLATE NO. ~(..:...
                           PA__:.):___1..:...
                                        62_1_2_:.6-.:.8_
                                                       4 _ _ _ _ SOCIAL SECURITY NO . _ _ _ _ _ _ _ _,_

  CQ-DEFENDANT ...:..___ _ _ _ _ _ _ _ _ _ __




  CHARGES . PA. VEHICLE CODE!                                    Section 3732; Homicicl(! by vehicle (Hl); Section

  Di::iy:i,ng under. the ir:ifluence of alcohol or .c ontrolled substance (l13) ; Section 3112(•) (3)(1) t
   Tr.afHc-control .sign_a ls(S ) ; Section 3361: Driving vehicle at safe speed(S) ; sectitn\ 37141
 . DATE .OF OFFENSE · · _14 September· 1980                     Reckless driving(S) •              _
   TfME OF OFFENSE . -·on or- about 12:50 p.tt1.          .                                    _
   LOCATION OF OFFENSE          At and in the near vicinity of the intet' ect!o of L.R. 1 7      •
    _·                 _·· ·   (also· known as West Main St) and Collue Bouleyard, KMt&§mde ~·
      NATU RE OF COMPLAJNT INCLU DING PROBABLE CAUSE STA tEMENT (NO. OF PAGES)                                                                                 .

                In that the abQve named defendant did while operating n vehicle traveling••• _o _
      L_.R. 15i (also· referred to as West Main Street and old US 222) • did t the intu1~d..
      0;_f ~. R. 15 7 and Co1.l ege Boulevard, where his vehicle was faced by a st a ":! red i~ . ,of                                                                      L


      a traffic.;.control · ignal, did fail to stop his vehicle• and / or havo i t ra ain •t nd
 · 'l>elore   it entered· <the intersection which is a violation of the Pa. V hicl COd• Sect.i
  ~   lll2(a)(3)(1)      : · T~affic-control signals. lhat the abov named d f ndant did st that ti_. .
      o~erate his vehicle at a speed greater than was reasonable and prud · nt und r cil• we.at er
      and road conditiotis, being that the road was wet from rain, and in r g rd to th actual
      and· potentia.1 hazards then existing when he approached an int ra~ction. and the l(HtCial
      hazards wh:J.ch existed with respect to pedestrians or other traffic nd h ving j Ult puae
      th.tough a scl)ool zone,that would permit him to bring his ve hicle. to a 8top within the
      assured clear distance ahead , this being a violation of the >a.. Vcahicl         ;o   S ction
      3361: Driving vehicle at safe spee<l. That tlte ubo\lf:~ nam<~d clef tidttnt did ....naaxktaxx
      xskia~ cirl,.ve his vehicle while under the i n f.hHmce o( alcohol to • d ~ \t"CU which
      rendet'ed t~1a'. - person incapable of oafe driving, this being a vi htion of Ll~ Pa. V bicl
                         .•.uo"t•·




                                                          j .'\TTAC H CO PY O f ClW...JL A L C O ~I PL 1\IN T I
                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 64 of 122


                               ,."'RA   'r   •.     ~-      ._ •·




                     · ~·· 0 14t·/ t j                                 COUNTY OF BERKS
                                                                      23rd JUDICIAL DISTRICT
                                        ~~-OBABLE CAUSE                       FOR WARRANT OF ARREST
  COMMONWEALTH O~ P.E NNSYLVANIA

                               vs . _.
                          · Kim: Blake ·



 NATURE        OF COMPLAINT INCLUDING PROBABLE CAUSE STATEMENT (cont. from page _ l_ _).
  Code Section . 3731(a)(l) Driving under influence of alcohol or controlled subatance.
      That i~" cpmniitting the above offenses, the defendant did drive hia vehicle in
  careless disregard for the safety of persons or property which is a violation of the Pa.
  Vehicle Code Sectipn 3714: Reckless driving.
      Tiiat the defen~ant did upon entering the intersection of L.R. 157 and Coll~a• BOula.a
  strike with his vehicle, a vehicle driven by Herry C. Hauk. That in striking the ·          cla
  driven by .·Merry C. Hauk, did cause that vehicle to strike a vehicle driven by Mary B,.
  Stewart~·· That this above stated accident did resu t u: while he w s engag d in vioutioa
  of the above .stated laws· of this Conunonwealth applying to the operation or-- uae of ____
  vehicle or to the regulation of traffic . That the above stated accident did ca...e the
. death of another person, being ~Ierry C. Hauk. That the above stated facts reault in tba
  defencla~t being in vioiation of the Pa. Vehicle Code Section 3732: Homicide by vehid.e.
                                                                                                                                                                                                     I
       On or: about 12:.SO p.m., Sunday, September 14, 1980 9 the defendant was driving hi• fth--tcl••
  Inte.rnation ~cout II, bearing Pennsylvania registration plate 1P2-250, An an e•tarly                                                                                                              I
  direction on L.R. 1.5 7. T'nat L.R. 157 is also referred to as West Main Street and old US 222,
 'That as the defendant approached the intersection of L.R. 157 and Colleg Boule'lard ll•
 was faced by a traffic-control signal showing a steady red signal. That the d f•ndan• did                                                                                                           I
 drive his vehicle info · the intersection without i>lowing downt that i:he def ndant did
 drive his v~hicle into the intersection without stopping his vehicle. That thb action
 of the defendant was witnesses by one Harold c. Nantz, who resi<lea at 441 Normal Ava.•
 Kutztown, Pa; 19530.. That at the above date and time, Harold c. Hantz waa in hb         icle
                                                                                                                                                                                                     I
 which was being driven in a southerly direction on College Boulevard and Wal at the
 intersection of College Boulevard and L.R. 157 . That the traffic- cont.rol signal f -cin.g
 College Boulevard showed a steady green signal at that time.                                                                                                                                        I
    Furthermore, i ....tulliJxp.xu~x&U.xuxutak Mary E, St wart, who t"e•idH
 at 2726 Bookert Dr., Baltimore, Maryland, stated that an or about the abov dat ad ti
 she 'was driving her vehicle a maroon Chevrolet Chcvelle, bearing Haryl ml registration
 plate CAK-371. T'nat Stewart ha<l driven her vehicle south on College noulcvo.rd to the
                                                                                                                                                                                                 I
 intenection of L.R. 157 where she stopped her vehicle, and remained at ndin until fac•~
 by a traf fic-contro1 signal showing a ste.11dy green s1.gnal. That at dlax•t th t ti
 there was another vehicle, also traveling south on College Boul .v&rd, 4LlrJ which hnd    ao
                                                                                                                                                                                                 I
 stopped at the intersection of J...k . 157 an<l had remained standing t\erc. That thia other
  vehicle was green in color and was of a umall siz .
  single female individual.
                                                                                                         'fhat thi. v -hi · e was ot!cupiod \.ly                                           A
                                                                                                                                                                                                 I
 SWORN  TO AND SUBSCRIBED BEFORE ME THIS ,_lL . __f)J\Y OF ...2E'PT~.--. ·- - - - - - - · 19 .H___ ,
. MY COMMISSION EXPIRES -----~--------l-/4/-l·'l·  / . >" - ./ /r ,. ". . / " .-,
                                                                                                                                                                                                 I
 SEAL:                                                                    AFFIANT: ___ __        g_~(l.~<-~~~-· . 2.~.l ·~
                                                                          ADDRESS: ___ .:.ut z t l 1 J\~ ...!..~!_}.-~'._'.:_'. ~~1~:-~~~:~~-/- ·--·-.. ----·
                                                                                                                                                                    1                   ---

                                                                                                                                                                                                 I
       I   I   _,\
                    c· .,/ r'
.\0 . L- c ' }::____.:__,_"./_~--'
                     -                            1\ ,. ,     l'. -
                                                                                         __ __   .: o ~u-~_!_:_::'.::1   i \ "J ,_i.:!.U:-?~P'·'!.!LJ.'.         _ 1 LIS ·w
  DIST RICT JU S T ICE:
                                                                                                                                                  Jlil )..! P
                                                                                                                                                                   ')                  .
                                                                                                                                                                ·-·~·---· ,, f _,,.__:,~-- - -
                                                                                                                                                                                                 I
                                                                                                                                                                                                 I
                                                                                                                                                                                                 I
               Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 65 of 122




                                          COUNTY OF BERKS
                                        23rd JUDICIAL DISTRICT
                              PROBABLE CAUSE FOR WARRANT OF ARREST

 COMMONWEALTH OF .PENNSYLVANIA

                        vs.
                    Kim Blake



· NATUR~ OF COMPLAINT INCLUDING PROBABLE CAUSE STATEMENT (con t. from page _2_).

        Stewart stated that when the traffic-control signal facing her showed a steady green
  signal, ·slw entered the intersection and made a left tum onto West Main Street. We•t
  Main .Street also being known as L . R. 157 and old US 222 . Stewart stated that as aha
  completed the turn her vehicle was struck from the rear. 'Ibis resulted in Stewart'•
  ve~icle being spun to the right, forced up onto the sidewalk and the front end of the
  vehicle . coming to a rest against the front steps of the building occupying the aouthvaat
  corner lot at the intersection of College Boulevard and West Maii Street5.
        In addition, Stewart stated that she observed that the green vehicle, which ahe had
  ooted-above as having been traveling •• south on College Boulevard, ~·as now rHtilli -ou-----,.,
  the sidewalk in front of 469 West Hain Street, and that this vehicle showed accident
  damage. Ste'Wart also stated that to the immediate west of her vehicle was another •
  being a ·International Scout . That this vehicle was along the south curb of West Main
  Street · and· was facing west. Stewart stated that she saw only one occupar t in the
  International Scout vehicle and that this subject was a white male who exitted the .-.bicle
  from the driver's compartment. Stewart stated that when this ~hite male exitted hi•
  vehj.cle, ·she heard him say ''What happened1". This white male was later identifi                       u the-
  defendant.
     ·· Furthermore, Harold C. Mantz stated that as he was approaching the int•raectioa of
  College Boulevard and L.R. 157 he observed a International Scout v.2 .hicle approachin tha
  intersection, from a westerly direction on L.R. 157. That at this time th traffic-
  control signal facing 6ollege Boulevard was showing a steady green sien 1. That tba
  Interna.tional Scout vehicle was observed by him 118 entering the intersection \lithout
  st'?pping, nor did i ·t ·appear to have slowed. In additional Mantz stated that ha ob•~'tved
  th ~ I n ternational Scout vehi cle b eing occupied by a single male occupant ~ho wa                  in the
  driver's seat. That this vehicle struck the passenger s ide of a small green v hicl
 ,which had heen traV'eling south on College Boulevard and had enter d the c.~nter of th•
  intersection of L.R. 157 and College Boulevard. That this collu ion reaulted in th•
  small green vehicle being forced eaatward on Weat Main Street. That the International
  Scout v~hicle continued eastward on L.R . 157 to where it strud a fire hydr ut locatad
  on the sidewalk at the south east corner of that intersection. The S Int rn· tion.1 Scoout
  vailiui1< vehicle than sµun aroun<l iix 180° and came to .::t rest alon g the south curb of
  L.R. 157 fac:Lng a westward direction .        Hantz also atated that 1 . ~ ol.>o - rv d the :J iall
  green vehicle come to a rest on the sidewalk in front of l.+ 6 ~l • t H in Stro 't .
    . i-t'itl.tz stated thut he approac.:h~d the Internati.onal ;:; ·011t; n~ ll whit -. r.oal ~. -i t L\!d thu
  .vehic.i~. and s tate<l "What i.rnppened? '' .
    .    i '

,· SWORN ·TO AND S UBSC RIB ED BEFO RE ME T H IS_!±_ _ DAY O F _                    _¥~_·--·----·-·-- · 1!1 ~.
   MY.COMMISSION EXPIRES _                114/!'L_ .    . ·) / /                                          -..7
                                                                   , ·   •   II "._/ ,I            , r' .
                                                                                                           /    ,,.-·

. SEAL: __;                                                   L
                                                AFFIAN'I': ....      •'.Jl.~.i_ -_,,L~--- ·~·~ ~:. >r: ~·~-~:..i-. ---,.-. -------
                                               /\ DDRESS: __i;~~~~r!"'~-]~ol ir.:_~·___ :~ ··1j t J •t rl1__j.,_£~----------
 \~,, , • .L   (i                                           ..__Ji_o.~ Jl!..:.!:...~1-li:'.L!. _l11M.~ 111   _J!;' .__ JD.J V___   _
  DISTRICT JU ST ICE:
                   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 66 of 122



                                   ' -' I , 0            l--~ ·
                        0
                        ~   c ·-,.·'T\O                  ~ '
                                                  COUNTY OF BERKS
                                                23rd JUDICIAL DISTRICT
                                     · PROBABLE CAUSE FOR WARRANT OF ARREST
    COMMONWEALTH -OF -PENNSYLVANIA

                                vs_.:.. ·
                             Kim .B lake .




 NATURE OF COMPLAINT INCLUDING PROBABLE CAUSE STATEMENT (cont. from page _4~) .

         · On or about. iz :50 p .m., Sunday, 14 September, 1930, the Kutztown Police received ·
   ·a · report of a vehtcle accident occurring at the intersection of West Main Street and
    C91lege Boulevard.. I, Ptlm. Robett L. Gately, Kutztown Police Department, responded
    to the scene. Observed on the no sidewalk in front of 469 West Main Street was ~
    EIJOfYMXKJfXJ~KJDfKJllX small green Chevrolet bearing Pennsylvania registration plate
    H93-164. · This vehicle showed massive damage to the passenger side o f t!le vehicl•,
    extending into th~ driver's area. 'i'his vehicle was occupied by a •ingle occupant.
  _a white female who sat in the driver's seatJ This female was unconcioua at the time.
    This female was iater identified as Merry C. Hauk who r esided at 432 -We• t Walnut St-net,-- ·
 · Kutztown, Pa. This female was traP-sported to Reading Hospital by the Kutztown Allbulance .
           I observed two vehicle's on the south side of West Main Street. The one vehicl
   was a maroon Chevrolet, Chevelle, bearing 11aryland registration plate CAK-371. 'lb•
    other vehicle was a Internatiunal Scout II bearing Pennsylvania registration plat•
    1P2 - 250. .B ot;h vehicles showed damage to their structure. I approached the vehicles
    and asked who had been driving th11I11. Mary E. Stewart stated that she had been dr.l.Yin
    the vehicle with Maryland registration plates. The defendant identified him.. lf aa
    the driver of the International Scout II, bearing Pennsylvania ~asaailDIS regiattation
· _plate 1P2-250.
           I asked both individuals to state what they thought had happeaed. After noticina
    the smell of alcoholic beverages in the inside of the IUU International Scout ll,I
    asked the driver if he had been drinking recently. The defendant at&ted that he bad
    not. The defendant stated that km he would nwt voluntarily accomplllly thb of fi.~er
    to the Ku.t ztown Police Department t•~ where he would vount ri y eke a ~
    breathalyzer examination to show that he had not recently had any alcoholic bevaraa.. ~
           After the accident scene had been retunied to a functioning coudition. The
  • above named defendant accompanied this officer to the Kutztown Police stat6ot\ at Roell.i·
    Alley, Kutztown, Pa. While the.re, the rlefendant was informed that he was not under
    arrest. That the officer was conducting an accident investigation. Th defendont waa
    informed of his constitutional rights. He wa11 informed thnt he did not h v to ithet
    give any statement concerning the accident, nor di.d he have to ag e to tak a breath-
    alyzer examination. The defendant signed a waiver of con titutio11 1 ri ~hte and J!          ll
    to give a written statement as to the accident.                -·~ Prior to thh waiv r of
    his         rig~ts,     the defendant was :t.nf ormed that 1 f t:1c                             a ccid~nt          inv "8 ti ~'ltion s howed                             ny
    violations of the vehicle code, they -. ..... .'...: .•_: --~ would r-:>a 11lt in the ~1pproprL. t c ~ rre. t
    being miide. The defendant acknowled ge d t lds nnd f' t ar .d tat hl . wlnh ~ d t1 t; :f.v ~ a stt.tt .. ment .

                                                                                            !_~_ DAY OF · - - ·---~-~~---------·------- .                                       __!_~-·
 SWORN ,TO AND SUBSCRIBED BEFORE ME THIS --·
 MY COMMISSION EXPIRES __ _ Jj.lJM _______ ·
                                             __
                                                                                                    ·'
                                                                                              / _.: I
                                                                                                            1'1··
                                                                                                                ./· .\... , ·- ,:;
                                                                                                                                    ·/ ·                                   l9


 SEAL:                                                                   AFFIAN T : - / -.:.::._L:._:_____ ~--~---£.!....::_:_ __ ~:__~_.:.:______ ___
\   -               ,             (- ~                                  1\0DRESS: _______ :, n I_~!:i.!..ti~-~tlL: l' .... _ '~ ..L~m~·~~-----·---
    v·"   ··t   .L. t ·._ ;       .·,__.),; l   fl • ,       j    i-:o c ll ~~ r.· ;\; l v:.:_.. .. _ '. ~~!--~-~~-~ '!:.~J__~ '-•!.:_ _____I ') · } · ~---·--------- _________ _ _
    DISTRICT JUST ICE: -----                    ----- ----   I



                                                                                                                                                              !1
                                                                                                                                               pd,!.\ (' __, ___________
                                                                                                                                                                                       s
                                                                                                                                                                           IJ f --····-····-··
                             Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 67 of 122




                      . · .~ 0                      I .Lf fo      /0 / ~1
                                                                        COUNTY OF BERKS
                                                                      23rd JUDICIAL DISTRICT
                                                             PROBABLE CAUSE FOR WARRANT OF ARREST


          .   '                                    --- vs:
                       · ·· ·-Kim Blake




        NATURE .O F COMPLAINT INCLUDING                                       PROBABLE CAUSE STATEMENT {con t. from page _4__ -                           -).

                                 • r:

             -nie. d¢fendlU\t.· than gave a statement consisting of four pages concerning the a<:ciclaDt
         and .surroun~ing _factors. The defendant was, at the conclusion of his statement, a. ~. . __
         informed 'o f his .- cons_titutional rights, that he was not under arreat at that time, md
         that he· did rtot -have to take the breathalyzer test. The defendant statad th.1.t he would
        .tSke .the examination. This officer, being a qualified breathalyzer m operattor
        adlllinistered .t:he breathalyzer examination to the defendant.                                                       ~The                        taat
        ~abow-etl~ that the defendant's blood alcohol content .was.12%.At this tillie, th
        defend.a nt· was informed that this figure was in excess of the amount allO!·rad under the
        Pennsyi:vania vehicle code for being presumed to be \mder the influence of alcohol..
.   .
        The defertdant was infonned that he was not at that time being placed under arreat •
        · however, that I would be consulting the District Attorneys office concerning the caaa
           and _possible charges. The above named defendant ...~ then depart d the Kutat
          -Pol~ce · station with friends who he had earlier called to pick hini. up.
                After ~he: defendant departed, I contacted the Reading Hospital cone ming the
          me_d iaCl . condition.                        of
                                   Merry C. Hauk. I was informed that she h d died. *Depp +te••I
           ~ proceded _to the . Reading H.ospital where I identified the body of a white emale, kDowll
           as Merry c. Hauk, as the same white female involved in the accident •t L.R. 1.57 and
           College BOulevard, ·on or about 12:50 p·.m., 14 September, 1980. An autot•Y waa perfo~
           on Merry C. Hauk. The p1Qrdtgtrtx pathologist, Dr. John Keith t who p rforaed the
           autopsy. stated that Merry C. Hauk died from neck and head injurlea which would haV'e
           been oonsistant with those resulting in automobile accidents.

         charges are {iled on information received and investigation conducted.

                                                             ----- End of Complaint Application ----
         Baaed on the above information and facts, I hereby request a wnrrent of                                                                  rreat be
         issued.




                                    ::,._


        swbRN TO                        AND SUBSCRIBED BEFORE ME T HI S                 _ 1!________   DA y O F ___ __Sfry' ·-------~--                   '     rn __l_Q_~·
        MY        COMMISSION EXPIRES _l}_l/_JL __________ .                                            .."' ___., " _.-· /'   .·   .' -1: ... /   /_.-~
                                                                                     .. •   • •.        ._() ; ~ -·.'.°.',,.~- .•~ -.""' -"~-, .... / .{--/~
                                                                                   Al ~ ll\N I . _____ L_J.·-·-~- i>&J ;· ---~---· L-L . .)..____________
        SEAL: -
        "1 ··:_- .·,;                            '··1   r·- " >           I
                                                                                  ADDfU:SS: __ _J~l:l.1.~to~.lL -           -· .1.:.c...Jk..p._L ______
                                                                                                                                                      , - -----------
                                                                                               ___ __.llucl.li..!l' .\1 1 1:.~ • . -~ULl..t..Uwn:::~- l!J.!) J.il__
              V   ·   ,_J,,,,,
         DISTRICT JUST ICE:
                                    e --~---~~ {                      · -~
                                                                  i <•_




                                            .\
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 68 of 122




                          EXHIBIT G
!
          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 69 of 122




                                            ...                ,\




COMiuONWF.ALTH                               IN THE COURT OF COMMON PLEAS OF
                                                               •   ~   •   t



                                             CUMBEiulND COuNTY·; PENNSYLVANIA

                                            245 CRIMINAL 1975
   VS
                                             CHARGE 1    DRIVING UNDER THE INFLUENCE

BARRY LEE SHOOP                              AFFIANT 1    PTL. RONALD STILES

        RE 1   DEFENDANT PLEAD GUILTY


                              ORDER OF COURT
        AND NOW , February 28, 1975 , at 11102 a .rn., t he defendant ,
BARRY LEE SHOOP, having appeared in open court, tendered a plea
                                                           I

of guilty , the plea i s accepted and recorded,
        Sentence is suspended for a period of s ix (6) months on
condition the defendant pay the costs of prosecution and the
sum of $250 to the use of the county .
        The defendant is given 15 days to pay the costs of
prosecution and the sum to the use of t he county .
                                          By the Court,



                                                                               J.
Edgar B. Bayley, Jr., Esquire
As sistant District Attorney




                                     ..
             Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 70 of 122


          In the Courts of Common Pleas of the County of Cumberland


                               245           CRIMINAL                                 19 7 5

                               COMMONWEALTII OF PENNSYLVANIA




                                      BARRY LEE SHOOP
                                     Sandy Hollow Road
                                             R. D. 1
                             New Bloomfield, Pennsylvania



COUNIY OF CUMBERLAND, a:

  : The Grand Jury of Cumberland County, Pcnnsylvania, by this Indictment prcsena that, on (or about)

 Friday , the 27th day of December                            , 19 7 4 , in said County of Cumberland, .

 Barry Lee Sho~p, did then and there unlawfully and wilfully operate
 a certain Ford Truck. bearing Pennsylvania Registration Plate No.
 CC35-774, upon Wertzville Road, a public highway in East Pennsboro .
 Township, Cumberland· County, Commonwealth of Pennsylvania, while
 under the irduence of intoxicating liquor or any narcotic drug
  or habit-producing drug.




Cosmnoawealth WltncllcS:
  Officer Ronald E. Stiles
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 71 of 122
                          CRIMINAL ACTION
                       245         CRIMINAL                           19 ..7.:l .....
                                                                                          BARB.Y..LEE...SH.00£.................. the   dclaodant
                                                                                           being advised of the offCDJC cbarpl ill the bill of
            COMMONWEALTII Of                            PENNSYLV~
                                                                                           ~.          and or his rights, hcrd>y (ill oi-
                                               ...
          ···············---~a..;-.n:....~.i;;~ ...~~!?.!?.P..........................
                                                                                           pns<Dted by the attorney !or the

                                                                                           .::1l~l.?.:'.~.. ~J .
                                                                                                                                ff
                                                                                           comt) waives acdoo by the grand jury and COD•
                                                                                           saits to p..,._i on the within bill of indlctmcnt




          ................SP..o.9.x....tl.9.Ul?.i:!...R!?.a.-9.......................
                                           ii.•.:.i........_...................... _...
          ···-··················-····..a•...
                                                                                                Date                     7t
          li.ll'!!..Jll9.!1.ll'i.!.<;Jq,•....~.<;~!!.Y.!.Y..~.~ a. .....

                                  INDICTMENT
          Charge:      P..-.1.v..1.ng...JJ.ni;l~r....~.h1:....ln.f.l.1.1~nce

                                                                                           BARRY LEE SHOOP,
             AND NOW, this                           day of                                BEING WILLING TO ENTER A PLEA OF
                                                                                           GUILTY TO TIIE CHARGE CONJ"AINED
          19          , the with.in     lli!I ol IDdic:tmcnt is                            JN TIIE WITHIN INDICTMENT AND HAV-
                                                                                           ING NOTIFIED TIIE DISTRICT ATI'ORNEY
                                                                                           TO THAT EFFECT AND TIIE DISTRICT
                                                                                           ATI'ORNEY HAVING PREPARED PURSU-
                                                                                           ANT TO TIIAT NOTICE Tf{IS BILL OF
                                                     _Fo..man ol Grand Jurr                INDICTMENT IN TIIE USUAL FORM,
                                                                                           SPECIFING 1llE CHARGE MADE. DO
             AND NOW, thls                           day of                                HEREBY REQUEST THAT MY PLEA OF
                                                                                           GUILTY BE ENTERED HEREWITII.                            J

                                                                                          oJ~g;,: ~+
          19          • the Dcfcnd&ut pleods ....·-····-........:.........




                                                                                                                    Attorocy !or Dclaodant
                    Et de hoc; Diltrict Attomcr limilitcr.

          ..........<:>.;.;~!;.~.,....!l,il.n.a..tfl...s.!:.;!,),..~.~-..........
                                Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 72 of 122
..                                                             CRIMINAL DOCKET AND TRANSCRIPT                                                                                            O
                                                                                                                                                                                            ~
                                                                                                                                                                                              \'\\1'>
                                                                                                                                                                                                      ,
                                                                                                                                                                                             \ i

                                         ~:u:~;;;_i_:• ~::=~:nia ~ s                                                                                 EP1508
                                                                                                vs.
                                                                               Barry Lee. Shoop
                                                                               Sandy Hollow Road, R. D. # 1




                                      Cumberland
                                                                               New Bloomfield, Pa.



    To the Clerk of the Courta, ........................................................
                                                                                                     17068



                                                                                         County, Pennaylvania
                                                                                                                                   DOB -
     (1) A hearing in the above captioned matter waa held at .................... M., on the ........................................ day

    of ................................................ , 19............ , at ......................................................................................... .
                                                                                                                  (hearlDc place)
     (2) The prosecutor in said matter                            and~~~...... addr888 i.s:
   ~.~t.~....~~P.~~~...?..:....§~g~~..................................                                    E~~.~... ~.~ru?-.~~9.!"9. ...~.,....?..9.l~.~~ .. P~.P.~/...... .
                                        (name )                                                                                                  (addr... )
     (S) The name(e) and addreu(ee) of the defendant(&) are:

                         ..
   ~~~EX .. ~=~ ~.?..?.~~.................................................~ andy Ho~~.?.~...~~.:.~.~.~.1?..~.~~.'. ... ~=~ ~~.?.~~~:.~~:...."!':a.              .

     (4) The names and addresses of the witnesses who appeared are:




     (6) The names and addresses of attorneys in said proceeding are:

    Prosecution: ...............................................................

    Defense: ......................................................................

     (8) The charge against defendant(s) is that ... .9.!.1: ...?..?. .. P.~~~~.;"...~.~.?.~.!....~~~ ...~!.1:~.~~~~.~~X. ..~E~~....~d
                                                                                                                         (deacrlpUon of oa:eue)
lJ:.~~~... 9.P..~~~.~~ ...~...~?.E~...~.~~~...e.~.~E~~~ .. !?.~.~.~.~....~~.~.~!-E.<:':!-.~9.~... !?.~.~!:~.~...~.~.~... S:~~.?. ...?.?.~....~or
l~.?~.r....9.E.~"f.~!9.;".'..~.. J?.;!..~!~...~£>... J2. ...~~g..}J.9.1. ...~l}:i*.~ ···~·1}9:~.!"...~~~ .. J11g~~.l}!::.~...9.f;...~~.~9.~.;~.~.~ing

l~.~~.!".~ ........................................................................................................................................................................................
SECTION 1037, MOTOR VEHICLE CODE




     (7) The ~or warrant of arrest) wu iaeued .................?.?. .. P.~.~~.~:r;'. .............................. , 19...?.~ .. and

    returned ............... ~.~.~~.~....~.~~/.?.?./..?.~)......................
                                           (H"ed       or not     ee~)

     (8) Hearing continued until the ................................ day of ............................................ , 19.......... at ................ M.
    Reaaon:
                                                                                               .:
                                 Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 73 of 122

                                                                                                                                                                                                                        '.
  (9) The following parties and witneuea were llWOl'D                                            .......   ~.~~-~- .. ~~-~::::':-.~...~.~••••?..~g-~~...~~... :;;.~:i::~...~t.J.ime
~.!...?.9.~.-P..~~.~!?::':.:........................................................................................oo .. oooo•oooooo••••oo ............ oo ..   • • 000000 0000000 00 000000000 0 00000 00 00 . .. .




  •••••••••••oo.......................................................<;;&m9"Wi'ci··;ra;··;;;;~·&i:iii""i49Wi;4)'"'"·····                     ..........................................................
  (10) In the above matter the ...................................................., made a reasonable effort                                                 to settle the differences
                                                          (Alderman - Jtu1Uce of the Peace)

  between the parties prior to holding a preliminary hearing. The said parties did (not) settle their dUrerencee.
  (11) Alter bearing held, it was determined that the evidence and testimony warranted holding the defendant

  for court and bail waa set in f ..~.~.2.9. ~9.~~~~t                ...                   ...........
  (12) The nature of the bail posted and the name and addreu of the corporate surety or individual surety are:

c.~::i.~.:....~.~E.~...~!:~....9.'!:.~21?................................................................................................................................................
                                              (name)                                                                                           (a4dreu)
  .................................................................................... .....,..,_.,,......................................................................................................
                                                                                    ~._




  (lS) The defendant requested that the following peraons be notified of the time of trial: ....... ~!?.!!-.~ ..................... .

  ............................................,.~;)"'""''""'oo••··············•oooo••·······-··· .. ···················•·oo••·········'··(,;:44;;;;.')oo•oo•.. ••••·••··••··••••••.. ··•·····•••••
  •••••••••••••oooo••••••••••"oo•••ooooooOooo(;;;;;;;~•jooooo•••oo•oo•oooo••••••oooooooooooo•oo••••W•••oooo••oo"••• ••o 0o ooo••"•••••••oo•••oo(~•44;;;;.•joo• •••ooo••••.,••••••.,•••••• •••• oo•••••••


                                                                  27 December 1974
  (14) The defendant was ad~ :·····················••oo••········.. ········• 19.........., of his right to apply for the aaalrnment

  of couuel.

  (15) On ...} ...:!.~~~-~.................. , 19.....?.2., the under111gned rendered the following decision :

o:.~~-~9.~~...~~.~.~~~...~~.~:'!.~.7..:......~!.!.. .1?.?:l?.~.f..~....rnS:~.+:n~.9...1<.Q•••c.Qiu·.t.........................................................
  .......................................................................................................................................................................................................

          I hereby certify this to be a correct transcript from my dock

                                                                                                                                                                                                       (Seal)




  CONSTABLE'S COSTS

  ExllClutlng Warrant & Mileage . ..................

  Executing Summons & Mileage ................ .

  Subpoena for Hearing ................................ .

  Officer's Mileage ...........................................

   Con.mit. for Hearing ...... ...........................                                                                                     JUSTICE OF THE PEACE
  Release for Hearing ...................................                                                                                           ALDERMAN'S COSTS
  Commit. for Court ...............................•....•..

  Prisoner's car fare .................................... .                                                                               Felony ............•.................•
                                                                                                                                                                                          . 13 00
                                                                                                                                           Misdemeanor ...................

                                                                                                                                           Summary conviction ......



                                                            TCYI'AL                            SL, HV 25 6 l WW                                Cciisto countyTotal 13 00
Included with Transcript:
compalint         Bail Piece                                                                       \'IHVA1ASHH3d
                                                                                                A1H003 ONV1l:l3QHO:l
warrant       .   Refund of Bail                                                                  Sll:I003 .:10 'lll:l31:l
Waiver of hearing cljeck for $1.00                                                                   331.:1.:10 ·0 311.:I
Waiver of Counsel
            Edward J. Case                         2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 74 of 122
                      Carl
                                                                                          -".\ rt> ..-------------.. . .
                                                                                                  • ,                                                             YEAR                 NUMBER

                                                                                                 ~             COMPLAINT NO.                                     19141-                IE/Js"~
                                                                                                               COMPLAINT NUMBERS OF OTHER PARTICIPANTS




CRIMINAL COMPLAINT (POLICE)
                                                                                                                        COMMONWEALTH OF PENNSYLVANIA
              Officer Ronald E. Stiles                                                                                                                vs.
                                         (Nome ol Affiord)
                                                                                                               DEFENDANT (Nome and AddreuJ:
of            East Pennsboro Townsb1p Police
              (lden fily deporfmenf or ogency represented and poli tical subdivision)
                                                                                                           I          Barry Lee Shoop
re~i ding    at _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __                                                           Sandy Hollow Road R.D.# l
                                                                                                                      New Bl~a. 17068
do hereby stole under ooth or offirmation, to the best of my                                                          D.O.B.--
knowledge, informa tion and belief,                                                                        L                                                                                            _J

      (l)     :ig'. I accuse the obove·no med defendont, who lives at the oddress set fo rth obove
                                                                or,
 (Check        0      I accuse on individual whose no me is unknown to me but who is described as - - - - - - - - - - - - - - - - - - -
 gpplicoble
 box)                                  0     His nickname or populor designation of is unknown to me
                                             and. therefore, I have designated him herei n as Joh Doe,
                                 vehicle                                                                   -W.                   '
              with violating     th~         laws of the Commonwealth of Pennsylvo nio al _....IOl.l;UIUl.._.......SU.Lll.W.U..:Cl.L....i.Jollll.llil.LL"""L--------
              a t lp20           P.M,            in Cumberland                Caunty anoroboutFriday, December 27 1 1974
              (ii   1he   dote   01   day     ol   week     is   on   euenliol    elemMf    al   ollense   charged.    the     day    or   dote       musl       be     specilicolly    stl   lorth.J

              Participants were       (II there were porliciponh, place lheir names here, rtp• oling the nome of above dtftndonfJ:

                          Barry Lee Shoop
                                            that he (she) did unlawfully then and there operate a Ford
        Q l The octscommitted by the accused were, •
        Truck          bearing     Penna.                  Registration Plates No. CC35•774 for 19.74-.,
        Validating Sticker No.                           for 19_, Operator's Plate No. i3...38n-.3,J.G-hile
        under the influence of intoxicating liquor or any narcotic drug or habit producing drug;

        or

        that he (she) permitted--------------~ to operate 4--------
        owned by                          or i         custody or control, bearing - - - -- - - - -
        Registration Plates No.                     for 19--. Validating Sticker N o . - - - - - -
        for 19--. Operator's Plate No.                         while under the influence of intoxicating
        liquor or narcotic or habit producing drug;

                all of which were against the peace and dignity of the Commonwealth of Pennsylvania ond contrary to the Act of Assembly, or in
                violation of                               1037                         end                                              of the
                                                                                                                                                            (S..b·1ttt1CMJ

                  1959, April 29,
               Act of              XXXKKXXXXXXXXXXX>~of _ __ _ _ _ _ _ _ _ _ _ __
        P .L. 58, The Vehicle Code of Pennsylvania, as further a mended. (75 P.S. 1037)
            (3) I ask tha t o warrant of orr~st or o summons be issued ond that the accused be required to answer the charges I hove mode.

                EXECUTED this               27     December                      day of                                197 ... 4....___.____
     E.~~~~~~~~:~~      .~.~.:~~;fe~h:e~:~~:~~:~~~~:. · :o~:l~ept • UZ,sMA~ f:,~
       and is believed by the affiant to be true and correct.                1                                                             ognolu,.
                                                                                                                                                      0          0
                                                                                                                                                          " " ' ' "'
                                                                                                                                                                                   '

             ANO NOW. this da te December 27                 197                          4--,
                                                                      I certify the com lo int hos b een properly sworn to
             before me, end I believe the within offiant to be a responsible person o   that the    ·s probable       f
             process.

                                            (Mogisterial D1slrict}                                                                    (Issuing Authority}




             •Set fort'1 a summary of the focts suflicien l to odYise the delendonl of tht nolure of the ollense charged. Neilher the t Yidence nor the 1tolule allegedly
              violated nHd be cited, nor sholl o citotion of 1he statute allegedly 11iololed, by itself, be sulficien l.



                                                                                             WAIVER
                                                                                              (Rl40)
                          On _ _ _ _ _ __ _ _ . 197 _ _ _ , I appeared before _ _ _ __ _ _ __ _ _ _ _ _ _ __
                          Magisterial District                           , who de livered to me a copy of the fo regoing Complaint,
                          and I hereby waive preliminary hearing and consent to be bou nd over to court.



                                                    (OefendontJ                                                              (Altorney for Delendonl)


                                                                                        (Add1eu ol Allorney)


               JP Crim. Form 74 ·R133·Police                                               ORIGINAL
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 75 of 122




                          EXHIBIT H
!
                               Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 76 of 122
. !I",,'.,,

                               8303833


              'I llllll lllll l l l lllll l\l l llllllllll l l llll              I

                                                                                                                      5-26-83        F.A.
                                                                      c;Ul'JMONW!l.ALTI! Ol' PENNSYLVANIA

                                                                                            vs                        4-5-83        DATE FILED
                                                                       CARL FARELI                                    10-2-83        .F.T.D.

              JUDGE._ _ _ _ _ _ _ _ __                                                           CC N0,,~8_3_0_3_
                                                                                                               63_3_A_ _ _ _ __

                                                                                                 OTN NO , _   __,ll...,_1_80_2_1_6-_1_ _ _ __
              A,D. · - - - - - - - - - -
                                                                                                                  5 -_1_6 _-8_ 3_ _ __
                                                                                                 PRE-TRIAL DATE._ _
              DEFT·-------~--
                                                                                                 ACTOR'S      Rae     w   I,



              MINUTE CLERK                     ,'                                                D.O.B.--SOC S E C l l - -
                                        ~Ca_11_e""No-,(~a),....-"""Na-m111"""'("""'s)c---
                                                                                                                                    MAY 1 g 198S
              lit Count:                   BURGLARY                    (Section 3502)

              2nd
               ,, Count:   '
                                           THEFT BY UNLAWFUL TAKING OR DISPOSITION (Section 392l(a))




                                                                        COST
 S10/tOOll'J
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 77 of 122




                                                                     ,,
                                                                    ',\



                                                                     'll




    'by:                       '       ,,
                               '.'·'' ,~~'~

                       Minute Clerk




              1r ··,
     Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 78 of 122




                      IN THE COURT OF COMMON PLEAS
                           COUNTY OF ALLEGHENY
                            CRIMINAL DIVISION


                      COMMONWEALTH OF PENNSYLVANIA
                                     V&,

                                 CARL FARELI

                 Criminal Action No:       CC 8303833A


    The District Attorney of Allegheny County by thia
    inform•tion ah•rges that on (or about) February 20,
    1983 in the said County of Allegheny CARL FARELI
    hereinafter cal.led actor, did commit the crime or
    crimes indicated herein; that isl


35020A    Cou1H l                 BURGLARY                    Felony l

     The actor entered a building or occupied structure o~
     separately secured or occupied portion thereof; namely,
     the Supersonic Car Wash at 1535 Banksville Road, Pittsburgh,
     with the intent to commit a crime therein, ar a time
     when the premises were not open to the public and the
     actor waa not licensed or privileged to enter, in
     violation of Section 3502 of the Penn$ylvenia Crimes
     Code, Act of December 6, 1972, 18 Pa. C.S. §3502.



39212A    Count·2                 THEFT BY                    Misdemeanor   1
                               UNLAWFUL TAKING
                               OR PISPOSITION

     The actor unlawfully took or exercised unlawful control
     over movable property, namely, a safe containing $212.00
     in U.S. Currency, belonging to the Supersonic Car Wash,
     with the intent to deprive the owner thereof in violation
     of Section 3921(a) of the Pennsylvania Crimee Code, Act
     of December 6, 1972, 18 Pa, C.S. §392l(a).



Page l of 2
         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 79 of 122



39252A         Count 3           RECEIVING STOLEN                Misdemeanor 1
                                     PROPERTY
     The actor 1ntentionally received, retained or disposed
     of movable property, namely, a safe containing $212.00
     in U.S .. Currency, belonging to the Supersonic Car Wash,
     with no intent to restore it to the owner, knowing that
     such property was stolen or believing that it had
     probably been stolen, in violation of Section 3925 of
     the Pennsylvania Crimes Code, Act of December 6, 1972,
     18 Pa. c.S. §3925.




All of which is against the Ac.t of Aiaembly and the peace
and dignity of the Commonwealth of Pennsylva2i~. t.1fi
                                             fl.Mw~.
                                            Attorney for the Commonwealt
 B0459     I       Maz                19 _j_:L_
           .+-----=-~--




Page 2 of 2
            Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 80 of 122




CC   l~O.
                8303833A

COMMONWEALTH OF PENNSYLVANIA
                vs

     CARL FARELI

                                               RECEIPT OF COPY OF INFORMATION

            I hereby certify that I have received a copy of the infonnation
filed by the District Attorney in the above·captioned action.


                                               II    DEFErWA11T
                                              II     DEFENDANT'S COUNSEL OF RECORD




                                              DATE      I         7
                                                                                                                                 COMPLAINT N"IMBER OF O'rnEfl PARTICIPANTS
                 Case
           JUllTICI     2:17-cv-02641-RK
                    OF THE PEACE         Document 29-5 Filed 10/26/18 Page 81 of 122
 MAGISTERIAL DISTRICT NO.
                                             {Addn111




11)    D I accuse the defendant, who lives
                                      or,
                                           et the address set forth herein
      D I accuse an individual whose name is unknown to me but who Is
  rci"* described U - - - - - - - - - - - - - - - - -
'PPlic6bl6

 b~          ------~----~---------
      lltl   His nickname or popular designation ia unknown to me and, therefore, I have designated him herein ~. J~hn Doe:
      ,with violating the penal laws of the                                                                                                City o:f' pi'btmbure;h
             ---------~in                                                                                                  c;ounty on or about  February 20 • . 1983
      (II 1111 drJ/e M /;y 11f w11!.'t 1$ 11n 1111s11ntlsl '11Nmem   ti t1fltHUR             tJlllt must b1 t/H1c ~''"r $61 lvn'tt.;
                                                                            ,,,,



 121 The acts commined by the accuHd were: A         Burgla.ry-3;02, Theft-3921 1 R.S.P.-3925'
             '.t'ha ti on or 111:.lout ll'ebru":ry 20 1 1983 1 in the County or ;a11eghE11::i;y, un.law.fully
             111.nd feli:.m1ously did enter a certain building or occuti;!.ed et:ruoture
             *ocated at 1~35 !ank111ville Road (Su;perl:lonie Car Wash} owed by Mlirk
             Segall witln the llntent te oemmi t a crime tnerein 1to ..wj.t 1 the er:l.1ne ef
             the:f't of moveable property.
             '.I'ha t 0n the day and year aforesaid and in the aforesaid eounty unlawfully
             a.nil t'~lon111l'llU<sly d.td ,:telte a11.'1 ox.e:rc:!.ae unll;l.w:ful oon.trol ever ce:r:ta.1n 111.Qveacle
             property E1f' a.nother:i'. to"w·it: A. sa:f'e oonta:Lning $212. oo of the pl'Gperty lllf
             the Su.per sonic Oar we.ell with the intent to d.ep.:tl'.;l:ve them the.i•eof.
             That on the day and· year aforesaid, and in the aforesaid com1ty 1 unlawfully
             ir.nd feloniousl:Y' did''then and there intentionally rece(l:ve certain moveable
             property as herein set :f'orth of the property o:f' Mark lilegall then and there
             knowing property had 'been sto&en or probably been stolen with the intent
             to deprive the owner thereof.




      all of which were against the peace and dignity of the Commonwealth of Pennsylvania and contrary to the Act of Anembly.
13) I ask that a warrant of arrest or e summons be iasued and that the accused be required to answer the chsrges I have made, and
    I swear to or affirm the within comple1r>1 blPQ<l,!!"l.k~J.!ldS11>iriformat1on and belief, sign it on , 1
     whose office 1s 1hat of                 ::>'1V«- •.::i)1  ·:;;r.-.;:i
      COMMONWEALTH O~ PENNSYLVANIA                                                 j
      COUNTY OF ALLEGHENY                                                              SS.
Personally appeared before me on,c...,;::___ _ _~·
lo law, signed this complaint in my presence and deposed and said that th•
Knowledge, Information and belief.                                                                                            ~("'?~:;;:;f;~b,J~~D:lll::t:'.'.~~:::,,,.-~~.
AND NOW, this date                              L(, - J.
that there is pl'obeble cawse ror issuance of procees.
                                                                                       ell. I certify the co
                                                                                       1

                            \l!\!lk'flliillt!ll!@lr.ll~l*~'-·~!!:l!lll!!li!¥llJl!!lllliilf!f
                                                        tM•ftJllridl Olllnrr/
                                             nalr.lill'\IAI
                      Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 82 of 122




                                                     RIOR
                                                 A,O.J\JOICATIONS
                                                                   ,      PF\IOPI AOUI.,
                                                                          CONVICTIONS e
                                                                                                                                 Number of
                                                                                                                                  ·PAI()~
A,
a.
      MURDER                                       ----+-·---                                                                 CONVICTIONS
      VOLUNTARY MANSLAUGHTER
                                                       ---+----
C.
 D.
I!.
      RAPE
      INVOL. DEVIATE $EXUAL INTER.
      KIDNAPPING
                                           ---··-+----
                                                   ----+----
                                                        +----
                                                                                                                               r: l:r .  DUI: :
                                                                                                                                                  I
 F.   ARSON (Endangering Pmon·Felony I)                 .,                                    X--""--
 G.   ROBBERY (Felony II                                "                                     X--"--                        IV. CURRENT
 H.   BURGLARY                                          +                                     X -~--                        CONYJCTION
 1.   AGGRAVATED ASSAULT (Felony II)                    +                 •                   x _ __,,__
 J.   OTHER FELONY l's and FELONY ll's,                 +                 •                   x-.....:.--        Check All Applicable:
 K.   FELONY DRUG OFFENSES                              +                 •                   X ~""""--~ - - - -   o Negotiated ~lea·
 L,   F~LONY Ill's                                      +                 •·                  X - - - - - • - - - - . )ll".Non·neg. Plea
 M.   WEAPON MISDEMEANORS                               +                                     X ---'---• ---~ . , D Boneh J'.ilel
         OTHER MISDEMEANORS         I! 2 or 3 prior convictions, 0111er 1; If 4 or more      enter 2                    r:i Jurv ,Trial
                               TOTAL


                                                                                                                                     0
                   ENHANCE:MENT                                                                                                  EO AANH


SENTENCE IMPOSED;                                    DER:
2PROBATION            fL_O      MOS. DMandatorv Law (check all applicable):
DCOUNTY INCAACERATiONl MIN· _ _ MOS.        o Repeat Offender                P Firearm                                  lnc1rcor1tion 'sentences
C/STATE INCARCERATION           :.J
                       MAX·_MOS. ~· D Publ'lc Transportation                 r:i Other
                                                                                                                             Ara Jmpoud
D FINE $                                  in1mum Guideline Flange                      .
0 RESTITUTION• $ ·                    · Aggravated Guideline ~~nge '"': C:ompl'te Section v.11                                 'Complete
 coivfoAENTS:      .                 0Mitigatod Guideline Range - Complete Section Vil
                                     OOutside Guideline Range - Complete Section VIII                                         Section VI
i-.~~~-~~--~~~--~~-""':=:'l~N~V7.l~CT~l~O~NnNmu':'::IM
 NAME 01' OFFEi:NSE                                 If LC AND SECTION
                                                               I       J",).


 SENTENCE IMPOSED:                     SENHNCE UNDER:                                                                    Note - If Con1&cutive
 CJ PROBATION                     MOS, 0Mandotory Law (check all applicable)·
 0COUNTY INCARCSRATION'l MIN· _MOS.         o RopeetOflender                o Firearm                                   lncare11ratlan SanttnCll
 0STATE INCARCERATION _J MAX· _ _ MOS.      o Public Transportation         o Other
                                                                                                                             Ar• lmPoHd
 0 FINE $                              0Minimum Guideline Range
 0 RESTITUTION $                       C)Aggravmd Guidelino Range - Complete Section VII                                       Complatt
 COMMENTS:     '        tf!•;Z.4       0Mitlgated Guideline Range Complete Section VI I
                                         Outside Guideline Aange - Complete Section V 111                                     Section VI
                                                 I        MBER -3
 NAME OF OPFGNSE



                                      1F Vf.S   Af.'H'.! ENHANCE!O iy10NiH$ TO
                                      OIJICH!LINE FIAN\3C!:i   SC.Iii 303.4
                                                                                             b   '"-I
  ENTE     IMPO  :                                               EN E      UNDE :                                        Note - If ConHoutlYo
 0 PROBATION                      MOS.                         DMandotory Low !check all applicablo):
 0 COUNTY INCARCERATION[ MIN· _ _ MOS.                               o R•peat Ofl•ndor              P Flraarm            Inc.rceration S•ntenctl
 0 STATE INCARCERATION           .J
                         MAX·-MOS.                                   o Public Tran1pormion          o Othor
                                                                                                                              Ar• lmpotod
 D FINE $
 0 RESTITUTION $
 COMMENTS:                ;;;.,;?"'J:.
                                       q                  -
                                                               0Minlmum Guideline Range
                                                               [:JAggravated Guideline Range - Complete Section VII
                                                               0Mitlgmd Guideline Rang• - Complete Section VII
                                                                                                                               Comploto

                                                               C]Outside Guideline Rongo -Complet· '•ction VIII                Section .Ill

      ;It ~r- ::r f· l1"".                                                                              coPv A-Juca111cLl!l'll< FILES
                                                                                                                                              PC ·1
·\'lE OF Case1,cr~ 2:17-cv-02641-RK
                      Cfl:R.by-~~~~-13-~--     . l:,\'l~Filed
                                    Document 29-5                'IAll'r~,~,.;£i
                                                              10/26/18
                                                           OF/,'          Page 83l..i,~\.j.;.
                                                                                    of 122
-.::'i't-cJY7Ji1il.~Cii.TloR                                         tiATE Of Vl&Ch'frti:rrcU~ltl   ' iV:Hl'!JJn NmHon;IT
.cinE tiuly ~wc:.:-n (or dfirm~d) beYore rne according lo 111"'• deposes iind uys that there l' probable
~ bellc:1·e that the: crime hcre!nnr1er mcntlontd 'WU c:ommllled by the particular persor: hereinafter c
 ed. Yo·Jr ar[iAnl believes th~! prob11.ble cause existed to arres.t bui:d up::in the tollo,..!r.£:. rec:1s u,d
 :o.nces:

         W~U:N:                     •
 i.)     ~U~1 l:tr:t!V!J;) l~f'll!llll.llO~.




   cl




           ~.'HY   1-:rl"IANT B!!:l.l
          2F WF(1!.MATION (                      :.:.:;::,:::.:.::~:..c.:.-
  li)     'souncc IS        l'f:t~       lltllMILE, Lt. Ol!IER
           ~HI          orrn:rr:s   IJ!t;i/oR rn~n~EtS Oil v1m11
           Of tr.!lt: IXJ/Oll        ~IS~lOl!S   ftY OCrtlOIJ\T OR
           CHll:FrlOIJ!I                                         •

 'ii)      .i,o~;.c.£   llJ.S   tM~ l~J·vfll:AllOH l~   TH!: PAS!
           ,l:!iliCll WI 10 IJlll!:ST t!O/llil C:OHVlC!lGll (GIV£
             ~;Jii: or t':tlltll."'1 JW f'RlOi\ wt, PATE ~IO
             t'lllll: r'f'l'tJ




   (.i      m ii.Kl        1..i:,Jtt. c1m rouc:c    ormrns
            !;O'?.~ltll            OCllllS OF 1HE   l~fOi'lHAI 10~.


 5.        STA Ttf.lt.l\T OF!. A.NY OTliEft Pf.RTINE~NT
           lllFOR..llATlON WlTHlN TH! PERSONAL
           IUlOh'l..tJ:lCiE OF ?Ht AFF'l>.JiT TO
           JUSTZ'fl.' .TH?S             A.PP~ICATION:
                                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 84 of 122




                                                                              ':<!
                                                                             ~:




                                                                                                                                                         .'I
                     ..,........_·,....·,,~Nl!!E PROB!::EMS.                         . .•wli!V~ss:s:'$~11i-'. '. ... ......                                                         "·'I
                                                                                                                                                                                     1,,'


                     ~&E'SU1leRI~1MJm!'f· tu\~~16.
                                                                                                                                                                                            .·:.::,·,
                                                                                  .. · •· •'' ···SWP~Fl·SS&tb~,,~!llJil:~si·:
                                                                                                                                                                          ', ,,.,

                                                                                                .' . ' ' '·'' ' ' •',' ''' :, ->·. .:;; ""'''", < ':' i<      ·.
                ..                                                                                                                                     ,': ,'•!'

                       I. " .   I   ;~i:ir«&DICJU0!14AL                      ..........__.·.· •.·:QniElR .·
                                                                                              ,',•'     '




                        .,,                                                          ''';,·
.       .       .
    '       .


                                                                                                                                                                   •','
                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 85 of 122

         Illllll lllll lllll lllll lllll lllll lllll l l llll

                COMMONWEAL TH OF PENNSYLVANIA                                                      ll-13-84
                                                                                              --.......;;....__ _ _ _ _ F.A.

                                                       YI                                     _ _5   _-_i_9_e_4_ _ _   Date Flied

                                        CARL FARERI                                              12-16-84
                                                                                              - - - - - - - - - C.F.T.D.



Judge                                                                        C.C. No.          8411063A

A.D.A.                                                                       O.T.N. No.        B236014-2

Oelt.                                                                        B.C.I. No.        15

Reporter                                                                     Pre-Trial Date    11-   -
Minute Clerk                                                                 Actor's Race      w             Sex

                                                                             0.0.B. - - - S S #



1st. Count:                BURGLARY                   (Sec.tion 3502)


                           CRIMINAL CONSPIRACY                     (Section

Data: ~~~~~----"'-_,..,.__~~~19~
(3~iQ&'ilAF.- No.--:;:;::~~--:--::---
Before ______" -·-·     _        udge
----·-----
·--..- ... ·----                  .·
                             .Def. Attorney  ''
                                                  :1--Trial     A.D.A.

--·--·-··--·-- lc:.al~~ Court Reporter
The Gd.:. t: . ,.d prnsant in open court
wi!h c:u:!-: .i•.ll, p ·:ads aullty to the                              .~
preferr::id " l· ,, i'iJa~
in th      wi.t ·Jg....,~~.




                                                         Minute Clerk
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 86 of 122




                      IN THE COURT OF COMMON PLEAS
                           COUNTY OF ALLEGHENY
                            CRIMINAL DIVISION


                       COMMONWEALTH OF PENNSYLVANIA
                                      vs.
                                 CARL FARERI

                 Criminal Action No;        CC 6411063A

     The District Attorney of Allegheny County by thia
     information charges that on (or about) February 14, 1983
     in the said county of Allegheny CARL FARER!
     hereinafter called actor, did commit the crime or
     crimes indicated herein; that is:

35020A    Count 1                 BURGLARY                    Felony l

     The actor entered a building or occupied structure or
     separately secured or occupied portion thereof; namely,
     Joe Barone's Cafe at 146 Brownsville Raad, Mt, Oliver,
     with the intent to commit a crime therein, at a time
     whan tha premise1 were not open to the public and the
     actor was noc licensed or privileged to enter, in
     violation of Section 3502 of the Pennsylvania Crimes
     Code, Act of December 6, 1972, 18 Pa. C.S. §3502.




Paga l of 2
     Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 87 of 122




09031A        Count 2        CIIMINAL CONSPIRACY               lrelony 2

     The actor, with the intent of promoting or facilitating
     the crime of burglary as charged above conspired and
     agreed with Paul Schnelzer that they or one or more of
     chem would engage in conduct constituting such crime or
     crime$, and in furtherance thereof did commit the overt
     act of together committing the crime~ in violation of
     Section 903(a)(l) of the Pennsylvania Crime$ Code, Aet
     of December 6, 1972, 18 Pa.      c. S.   §903(a) (1),




All of which is against the Act                          the peace
and dignity of the Commonwealth




 B0l>59   (
Page 2 of 2
         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 88 of 122




                  8411063A
C.C. N o . - - - - - - - - - - - - -
    COMMONWEAi. TH OF PENNSYLVANIA
                         vs


                  CARL FARERI

                                                  RECEIPT OF COPY OF INFORMATION


     I hereby certify that I have received a copy of the information filed by the Oietrict Attorney in the
above-captioned action.

                                                             DEFENDANT



                                                  I     I    DEFENDANT'S COUNSEL OF FIECOFIO




                                                      OATE
                                                              //-,IJ-Y</
                            Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 89 of 122




                                                                                                                                                                                           . ,1·




, A. MURQER             ,
                                                            - - - - + - - - - ~ -"-'--'--"-""-· "'""'"'""'"-'--·''"'~""""-"'--'
 "tf "vo'L'l:iNi'ARY MAN$LAUGHTER
                                                            ~--~+--~-·---­
. C,
  D.
      RAPE
      INVOL. DEVIATE SEXUAL INTER,                          ----+----
                                                            ----+----
· E. KIDNAPPING
                                                            ----+----
  F, ARSON (Enda11ger'1ng Person·Felony I)
  G. ROBBERY (Felony II
  H., BURGLARY
                                                            ____ ____
                                                            ----+----·----
                                                            ----+., ----
                                                                         ----x ------·· ----
                                                                                                ----X-~'---
                                                                                                                                               IV. tURAENf i
                                                                                                                                                      '            '           ·i·   I
                                                                                                                                             lrc_o......,.v_1.;;c_T_,10,.,111.;;..,.'--1
  I, AGGRAVATED ASSAULT (Pelony II)
                                                            ----+----
                                                            ----+----
                                                                                                ----X--"""'-~•          ----
                                                                                                                                                                 '• .'




                                                                                                                                               Che~k All }l,ppllpabl~I
                                                                                                                                                                         ~ I

                                                                                                                                                                         I      ".'
                                                                                                                                                                                     \




  J, OTHER FELONY l'und FELONY 11'1,
  I<. FELONY DRUG OFFENSES                                                     --------·----
                                                            ----+---~·---- __.....__,. -.,..---.,...
                                                                                                                                                  d .Ne991iatecJ P,le~
  L. FELONY Ill's
  M. WEAPON MISDEMEANORS
                                                            ----+ ---- •.----                                 ",
                                                                                                              1              '\'.•,11·1
                                                                                                                                                   :4
                                                                                                                                          ,'··l!l\·;CJ
                                                                                                                                                        Non·neg. Plea ',
                                                                                                                                                   , . "Bi!R,li'.Trj
                                                                                                                                                            i:T''J:'I lll
                                                                                                                                                                          I '
         OTHER M ISDEMEANOFIS,                                                                                                                  , ,,, ~ Ju.rv, Ttja,L .•




       NOD YES-SPEC!FY
1 SENTENCE IMPOS                                                              :                                                    Note - lf .Ct1n"outl~1
' ~ROBATION                   Cl              MOS. DMondatory Low (check all ~pplicable):
  [JCOUNTY INCAFICERAllON'i MIN- _MOS.                      CJ Repeat Offender                          CJ Firoarm                lncercsr~tion $8nt,iiiiis,
  QSIATE INCARCERATl.ON _J IVIAX-...,,,,,,:__,MOS. ·~··· o Public Tr~ns~ortation                     '"t:l Other· · · · ·                       J, '

                                                                                                                                            Aro lmpoaed
  D FINE $                                                 inimum Guideline Range
  0 AESTITUTIO.t\J,,, Ill                           , · (\99r,•:Matod Ouj~elin,o,,.~a~~.1','."l'i:£logipJ•~9;5~ction;· \l,H.,,' I" :,i 'i ",, 'CQll\1$Jit•J ! I:
I COM'M'ENTS:                         .        · · ·EJMl!igated Guideline R·~11g~•"Cmr1~leta'SectltmVll
                                                    00utside Guideline Range -Complete Section VIII                                           Section VI

  NA     e Clr.   OFFSNSE                                                                                          OPFGNSE fJAAV!TV :!H~ORE          FIFI IOFI RtitCO['lQ SCOR

                     C.AJ                                                                                    AGGRAVATED   FIANCI~




i SENTENCE IMPOSED:                    SENTENCE UNDER:                                                                                    Note - If Con!Boutlvo
  0PROBATION                      MOS. DMandatory Low (check ell applicable):
  0COUNTY INCARCERATION! MIN- _MOS.        CJ Repeat Offender               o Firearm                                                     lncaroorotion          Sontonco~                     ,
  0STATIS INCARCERATION  MAX·--MOS.        J
                                           o Public Transportation          o Other                                                               Are Imposed
  OFINE $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 0Minimum Guideline Range
I QRESTITUTION              $                                           0Aggravated Guideline Flange - Complete Section VII                          Complete
  COMMENTS:                     -c""l""".-;;-,-,.z;..,-1-,-----         0Mitigated Guideline Range Complete Section VII
                                      CT                                  Outside Guideline Ran a - Compl•to Section VIII                           SBC"tion VI

  NAM'S OF OFFENSE


! OEADl, V WEAPON !             ANC!M!NT                                                    MINIMUM fqANGE                                  IT!GATWD Fl.ANGIS
                                               1F 'iES · ALJCl E:NHANCL!:!O (l/'IONT~$ TO
                                               (llJlt"'JF,LINC RANGES   SEE   !Ii 303.4
i SE       ENC I                .           ENT CE UND R:                                                                                  Not• - If Con••cutlve
:O  PROBATION                      MOS. DMondotory Low (check •II •PPlicabl•I:
•D  COUNTY INCARCERATIONl MIN· _MOS,            o Repeat Off•nder               CJ Firearm                                                lnt:llrcetotlon Sentences
!0  STATE INCARCERATION j MAX· _ _ MOS.         Cl Public Transportation        o Other
                                                                                                                                                  Are Imposed
  O FINE $                                0Minimum Guideline Range
, D R~STITUTION                           0Ag~ravated Guideline Range - Complete Section VII                                                         Complete
  COMMENTS:                               0Mltigated Guideline Range - Complete Section V,11
                                        · t:/Outslcie GWdeline R~nge"- Coml'lfte Sac!roM'Vl"ll" ·                                                   SectionVI·
         ' lit.ii~ '!i~'f,.,,/"'.J/' g'(                                                                                            """'l\OVilt.          ,..lt-ML"l'"'4•ll-.,.,
                                                                                                                                                                                         cs. 1
                                                                                                                       X'U       ••   ;n       NOii L 10VSVo1
                 Case
             JU.TICE Of2:17-cv-02641-RK
                        THE llEACf"'    Document 29-5 Filed 10/26/18 Page 90 of 122
  MAGlSTiiFUAL DISTRICT NO. 05•:0. , 5,
            • M, Sc har'd 1ng
           ....           l,Addrm/

               ?oo   Bro~nsville                          Rd. 15210
CRIMINAL COMPLAINT (POLICE)




 111 ~ I accuse the defendant, who lives at tho address HI forth herein
     ,IP\                           or,
    .D I accuse an individual whose name i$ unKnown to me but who is
  IC'"*  described as _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
bppl!ri/JllJ
  11111)


        0      His n16knamo or popular designation 1s unknown to me and. therefore, I hove designated him herein as John Cloe;
          with violating th• penal ,1,aws of. the, Ca'i'J:'Tf'·~fri.i,pJ.Pennsylvanio at                                                               ..Mt• O+,:Ls-er , ....· :..,.,,,
                                                                     1n          ··       "''"I    g                                         County on or sbbut
        f11 M& rl1t11 or rtar tJf wt!1J: 1$ 1111 ws1snf1$I ele111"1r q; CH'tll$!11i/11rq111/. tfl8 d•r 0r ll111t1J 11/UBt be S'perlfic1lly 111 forth./
                                                                                                                                                                   Fe,b±''l!iart' 1·4',       i963
      Participants were ~I fhfJfl! t'il!fl! Jl81'(itrpitlts. fJlitfl thflir nam,, h11r-. ffi/}Htiflg /he h4Mlt of 8fJ(JVIJ dsl•n(Janr): 1                 ' ,.,, '   '\''
        Carl FeF-i~are & Paul S.chnelzer .,                                                                                                                    . ··
   12) The acu committed by the ••'eused .;,ere·: ,p, ·
                                 '                '   '   ':,,   I   '
                                                                                              Bil'.tlglary-3 '02 &.,                   ''
                                                                                                                                             Q~n$'p'.ir·a'ey-ljl.03':'', ·
                                                                                                                                            ~.   '   ''    ,          '"·   '•   '•   ",/.,




                 That on or about'Februa.ry 14i, 1983, ·in the OoM·~y<of'. A11egheny unlaw:f'ully
                 and feloniously d.id enter a certain building or oocu:l'iied stru1itu:re ·
                 located e.t 146 Brownsville Rd, (Joe Barone 1 e O,e,fe) !llmll!!d by .Joe Jila.rene
                 with the intent to commit a crime therein 1 to-wit~ The crime of' theft
                 o:f moveable property.                           ·                                 ,···.
                 Th&t on the day a,nd year aforesaid, &nd in the aforesa1a.. CQ\lXltil , •. UAl·a:w'f'lrl.lly
               , and feloniously within the, pas.t two years did agI1ee · w·ith, Paull: Sclun.e~..ll\er
                 that they would i!!ngage irl eonduct which wotrld constitute sueh crimes .
                 and did an overt a.ct in pursuance thereof, to-wit; Carl Ii'errare and
                 Paul Schnelzer did agree to enter the afore mentioned pl~ce of b~siness·
                 in an 1.Ullawful manner and remove cash and cigarettes valued at $799.00.

         1&1f~lf ~~IT~·/¥ ~~'3/-t!A/.f!.a.
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 91 of 122




                           EXHIBIT I
!
Dec. 5. 2017
         Case11:02AM
              2:17-cv-02641-RK   Document
                         WO CO CLERK       29-5 Filed 10/26/18 Page 92 of 122
                                     OF COURTS                        No. 0273                                            P. 4

    .. .

           ftm OI w.tllQlllllDI                     ClOIIl'fl   c:oum                     WOii CQUll'n


           Sr.ml QI' lmll!llJI,
                                                      llllpt.tff,            r~~u
                                                                               81983 )
                                                                                    HOV

                        "'•                                                     ~-~
           lllilLlll . , . . ll'!Wll 11,                                        -~"~9''"
                                                       DtiMllllt.,
           ..                                  ..                           •

                        x,   rii-.v• .,.l••· Dt.Art.n &\Mimol.1 t.a llllil rw llllod Oolud;r,
           lluo-s... 11o ......... rupM\f!l.Uf w- -. a.It . , t.llil l1lMm • ....,
           0.t.dut., llllUln . . . . ipilllllq', ... -              , _ .. c - ,                   la ....

           Wd c..t.7, WllOllll'd.D, llD "" U.\ tJltt aid                d.l!f llf .....   1
                                                                                              t,   l'6J.   M   1llt.1il
           • llUTW ........ lil.4 ...... _ , .          ~                  ld.\1111 ,..... 119\ Id•
           ....... '6.111.\1     ~         ""nu... _.......,. w tU ............. of
           '"""' 9'M.16        U.>   of t.1111 . . . . . . llk\a'\H 1.m..i. .... ICt.lM\                   w
           l'MH ud oUolt.1 .t tolMI Hat. .t Vllt•d-.


                        lllW a\ lfl._lllll ..,,,.,. V....          a.nt;t, 110..ldat t.1111 ~
           d.l!f of l111 I ;Ii If• 196,.
         Case 2:17-cv-02641-RK
Dec. 5.201711:02AM     WO CO CLERKDocument
                                    OF COURTS29-5 Filed 10/26/18 Page 93
                                                                      No. of0273
                                                                              122 P. 5



                                                                                                                                          ..
                I
                 '•
                '·
                                                   ....
                             llTATI: OP Wllt'llNllN,


                tU!&!IJ!S J!ll:!!IK!!L.Sll'Hrul<!I
                                                                   .......   I
                         llWt or WIM rt,,.Jl!:11.1111Ji,,,,a.,,,l1Q1111i:J--..........~0iurt.                     r. W!Xld Co!mty.



                                                II I                  I




                    Al•-tf dlloOllRWdo&dooc..t1'-fll•QQ'tf !llWlllll-lla
        tf.Jl!IUGllt- IL..Al...,.,........ f!red •• ''Dk                                                      J.... p II;




        Ila ........... .....,.~_(ll-.of ............... ol                                       lt.Jl, ........                °"'" .............
       ........ If I 'pitr.



       6t..W If ,,, ..............-flaiU&-&...t1.rltr. t>t
       J>1_ oon!' I 11•4..ln... tllll !!god

        ,,,,, ......,._.,..,.,_.,.,.,,,.,.,.,._-""'_,.,,,
                                                                  -·--
                                                            ___ ________
                                                                         . __ _      azM,nn
                                                              !!mmlJ..,l,,,.t.,.U,_,,,~~-~-
                                                              ..
                                                                                                      gpil lli:l'H Qt d.
                                                                                                              ..,.                                 ,Q   QI! -
                                                                                                  ~
                                                                                                      ~
                                                                                                          ·
                                                                                                              -
                                                                                                                     -
                                                                                                                         ·
                                                                                                                             ~
                                                                                                                                  ·
                                                                                                                                      -
                                                                                                                                          ·
                                                                                                                                               -
                                                                                                                                                    -
                                                                                                                                                        -
                                                                                     .,~,'~
                                                                                 .· ...

                                                                                          '
                                                                                              '               - -~·.......
                                                                                                                                                   //

                                                                                                                                                            -
       ,....                                                 ·---..,.-
                                                             • ~t:a-1
                                                                                 I
                             'b'•ttio llolu>o>l
                             l'r<lporty DllMgo (
                12:27 PM Rock Co Clk of Court
DE 14/2017/THU Case                                "' !·iO,
                                                  FPIA  1
                                                            'O 74 2223
                                                            b                     p 002
                     2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 94 of 122




                                          '""'
                             William Robson
                Sta tutor
                                                                       for failure to
       Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 95 of 122
~-*-=-1-                                                                                                                                =
                                                                                                                                        =
   i
9~ 370                                                                                                                                  .,,_
                                                                                                                                        ~­

           STATE OF WISOONSIN                                                                                                           """
                                                                                                                                        =
                 ROCJ< COUNTY                                                                                                           _,
                                                                                     County_Court Branch 3                              ~-­
                                                                                                                                        >--3
                                       ST.ATE OF WtSCONSIN
                                                                                               ' #1073
                                                                                                                                        =
                                                                                                                                        =
                                                 "
                                       CHARLES SPANGLER                                                                                 """
                    7, 1965, Complaint of Archie Divine being duly swoxn on information b. belief that o:n the 4th day o.f     April~
                                                                                                                                        """
                                                                                                                                        CD
                                                                                                                                        >-rj
                    at the 'fo'W!lship of Plymouth" in said County 0£ Rock and State of Wisconsin;                                      ~

                                                                      COJJNT OOE

            t~   said CHARLES SPANGLER_,. being      a male person did felon:i.ously have sexual interccurse with a fem.ale~            ""
                                                                                                                                        0
                                                                                                                                        ,.,
                                                                                                                                        Q
            to-wit: being a female of the age of" LS years,· knowing at t.he         t~ that said female was not his wife,
            contrary to Section 944~10 ( 2) ot the H:isconsir1:: statutes:                                                              0
                                                                                                                                        0
                                                                                                                  . :;r                 0
                                                                      COiJITT 'NO
                                                                                                                                        ,.,
            That on the 4th day of April~ 196:5, at the Tow:nshlp of Plymouth, in said County of Rock and State .of Wisconsin,          0
            t.he said CHARLES Sl?ANGLER, being a person eighteen (lS) :years of age. o:r older, did unlawfully and intentionally        ~

            contribute to the Delinquency of a minor chLld, t-0-wit: a child of the age of 15 years contrary to Secb1on                 0
            941.15 (l) (a) of the Wisconsin Statutes;                                                                                   0
                                                                                                                                        _,
                                                                                                                                        <=
            all against the peace and digntiy of the State of          ~isconsin;                        ,i                             <'>-


            !.}arrant issue:<l.,

            Apxil 30,  19-65~ case called.   Hon. Edwin c. Dahlberg p:r-esidins.                                                         ~

            Assist.ant District Attor~y Samuel Loizz.o appearing for- the S ate Df 'Wisconsin.                                          >-
                                                                                                                                        ><
            Defendant appearing in i?e.rson.
            Warrsnt returned and filed. Complaint read to defandant~                                                                    =
            Defendant advised of   Panalty~
            Defendant advised cf right to preliminary Hearing and -right to att-o-rney.                                                 en
            Matter continued to May 3 1 196.S at 9 a.m.            BOND - Five-Thousand   ($5000~00)     COMMI'TTMENT ISSUED
                                                                                                                                        =
                                                                                                                                        _,
                                                                                                                                        .,,_
            May J~ 1965, case called. Hon. Ed~in C. Dahlberg pr~siding.
            Assistant Dist:rict AttoTney Rnbert J .. Ruth .appeaI:ing for the State of Wisconsin~
            Defendant appearing in person~ and by William. Robson~ his attorney.
            Copy of complaint served on William Rob.son ..
                                                                                                                                        """
                                                                                                                                        """
            Hiliiam Robson re•:i:uests Preliminary Hearing..                                                                            """
                                                                                                                                        UY

            PrelUninary Hearing - May 17 ~ 1965 at 10:30 /J.&M.    In Court lII. Ten d:.ay period i;;iaived.
            BOND - Five Thoussnd ($5000.00)             COMMITTHKNT ISSUED

            May lls 1965~ c.ase called. Ron. Erl-win 0. DahlbeYg _pi;esidLng..
            Assistant Di.s t.ric t 1'.tt:orney Rob>::Tt Ruth appearing for the St: ate of Wiscnnsin~
            Defendant appear<ing in person, .and by Uilliam Robson} his. atto-.rney.
            Preliminary Re.aTing held:          Testimony taken by ·tourt Rep-ort€:r and filed~ Upon Testimony taken Court finds
            probable cause to believe felony has been CO!llflitte<l and probable cause to believe defen-Oant committed felony
            Defendant bound ove.r for Trial azW Fi.le :Information: by District .Atto:rn-ey.                                             >-rj

            Matter cont:inued t:o May 24~ 1965 at 9 a. m~           BOND CONTIIDJED
                                                                                                                                         =
                                                                                                                                         =
            May 24~ 1965, case cal led~ Hon. E win C. Dablberg presidinj~                                                                UY
            .Assist.ant District: Attorney RobertARuth app.sa-r:ing :fer the State of Wisconsin
            Defendant appearing in person~ anti by William Robson, his attorney ..
            Information Filed by District Attorney Charge Statutory Rspe~

            SEE JNFO-RMATIOO DOCKET    VOL.. 5       PAGE    183
                         Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 96 of 122
                                                                                                 v~6

                                                                                                       f>~       183   =

           STATE OF
                ROCK COUNTY
                                                            cmmn   llRl\NCH   1u Court of the City of Beloit           £'<)

                                     STATE OF WISCONSIN                                                                £'<)
                                                                                                                       CD

                                               vs.                                Jf3073                               -0
                                                                                                                       is:


                                         CHABLES APANGLER
                                                                                                                       ""
                                                                                                                       0
                                                                                                                       ,.,...
                                                                                                                       G

INFORMATION FILED ALLEGES iAS FOLLOWS:
                          I
       I, Robert J. Ruth, !Assistant District Attorney in and for the County of Rock, State of Wisconsin               0
                                                                                                                       ,.,...
do hereby inform the Court, that on the 4th day of April, 1965, at the Township of Plymouth, in said County of
Rock and State of Wisconsin, the said CHARLES SPANGLER, being a male person, did feloniously have sexual               ....,
                                                                                                                       0

intercourse with a female,' to-wit: being a female    of
                                                       the age of 15 years, knowing at the time that said              0
                                                                                                                       0
female was not his wife, 4ontrary to Sectinn 944.10 (2) of the Wisconsin Statutes;                                     ...,
                                                                                                                       i=
                                                                                                                       ~



all against the peace and,dignity of the State of Wisconsin.                                 "

Dated this 24th day of Maf, 1965.                                                                                      '=

                                                                                                                       ""'
                                                                                                                       ;:.-c:
                                                                         /s/    ROBERT J. RUTH
                                                                               Assistant, District Attorney
                                                                                                                       =
                                                                                                                       =
                                                                                                                       =
PLEA TO INFORMATION:

Upon motion of District Attorney, Go1mt #2 of Complaint DiSlllissed for failure to prosecute.                          £'<)
Court orders Pre-sentence dnvestigat:ion. Comtinued t:o June 14, 1965 at 9 a.m. for Sentence                           £'<)
                                                                                                                       £'<)
Defendant remanded to cus~ody of sheriff.   COMMI'l"l'MENT ISSUED                                                      LU

May 24, 1965, case call'f1~ Ron. Edwin C. Dahlberg presiding.
Assistant District Attorn~y Robert J. Ruth appearing for the State of Wisconsin.
Defendant appearing in pe~son, and William Robson as his attorney:.
                          l
June 14, 1965, case cal led. Ron. Edwin C. Dahlberg presid:i.I\g.
Assistant District AttornJy Robert J. Ruth appearing for th~ STate of Wisconsin.
Defendant appearing in perlson, and by William Robson, his attorney.                                                   -0

FOR SENTENCE: Court sentJnces defendant to State Feformatory at Green Bay for indeterminate period not to              =
exceed five (5) years. Eikcution stayed - Probation to S.D.P.W. five (5) years. Defendant to pay costs of
proceedings.               '                                                                                           --
                                                                                                                       =
12/05/2017 TUE 11: 38             FAX 715 284 0270                                                                                                                                 ldioo3/oo3
              Case    2:17-cv-02641-RK
               O[PA.RTHENT                        Document 29-5 Filed 10/26/18 Page
                           or tH.At Tit & SOCIAL S[R\llC[S                           97or ofWISCONSIN
                                                                                 STAT[        122
                gb(:2Qo(R~~. c~/~~)t 1ono                                           Wiocormln Stntutoe
                                                                                  AMENDED I                                                                       Snction 973.09
                                                                             JU0Gt'£NT OF CONVICTION
                                                                 SENTENCE WI THlf:LD, PROOAT ION ORDERED

                            STATE   or     WISCONSIN,
                                                                                 AMENDED
                                                                                  Plaintiff
                                                                                            I ISTATE              or    WISCONSIN, Circuit Court B r a n c h - - - -
                                           v.



            -
            Charles Spangler
                                 ---'-----                                        Defendant

                                                              Defend en t Date of Birth
                                                                                                                                         85-CR-116
                                                                                                      Court Cose No, - - - - - - - - - - - - - - -

                      lhe defendant entered his/her plea of                         a   guilty        D not guilty              ox.a      cont eat I

                      Tho        0 Court            0 Jury found the defendant guilty of:                                       felony or                      Oote(s)
                                                                                lf-111         ~    WI'" Stotuto(•)            Misdemeanor           Clase      Crill'l(I
               Crinl(ds)                r11,_,11;1;),V1oleted                                                                   er  or ti)           JHl      CC>m11itted


               Possession of a Firearm NO            941.29                                                                          F                 E      3-22-85
               Resisting an Officer,       \! 1 2198546.41 (I)                                                                       M                        3-22-85
                                 , CLE.NJ(
                                 CLAun Op c
                                      . IA. snv ?UR. rs
               corrrnitted in this County; and                                              GLB]'ON
                     On          11-11-85                        , the
                                                         Court inquired of the defendant why sentence ahould not be prono\KlCed, and no
               surric.ient grounds lo lhe contrary being shown or appearing to the Court, and the Court having accorOed the district
               attorney, defense C0'-"1sel, and the drrendsnt an opporl'-"1ily lo address the Court regarding sentence; and upon all the
               evidence, records, and proceedin.gs, the Court pronounced findings and judgment es follows1

                     11 JS ADJUDC(O that the derondant on                        _ _cl:_0::_-_:2: :8: _-:o8:.:5o_____ w1111        convict111d 11111 rouru:i quilty1

                    IT JS O(ICRKINED that eociety will not b111 hllrmed 111nd the der11nd1nt will benertt by b11ing phced on prohet1on
               pursuant to Sec. 97).09 1 ~Hs. Stets,;

                     IT JS ADJUDGED that sentence is withheld and the derendant is placed on probation ror the period or _ _ __
                   3 years                      ,
                                       in the custody and control or the Wisconsin Department or Htlslth and Social Services, subject
               to its rules and orders pursuant lo Sec. 97},10, Wis. Stets.;

                     IT JS D£1£RHIN[0 AND ORDERED that the record requires court-i~sed conditions ea roll0wa:
                     0 None      0 As ordered below:
                     That the defendant has the ability to pay within that period the amounts ordered herein. Should his/her rtnsncial
                     condition changeyi/he shall forthwith petition thie Court ror reconaiderStion ore~ conditions.
                     fines:                ~None        OS                                          ; Court Cools:           0 None       t'.l'S _   _c2"-"0"."0"-0"------
                     Attorney fees:        ~tione       OS                                          ; Restitution:           q(t{one      OS _ _ _ _ _ _ _ _ __
                     Other:                Q~one        0 $
                     Mandatory                          DXelony          30 QQ              (I counts) GI $JO.OO                Amo~t

                     V1ctim/~i1tness Surcharge C:lX1isdemeanor ?Q 00 {#counts) GI $2:0.00                                      Amo~t

                     (Ser. 97J.045 Wis. Stats.) Paid O Yeo Amount S - - - - - - - -                                          0 No

                  T Tht.l the defendant shell be incarcer,a~e_R in the County Jail ror tho following periods:
                     O    None      c1'.    The period or                1 UV    days                                    ;   end
            said sentence to be served in Clark County.
            Jail term to commence 11-12-85 at 8:00 A.M. Defendant can serve time in
            Manitowoc County if they will accept him. Work release privileges allowed.
            ~o alcohol consumption whatsoever. Defendant must not go in any taverns.
            Alcohol Assessment and treatment ordered. Court ordered in-patient treatment                                                                                             at
            Riven!Wood Center, St. Croixdale Hosital, Prescott, Wisconsin.,                                                                                         In patient treatment
                     IT IS ruRTll(R ORD(R(Dthattt'jedefendanlshall pay o:;rchargea pursuant to SC!c. 97).09(l)(b), W.is.                                            Stote.1 Will COUilt
                                                         (.u&j                             .                                                                              against jail term.
AMEND II 05-15-871          IS ADJUDGED             2J . . . "   "days senterice cred1t are due pursuant to Sec. 97,.155, Wis. Stets., and shall be

              " " ' " ' ' ;r       "'°''d.Jai 1 time reduced to 70 days with credit for 21 days served
                               ''°b't'°" ;,
             Lea v~ , ~~ ,Ji.il.YoSulC\"P~.:lf?r,wiit, lJ! ,tn~.~ ilh't~ ~hll1okbl!,11;ity,,,J,e,,i,l-llli.t.h, worclss. re 1ease pr i"v i 1ege s.
             Obey all rules as prescribed by Division of Corrections. Elva Larson, Deputy, Clerk
                                                  BY ORD[R 01·;··THE COURT: Sipnaiu1e Jud c, Deputy orCk1k ofCou11 o(          of Court
                                                                                        !!111,            ;. __                              -
                                                                          N~meofJud~e

                                                                                 ,James Ri..L.t'------~---'-'-=-LL:c-.u8w5_. _ _ _ _-'
                                                                         LN_'"_"_J_b._:J\_"_rf_"_B_r_'°_i_W_k_m_a_n______,_'-''M"'m",i"c"\1""00tl ef r:f~AlB"._i_n_e__~
                                                                                                                                         0       1      110




                                                                          Srnd 1he folk>win~ IO ~he loc~! Prob~tlon ~nd Paiole Ofncc - 1"0 copio of 1hi1 Jodement: two copie1
                                                                          vf che ddcndJl\!'1 P1ob~hon Ou<Hionnurc!I orm ll<X'·3M), ~nd one copy of chc C11minal Comp!11n1.
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 98 of 122




                           EXHIBIT J
!
     Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 99 of 122




                              Robert M. Gordon, Ph.D., ABPP
                 Board Certified in Clinical P sychology and in Psychoanalysis
                              Clinical and Forensic Psychology
                       1259 South Cedar Crest Boulevard, Suite #325
                            Allentown, P ennsylvania 18103-6261
                                         610.417.0501
                      rmgordonphd@ gmail.com www.mmpi-info.com



                                    P sychological Evaluation
                                          (Confidential)

Name: Edward A. Williams
Age: 50
Psychologist: Robe rt M. Gordon, Ph.D. ABPP
Place of Examination: Office of RMG
Date of Examination: August 7, 20 18
Report Date: 9110118

Referral Issue: This assessment is to determ ine if Mr. Will iams is fit to be allowed to own,
possess, carry, and use a firearm w ithout risk to him or any other person.

Procedures:
   • Document Review
   • Forensic History Form
   • Brief Psychiatric Rating Scale
   • Montreal Cognitive Assessment (MOCA)
   • Minnesota Multiphasic Personality Inventory -2 (MMPl-2);
   • Violence R isk Appraisal Guide- Revised (V RAG-R)
   • Psychopathic Check List- Revised (PCL-R)
   • Psychodiagnostic C hart ( PDC-2)

Informed Consent and Confidentiality waiver:
T he examiner reviewed the mean ing of the Infonned Consent and Confidentiality waiver. Mr.
Williams read it and s igned it.


                         Documents Reviewed in F om1ing My Opinion

1.




     2- Final Dispos ition Date 2004-09-07

                                                 1
                          SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 100 of 122




   Charge Literal DUI OF ALCOHOL OR CONTRL SUBST
   Charge Description
   Statute DUI OF ALCOHOL OR CONTRL SUBST (VC3802
   Pennsylvania)
   State Offense Code VC3802
   Counts 1
   Severity
   Inchoate Charge
   Disposition (Convicted 2006-06-15; FOUND GUILTYI COUNTY
   PRISON/ 90 DYS - 002 YRS)

2. Compressed Transcript of the Testimony of EDWARD A. WILLIAMS, 5/8/18:
   "Page 9
   Q. How many people have you been
   2 married to?
   3 A. One.
   4 Q. Are you currently married to that
   5 person?
   6 A. Yes.
   7 Q. Who is that person?
   8 A. Kimberly Williams.
   9 Q. When did you get married to
   10 Kimberly Williams?
   11 A. 1993.
   12 Q. You said you're currently married;
   13 right?
   14 A. Yes.
   15 Q. Do you have any children?
   16 A. One child.
   17 Q. How old is your kid?
   18 A. 13.
   19 Q. What's your kid's name?
   20 A. Ni~ N-1-A.
   21 Q. Does Nia live with you?
   22 A. Yes.
   23 Q. Let's dig into your employment
   24 history a little bit more just to make sure I
   25 have a clear understanding. Let's start from
   Page 10
   1 as far back as we can go.
   2 Do you recall what your
   3 first employment position was?
   4 A. At the age of 14?
   5 Q. Sure. Let's go for it. This is
   6 going to be a long trip down memory lane, but I
   7 assure you it should be fun.
   8 A. McDonald's in high school.
   9 Q. How about after that?
   I 0 A. It would be in college then. It was
   11 a diner and a Wendy's.
   12 Q. How about after those?

                                              2

                        SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 101 of 122




13 A. Then I moved here to Philadelphia
14 and I've been with The Vann Organization ever
15 since.
16 Q. Where did you move to Philadelphia
17 from?
18 A. State college.
19 Q. From college?
20 A. Yes.
21 Q. Were you originally from
22 Philadelphia?
23 A. New York.
24 Q. So whenever you moved to
25 Philadelphia from State College, you started
Page 11
I working at The Vann Organization; right?
2 A. Yes.
3 Q. What year was that?
4 A. 1992.
5 Q. I understand you have an assortment
6 of positions with The Van Organization, but how
7 has that changed over time since you've worked
8 for them in 1992?
9 A. Just expanded the roles. Taking on
I 0 more projects that are different
11 responsibilities. I started out as an
12 inspector and then I would be considered a
13 senior construction manager.
14 Q. Did you have any other titles in
15 between those titles, inspector and senior
16 construction manager?
17 A. Consultant basically.
18 Q. How about any other employment
19 since 1992?
20 A. I worked part-time at a firing
21 range and pistol shop ... "

"Page 17
7 Q. When did you learn Mr. Williams
8 that you could not own a gun?
9 A. 2014.
I 0 Q. Do you recall what it was that
I I caused you to learn that?
12 A. I had applied for my license to
13 carry and I got denied. I hired an attorney who
14 wrote some letters for me and the Pennsylvania
15 State Police finally confirmed the decision
16 that I couldn't hold, according to the state
17 laws, hired Joshua Prince and his firm, and
18 after checking, they determined that I
19 shouldn't have anything in my possession ... "
"Page 18

                                           3
                     SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 102 of 122




"Page 21-22
Q. Me too.
14 Do you have any pending or
15 outstanding criminal charges in any other
16 state?
17 A. No.
18 Q. Do you have any pending or criminal
19 charges in Pennsylvania?
20 A. No.
21 Q. Do you use or are you addicted to
22 any controlled substance alcohol other than
23 alcohol or tobacco?
24 A. No.
25 Q. Have you ever used any elicit
Page 22
1 drugs?
2 A. No.
3 Q. Have you ever used prescription
4 medications, but for a nonmedical purpose?
5 A. No.
6 Q. Do you know whether you're using
7 any controlled substances today?
8 A. No, I'm not."

"Page 23
12 Q. Have you ever had a restraining
13 order against you?
14 A. No.
15 Q. Have you ever been charged with any
16 crime with respect to domestic violence?
17 A. No.
18 Q. Have you ever been investigated for
19 engaging in domestic violence at all?
20 A. No."

"Page 24-25
17 Q. Have you ever been arrested for
18 anything else?
19 A. A retai I theft.
20 Q. When was that?
21 A. In the '90s. '89 or '90.
22 Q. How were those charges ultimately
23 handled?
24 A. I had to pay a fine.
25 Q. Were you found guilty of the retail
1 theft?
2 A. I pleaded guilty and paid the fine.

                                              4

                     SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 103 of 122




3 Q. Do you recall where that was
4 located?
5 A. That was in State College.
6 Q. Can you tell me about what happened
7 that caused you to get charged with retai I
8 theft?
9 A. Dumb I guess fraternity stuff that
10 I never ended completely pledging, given a
11 bunch of tasks and I chose the wrong task.
12 Q. More trouble than it's worth?
13 A. Yes. It was a $2.00 thing of some
14 type of hair gel.
15 Q. Did you serve any time for the
16 retai I theft?
17 A. No.
18 Q. Have you ever been arrested for any
19 other offense?
20 A. No."

"Page 31
Q. We'll take a look at those later
5 then too.
6 Do you recal I what
7 punishment you received for the 2004 DUI?
8 A. Yes, probation, the fines, maybe a
9 year suspension on my driver's license.
10 Q. How about the house arrest?
11 A. Yes, house arrest.
12 Q. Do you recall why you ended up
13 getting house arrest?
14 A. I believe it had something to do
15 with some of my medical history. The things I
16 was going through back then.
17 Q. Do you recall how many days of
18 house arrest it was?
19 A. It was 90."

"Page 33
16 Mr. Williams, have you ever
17 seen a mental health professional?
18 A. No.
19 Q. Have you ever been treated for
20 alcohol or substance abuse?
21 A. No.
22 Q. During this 200 I to 2004 time
23 period, were you having trouble with alcoholism
24 at all?
25 A. No."

"Page 34-36
Q. So starting in 200 I through this

                                          5
                      SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 104 of 122




13 2004/2005 time frame, was your usage of alcohol
14 different than it is today?
15 A. Yes.
16 Q. How different was it?
17 A. Then it was social drinker or
18 occasionally.
19 Q. This is from 2001 to 2005?
20 A. Yes.
21 Q. How did that change in 2005?
22 A. Decided to stop. My daughter is
23 now here, and didn't want to run the risk of
24 having another DUI worse than hurting myself or
25 killing myself or somebody else. It got to a
Page 35
1 point where I decided to do other things
2 besides happening out at the bars.
3 Q. It sounds like you still I think
4 you mentioned you still have an occasional
5 drink here and there. Did that start at a
6 particular period of time or did that start in
7 2005 and continue through today?
8 A. No. That might have started a
9 little while later. I decided to get a bottle
I 0 ofchampagne for New Year's. If I visit family
11 in North Carolina, like I said, recently there
12 was a death in the family and I hadn't seen a
13 bunch of cousins. We all got together and had a
14 couple of drinks at the house.
15 Q. Outside of those particular
16 circumstances between 2005 and today, has there
17 ever been a time where you've had more alcohol
18 to drink than that?
19 A. No.
20 Q. Have you ever driven under the
21 influence of alcohol since 2005?
22 A. No.
23 Q. Have you ever been pulled over for
24 being under the influence of alcohol since
25 2005?
Page 36




5 A.No.
6 Q. Have you ever used your firearms
7 while under the influence of alcohol?
SA.No.
9 Q. Have you ever gotten into a
I 0 physical altercation with anyone?
11 A. No.

                                          6
                     SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 105 of 122




   12 Q. Never punched anybody before?
   13 A. In high school.
   14 Q. After high school?
   15 A. No. My last fight was in high
   16 school.
   17 Q. Ever had any criminal issues with
   18 respect to your use of firearms?
   19 A. No."

3. Exhibit List to Petitioners' Motion for Summary Judgment

   Exhibit A: Pennsylvania State Police Background Check
   Exhibit B: Certified Sentencing Order Commonwealth v. Edward Williams

4. Dr. Daniel William Webster CV

5. Expert Report of Daniel Webster, ScD July 11, 2018

   "In a seminal study using data on over 7,000 individuals from the National Institute of Mental Health's
   Epidemiologic Catchment Area Surveys in Durham, NC and Los Angeles, CA, Dr. Jeffrey Swanson
   examined the association between the onset of mental illnesses and alcohol abuse disorders and risks for
   subsequent violence.xxii The one-year prevalence of committing acts of violence was 15 to 24 percent for
   those with alcohol abuse disorder alone and 20 to 24 percent among those who abused alcohol and had a
   major mental illness ... Swanson and colleagues used NCS-R data to examine the relationship between the
   confluence of firearm access and impulsive angry behavior in relation to abuse of alcohol or illicit
   drugs.xxiii The impulsive behaviors captured in the study included survey respondents' affirmative
   responses to one or more of the statements: "I have tantrums or angry outbursts," "Sometimes I get so angry
   that I break or smash things," and "I lose my temper and get into physical fights." Approximately 1.5% of
   the study sample exhibited one or more of these angry and impulsive behaviors and also either carried a
   firearm outside the home or keeping firearms in the home. Persons with substance abuse disorders were 2.4
   times more likely to have explosive anger and carry a firearm outside the home and 2. 7 times more likely to
   have explosive anger and keep a firearm in the home ... "

   While Dr. Webster presents some valid correlational research on groupings of individuals, it has a relatively
   small predictive value in generalizing to groups and does not predict the effect of two DUI's from 14-18
   years ago, especially where the individual has no history of aggression. As Dr. Webster did not assess Mr.
   Williams, these generalizations are not relevant to this particular case, as any applicability would require an
   independent evaluation of the particular person. As set forth in this forensic report, I have assessed Mr.
   Williams, after reviewing all of the documents, performing a battery of tests and reviewing the results of the
   test and conclude, to a reasonable degree of psychological certainty, that the research relied upon by Dr.
   Webster is not applicable to Mr. Williams.

   Furthermore, Dr. Webster's report has several additional deficiencies and erroneous conclusions as it relates
   to Mr. Williams. Those include:

   1. The report is premised on individuals who suffer from alcohol or abuse issues; however, there is no
      evidence of record that Mr. Williams currently suffers from any alcohol abuse or dependency issues
      and Dr. Webster does not contend- nor could he in the absence of performing a battery of tests on Mr.
      Williams - that Mr. Williams has an alcohol abuse or dependency issue.

   2. The report contends that there exists a statistical significance in relation to the reduction of future

                                                 7
                         SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 106 of 122




       violent crime when those previously convicted of a violent crime were barred from purchasing a
       handgun; however, there is no evidence of record that Mr. Williams was ever even charged with, let
       alone convicted of, a violent crime.

   3. The report contends that only 54% of repeat DUI offenders have alcohol dependency issues, leaving
      46% without a dependency issue.

   4. The report fails to support a finding that alcohol-impairment and alcohol abuse are causal to
      unintentional firearm injuries or deaths, as it acknowledges a lack of data supporting that contention.

   5. The report contends that individuals previously convicted of a misdemeanor crime of violence are more
      likely to comm it a violent crime in the future and then attempts to opine that the prohibitions against
      individuals, like Mr. Williams, prove a public safety benefit, even though Mr. Williams has never
      been convicted of a crime of violence. Further, one study relied upon by Dr. Webster reflected that
      "[t]here was no difference between the two groups in their rate of committing nonviolent crimes,
      suggesting that the difference observed in crimes involving firearms and/or violence ... [was]
      more likely due to violent misdemeanants being prohibited and denied from purchasing a handgun."

   6. The report fails to show any link between preventing individuals convicted of a single DUI, such as Mr.
      Williams, and "preventing armed mayhem" as required by Binderup v. U.S. Attorney General, 836 F.3d
      336, 353 (3d Cir. 2016)(en bane).


6. Complaint:

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       EDWARD A. WILLIAMS
                                Plaintiff

                v.                                      Civil Action No. - - - -

       JEFF SESSIONS,
       Attorney General of the United
       States

       THOMAS E. BRANDON,
       Acting Director, Bureau of Alcohol,
       Tobacco, Firearms, and Explosives

       JAMES B. COMEY,                                  Complaint - Civil Rights
       Director of the Federal Bureau of
       Investigation

       UNITED STATES OF
       AMERICA,
                                Defendants

                                               8

                         SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 107 of 122




   "c. Is not under indictment;
   d. Has never been convicted of a felony or misdemeanor crime of
   domestic violence;
   e. Has only once been convicted of a crime punishable by more than one
   (1) year;
   f. Is not a fugitive from justice;
   g. Is not an unlawful user of, or addicted to, any controlled substance;
   h. Has not been adjudicated a mental defective or been committed to a
   mental institution;
   i. Has not been discharged from the Armed Forces under dishonorable
   conditions;
   j. Has never renounced his citizenship; and,
   k. Is not the subject of a restraining order relating to an intimate partner ... "

    21. As reflected on Mr. Williams's background check, his 2004 DUI is his only
    criminal conviction. Id.
    22. As a result of his conviction, Mr. Williams was placed under house arrest
    with electronic monitoring for 90 days and ordered to pay costs, a fine of
    $1,500.00, and complete any recommended drug and alcohol treatment. .. "

7. Declaration of Edward A. Williams 13-10-17, 5-8-18 (Doc. 9-5 and Deposition Exhibit Williams-3)

8. Court and Police Records

    These include the court and police records relating to Mr. Williams, as well as, the convictions and grants
    of federal firearms relief of John Kraszewski, 57 Fed. Reg. 6160-02, Kim Blake, 54 Fed. Reg. 33108-02,
    and Barry Shoop 42 Fed. Reg. 21156.


                                     Behavioral Observations

Mr. Williams came early for his assessment. He was pleasant and cooperative. He was well
oriented and performed with consistent effort.



                                         Forensic Interview

Mr. Williams stated that that he was born in Manhattan N.Y. and was raised in the Bronx by his
mother. He said that he always enjoyed a wonderful relationship with his mother. His parents
divorced when he was 9 years old. He has not been close with his father. His mother remarried
while he was in college. Neither of his parents had mental health, substance abuse or a criminal
history. His mother went to college and is an RN. His father graduated High School. Mr.
Williams is the oldest. He has a half brother and a half sister. His younger brother spent jail time
for bank robbery. Mr. Williams reports no childhood traumas. He liked school and got straight
A's. He was 13 credits short graduating college when he was offered ajob he has since been at
for 25 years. He reports no treatment for mental health issues. He reports a kidney disease for
which he must have regular dialysis. Married for 23 years, one child. No domestic abuse issues.
Arrested in about I 988 or 1989 when he was about 19. His college fraternity told him to get some

                                                   9
                          SUBJECT TO PROTECTIVE ORDER
   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 108 of 122




things and he stole some hair gel valued about $3.00 and was caught. He paid a fine. -
~~~~~~~~~~~~~~~~~~~~~~~Phil~dph~~2004.He
rarely drinks alcoholic beverages since 2005. He is a certified NRA safety instructor since 1996.


                                           Test Results

   • Minnesota Multiphasic Personality Inventory -2 (MMPI-2);
The MMPI-2 instrument is the most widely used and widely researched test of adult
psychopathology (Ackerman, et al., 1997; Archer, et al., 2006; Gordon, 2002; Hagen, 2001 ).

Mr. Williams' validity scales indicated that he took the MMPI-2 honestly with no attempts at
biased responding (Lie= T39, F= T55, K= T47; where T45-55 is normal, and >T65 is High). The
MMPI-2 clinical scales are all within normal limits. The MMPI-2 MacAndrews Addition
Proneness scale is TSO, an average score. The MMPI-2 indicates no problems with aggression,
good judgment, good impulse control, good reality testing and no addiction problems.


   • The Brief Psychiatric Rating Scale (BPRS)- expanded version;
The BPRS is a well-researched screen for psychotic disorders (Overall, et al.1988; Ventura, et al.
2000).

Mr. Williams indicated that he had no current psychiatric symptoms. He is functioning at the
healthy level.


    • Montreal Cognitive Assessment Test;
The Montreal Cognitive Assessment (MoCA) was designed as a screening instrument for
cognitive dysfunction. It assesses different cognitive domains: attention and concentration,
executive functions, memol)', language, visuoconstructional skills, conceptual thinking,
calculations, and orientation. The total possible score is 30 points; a score of26 or above is
considered normal (Zahinoor, et al.,20 I 0).

Mr. Williams scored 30/30 a perfect score indicating no psychoneurological impairment.


    • Violence Risk Appraisal Guide-R (VRAG-R);
This instrument contains a 12-item actuarial scale, which has been widely used to predict risk of
violence within a specific time frame following release in violent, mentally disordered offenders.
Developed at Penetanguishene Mental Health Centre, the tool uses the clinical record, particularly
the psycho-social histol)' component, as a basis for scoring as opposed to interview or
questionnaires. The Hare PCL-R (Psychopathy Checklist -Revised) score is incorporated into the
VRAG calculations of risk (Quinsey, et al. 1998). The VRAG-R combines the VRAG and
SORAG. The authors wrote "we suggest users can adopt the VRAG-R with considerable
confidence that its predictive performance will at least match that of the original VRAG/SORAG
system which has yielded large predictive effects for violent recidivism." (Harris, Rice, Quinsey,
& Cormier, 2015; Rice, Harris, & Lang, 2013)




                                                 10

                          SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 109 of 122




Mr. Williams scored -25, which is a very low risk of violently acting out (A 9.6% probability of
recidivism assuming he was convicted of a violent crime. Thus this measure assumes the worst
and Mr. Williams still scored very low.) .

    •   Hare Revised Psychopathy Checklist (PCL-R);
The PCL-R is a 20-item symptom-construct rating scale designed to assess psychopathy. It is an
expert-rated tool. The total score reflects the degree to which the individual matches the
prototypical psychopath. The highest possible score is 40. Scores 30+ are considered indicative of
psychopathy (Hare, et al., 1990).

Mr. Williams scored 0/40, which indicates no psychopathic indication.

    •   Psychodiagnostic Chart (PDC-2), (Gordon and Bornstein, 2012; Gordon and Stoffey,
        2014, Gordon and Bornstein, 2017). The PDC is a psychodiagnostic chart to help assess
        personality organization, personality disorders, mental functions and symptoms.

Healthy Personality- characterized by mostly 9-10 scores, life problems rarely get out of hand
and enough flexibility to accommodate to challenging realities.
Neurotic Level- characterized by mainly 6-8 scores, basically a good sense ofidentity, good
reality testing, mostly good intimacies, fair resiliency, fair affect tolerance and regulation, rigidity
and limited range of defenses and coping mechanisms, favors defenses such as repression,
reaction formation, rationalization, displacement, and undoing.
Borderline Level- characterized by mainly 3-5 scores, recurrent relational problems, difficulty
with affect tolerance and regulation, poor impulse control, poor sense of identity, poor resiliency,
favors defenses such as splitting, projective identification, idealization/devaluation, denial, and
acting out.
Psychotic Level- characterized by mainly 1-2 scores, delusional thinking, poor reality testing and
mood regulation, extreme difficulty functioning in work and relationships favors defenses such as
delusional projection, psychotic denial, and psychotic distortion.

Overall Personality Organization = 7


Overall Diagnosis: Normal Personality

                                              Summary

Mr. Williams                                                     The last incident was 14 years ago.
There is no predictive value in these events for future behaviors. Mr. Williams has no history of
hostile or violent behaviors. He has no continuing pattern of aggressive behaviors, which could be
a predictive factor. The studies Dr. Webster cites are based on selected samples that are not
necessarily generalizable and are of relatively low correlations. Although the research cited by
Dr. Webster sheds light on some predictive factors, the prediction rate is low and cannot be
applied to individual cases, including Mr. Williams' case. Dr. Webster is not a psychologist and
did not perform a psychological assessment of Mr. Williams' mental status, psycho-neurological
assessment, defenses, psychopathology, addiction proneness or behaviors, aggression, judgment
or the potential for Mr. Williams to act out. Therefore, his report has no value for this particular
case, in the absence of an independent evaluation of Mr. Williams, as I performed.

My psychological assessment of Mr. Williams using a standard psychological battery of tests
indicates that he has a normal personality, without psychopathology and without addiction or

                                                  11
                           SUBJECT TO PROTECTIVE ORDER
   Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 110 of 122




violent tendencies. According ly, the research re lied upon by Dr. Webste r is not applicable to Mr.
Wi lliams.


                                         Recommendations

I recommend that Mr. Williams be allowed to own, possess, carry, and use a firearm . Mr.
Williams may possess a firearm without risk to himself or any other person.

I make all o f these conclusions to a reasona ble degree of psycho logical certainty.


Respectfu lly submitted,

 /Z /fl
Robert M. Gordon, Ph.D., ABPP
CV can be viewed at \vww. mmpi-in fo.com




                                                  12

                           SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 111 of 122




                       Fed.R.Civ.P. 26(a)(2)(B)(iv) Statement

EDUCATION

Ph.D., Psychology, Temple University, Philadelphia, PA 1975
B.A., Psychology, Temple University, Philadelphia, PA 1970


PROFESSIONAL ASSOCIATIONS

American Psychological Association- Fellow

Elected to the Governing Council of the American Psychological Assoc.
1992 -1995 and again in 2001 -2003 representing Pennsylvanian psychologists

Fellow and charter member of Division of Psychoanalysis (39), member of sections:
    I. Psychologist-Psychoanalyst Practitioners
 VI. Psychoanalytic Research Society
 VII. Psychoanalysis and Groups
VIII. Couple and Family Therapy and Psychoanalysis

American Psychology-Law Society of the American Psychological Association

President - Pennsylvania Psychological Association, 1990--1991;
       Pennsylvania Psychological Foundation Board, 1991-2003, 2006-2010;
        President of the Clinical Division, 1987;
       Charter Member of the Colleague Assistance Committee since 1992

President 1980 - 1981 - Lehigh Valley Psychological Association;
       Chair of the Ethics Committee, 1983-1986

Philadelphia Society for Psychoanalytic Psychology, Charter member since 1982

Fellow of the Academy of Clinical Psychology (AClinP) of the American Board of
Professional   Psychology since 1991

Fellow of the Academy of Psychoanalysis of the American Board of Professional
Psychology since 2006

American Psychoanalytic Association Research Associate- charter member

Psychodynamic Psychoanalytic Research Society- charter member

Society for Personality Assessment

Tampa Bay Psychoanalytic Society


                                          13
                      SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 112 of 122




CREDENTIALS and AWARDS

Pennsylvania Psychology License since 1976

Distinguished Service Award from the Pennsylvania Psychological Association 2001

Certificate of Professional Qualification in Psychology by the Association of State and
Provincial Psychology Boards since 2002, #3655

Diplomate of the American Board of Professional Psychology in Clinical Psychology;
#3414, since 1982

Diplomate of the American Board of Professional Psychology in Psychoanalysis, #6211,
since 2006

National Register of Health Service Providers in Psychology since 1979-2010

American Association for Marriage and Family Therapy since 1976, and Approved
Supervisor 1981-2007

An American Psychological Association Approved Sponsor of Continuing Education to
Psychologists 1985-2011 (The first in east-central Pennsylvania).

Honorary Membership presented by the American Psychoanalytic Association- 2015

Honorary Editor for Forensic Research & Criminology International Journal- 2015

Honorary Member of the Psychoanalytic Center of Philadelphia- elected 2016

PRACTICE

Independent practice specializing in forensic psychology, psychoanalysis,
psychodynamic psychotherapy, assessment, teaching and research.

Forensic Psychologist Consultant to the Lehigh County Public Defender's Office since
2010.

Psychodynamic Diagnostic Manual 2 (PDM2) Section co-editor on assessment tools
2014-2016.




TEACHING and RESEARCH POSITIONS and WORKSHOPS


                                           14
                       SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 113 of 122




Academic appointments at: Lehigh University, Temple University, Yeshiva University,
and Widener University. Topics include personality assessment, forensic psychology,
research, ethics, MMPI-2, Psychodynamic Diagnostic Manual (PDM and PDM2),
philosophy of science and methodology, teaching psychodynamic theory and
psychodynamic psychotherapy.

Clinical and Forensic Assessment Practicum Supervisor for Chestnut Hill College
Doctoral students since 2010.

Presented and led workshops nationally and internationally (ex.: Albania, Belgium,
Canada, China, Germany, France, Israel, Italy, Netherlands, Russia, Switzerland, etc.)
since 1982 (ex.: International Psychoanalytic Assoc., American Psychoanalytic Assoc.,
American Psychological Assoc., Society for Personality Assessment, etc.) in: MMPI-2
interpretation, forensic psychology, psychological diagnostic taxonomies, the PDM and
PDM2, psychodynamic research, psychoanalysis- theory and technique, couples, family
and group therapy, ethics and psychology, and the psychology of love relations. Led
yearly ethics workshops for the Penna. Psychological Foundation for 17 years.

China American Psychoanalytic Alliance (CAPA)- instructor of Adult Psychodynamic
Psychotherapy and the writings of Sigmund Freud to Chinese professionals via VCON,
since 2012.

Chair of Research and Scholarship Grants of the China American Psychoanalytic
Alliance 2017.

China American Psychoanalytic Alliance (CAPA)- Board of Directors 2017.

Visiting Professor of Psychology teaching forensic and clinical psychology to masters
and doctoral students at Albanian University via VACON 2014.



FILMS

39 Scuds ( 1991 ). A 30-minute documentary I made about the psychological effects of the
potential gas poisoning of civilians in Israel during the Persian Gulf War.

Balance and Integration in Psychoanalytic Group Therapy (2006). Produced by Video
Diamond, LLC; a workshop I lead on psychoanalytic group therapy.

TEDx Talk "The Power of Apology" September, 2014



REVIEWER FOR JOURNALS


                                           15

                       SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 114 of 122




such as: Journal of Consulting and Clinical Psychology and Psychoanalytic Psychology

       PUBLICATIONS- Last JO years

       Gordon, R.M. & Bornstein, R.F. (2018). Construct Validity of the
             Psychodiagnostic Chart:
              A Transdiagnostic Measure of Personality Organization, Personality
             Syndromes, Mental Functioning, and Symptomatology. Psychoanalytic
             Psychology, 35(2),280-288. http://dx.doi.org/l 0.1037/papOOOOl 42

       Gordon, R.M. (2017). A Concurrent Validity Study of the PDM-2 Personality
             Syndromes. Current Psychology, DOI: 10.1007/sl2144-0l 7-9644-2, pp.1-
             7.

       Gordon, R.M., Blake, A., Etzi, J., Rothery, C., & Tasso, A.F. (2017). Do
             Practitioners Find a Psychodynamic Taxonomy Useful? Journal of
             Psychology and Clinical Psychiatry 7(5): 00452. DOI:
             10.15406/jpcpy.2017.07.00452

       Waldron, S., Gordon, R.M., & Gazzillo, F. (2017). Chapter 15 Assessment within
             the PDM-2 Framework, Lingiardi, V. & Mc Williams, N. (Eds),
             Psychodynamic Diagnostic Manual, Version 2 (PDM-2). New York:
             Guilford Press.

       Gordon, R.M. (2017). Personality Disorders and Syndromes Across ICD-10,
             DSM5, and PDM2. Currents, 1, pp. 10.

       Gordon, R.M., & Lan, J. (2017). Assessing Distance Training: How Well Does It
             Produce Psychoanalytic Psychotherapists? Psychodynamic Psychiatry, 45
             (3), 329-341.

       Gordon, R.M. (2017). Assessing Distance Psychoanalytic Treatment:
             Perspectives of Therapist and Patient. The American Psychoanalyst, 51,2,
             15.

       Gordon, R.M., Tune, J. and Wang, X. (2016). What are the characteristics and
             concerns of high and low raters of psychodynamic treatment to Chinese
             students over VCON? Psychoanalysis and Psychotherapy in China, 2, 86-
             96.

       Gordon, R.M., Blake, A., Bornstein, R.F., Gazzillo, F., Etzi, J., Lingiardi, V.,
             Mc Williams, N., Rothery, C. and Tasso, A.F. (2016) What do practitioners
             consider the most helpful personality taxa in understanding their patients?
             Division/Review: A Quarterly Psychoanalytic Forum, 16, 70.




                                          16
                      SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 115 of 122




   Gordon, R.M., Gazzillo, F., Blake, A., Bornstein, R.F., Etzi, J., Lingiardi, V.,
         Mc Williams, N., Rothery, C. and Tasso, A.F. (2016) The Relationship
         Between Theoretical Orientation and Countertransference Awareness:
         Implications for Ethical Dilemmas and Risk Management, Clinical
         Psychology & Psychotherapy, 23, 3, 236-245; (online published 2015,
         DOI: 10.1002/cpp.1951)

   Gordon, R.M. & Bornstein, R.F. (2015). The Psychodiagnostic Chart-2 v.8.1
         (PDC-2),
           DOI: 10.13140/RG.2.1.4147.4647

   Ibrahimi, S., & Gordon, R.M. (2015). Post-Traumatic Identity within Social
          Contexts. Balkan Journal ofInterdisciplinary Research Vol I, No 1, 47-
          51. ISSN 2410-759X, Access online at www.iipccl.org

   Ibrahimi, S., Dervishi, E., and Gordon, R.M. (2015). Traumatic behavior deviance
          of individual within social contexts. European Psychiatric Congress,
          Vienna Austria.

   Spektor, V., Luu, L. & Gordon, R.M. (2015) The Relationship between
          Theoretical Orientation and Accuracy of Countertransference
          Expectations, Journal ofthe American Psychoanalytic Association, 63( 4),
          NP28-NP32.

   Gordon, R.M., Wang, X. and Tune, J. (2015). Comparing Psychodynamic
         Teaching, Supervision and Psychotherapy Over Video-Conferencing
         Technology with Chinese Students. Psychodynamic Psychiatry, 43 (4),
         585-599.

   Huprich, S., Lingiardi, V., Mc Williams, N., Bornstein, R., Gazzillo, F., and
          Gordon, R.M., (2015). The Psychodynamic Diagnostic Manual (PDM)
         and the P DM-2: Opportunities to Significantly Affect the Profession.
         Psychoanalytic Inquiry, 35: 60-73.

   Lingiardi, V., Mc Williams, N., Bornstein, RF., Gazzillo, F. and Gordon, RM.
          (2015) The Psychodynamic Diagnostic Manual Version 2 (PDM-2):
          Assessing Patients for Improved Clinical Practice and Research,
          Psychoanalytic Psychology, 32(1), 94-115.
          http://dx.doi.org/10.103 7/a0038546

   Gazzillo, F., Lingiardi, V., Del Como, F., Genova, F., Bornstein, R.F., Gordon,
          R.M., Mc Williams, N. (2015). Clinicians' Emotional Responses and
          PDM P Axis Personality Disorders: A Clinically Relevant Empirical
          Investigation. Psychotherapy, Special Section: Personality and
          Psychotherapy, 52(2), 238-246. http://dx.doi.org/10.1037/a0038799



                                       17

                   SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 116 of 122




   Gordon, R.M. and Stoffey, R.W. (2014). Operationalizing the Psychodynamic
         Diagnostic Manual: a Preliminary Study of the Psychodiagnostic Chart
         (PDC), Bulletin of the Menninger Clinic, 78, 1, 1-15.

   Gordon, R.M. and Cosgrove, L., (2013) Ethical Considerations in the
         Development and Application of Mental and Behavioral Nosologies:
         Lessons from DSM5, Psychological Injury and Law, 6,4, 330-335, DOI
         10.1007/s12207-013-9172-9.

   Gordon, R.M. and Stoffey, R.W. and Perkins, B.L. (2013) Comparing the
         Sensitivity of the MMPI-2 Clinical Scales and the MMPI-RC Scales to
         Clients Rated as Psychotic, Borderline or Neurotic on the
         Psychodiagnostic Chart, Psychology: Special issue on Criminal
         Investigative Psychology, 4, 9A, 12-16. doi:
         10.4236/psych.2013.49Al 003.

   Gordon, R.M. (2013). The Pyramid of Love. In The World Book of Love, Ed.
         Leo Bormans, Lannoo, Publishers, Tielt, Belgium. 60-63.

   Gordon, R.M. (2013). Book Review: To Know and to Care: [Review of
         Psychoanalytic Diagnosis: Understanding Personality Structure in the
         Clinical Process. Second Edition, by Nancy Mc Williams.]
         Division/Review: A Quarterly Psychoanalytic Forum, Spring, 7, 9-11.

   Bornstein, R. F. and Gordon, R. M. (2012). What Do Practitioners Want in a
          Diagnostic Taxonomy? Comparing the PDM with DSM and ICD.
          Division/Review: A Quarterly Psychoanalytic Forum, Fall, 6, 35.

   Gordon, R.M., & Bornstein, R.F. (2012). A practical tool to integrate and
         operationalize the PDM with the ICD or DSM. http://www.mmpi-
         info.com/pdm-blog.

   Gordon, R.M. (2012). A Psychological Alternative to the Medically Based DSM
         and ICD, The National Psychologist May/June, vol. 21, 3, p. 19

   Gordon, R.M. (2011 ). Repercussions of a Patient's Suicide, Pennsylvania
         Psychologist Quarterly, 71,6, 12-14.

   Gordon, R.M., Hoffman, L., and Tjeltveit, A. (2010). Religion and
         Psychotherapy: Ethical Conflicts and Confluence, Pennsylvania
         Psychologist, 70, 9, 3-4.

   Gordon, R.M. (2010). The Scientific Renaissance of Psychodynamic Therapy
         (PDT), Pennsylvania Psychologist Quarterly, March, 70,3, 22-23.



                                      18
                   SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 117 of 122




       Gordon, R.M. (2010). The Psychodynamic Diagnostic Manual (PDM). In I.
             Weiner and E. Craighead, (Eds.) Corsini's Encyclopedia ofPsychology
             (41h ed., volume 3, 1312-1315), Hoboken, NJ: John Wiley and Sons.

       Gordon, R.M. (2009 ). Money, Masochism, Narcissism and Indifference,
             Pennsylvania Psychologist Quarterly,69,8, 10 and 14.

       Gordon, R.M. (2009). The Psychodiagnostic Report for Treatment
             Recommendations. The Pennsylvania Psychologist Quarterly, 69, 3, 17-
             18.

       Gordon, R.M. (2009). Reactions to the Psychodynamic Diagnostic Manual
             (PDM) by Psychodynamic, CBT and Other Non- Psychodynamic
             Psychologists. Issues in Psychoanalytic Psychology, 31, 1, 55-62.

       Gordon, R.M. (2008). Addendum To MMPl/MMPl-2 Changes In Long Term
             Psychoanalytic Psychotherapy. Issues in Psychoanalytic
             Psychology, Issues In Psychoanalytic Psychology Vol. 30, No. 2, p.159.

       Gordon, R.M. (2008). An Expert Look at Love, Intimacy and Personal Growth.
             Second Edition, IAPT Press, Allentown, Pa.

       Gordon, R.M. (2008). Early reactions to the PDM by Psychodynamic, CBT and
             Other psychologists. Psychologist-Psychoanalyst, XXVJ, 1, Winter, p.13.

       Gordon, R. M. (2008). I Love You Madly! On Passion, Personality and Personal
             Growth. Second Edition, IAPT Press, Allentown, Pa.

       Gordon, R. M. (2008). The Two-Minute Check-in at the Beginning of
             Psychoanalytic Group Therapy Sessions. Group Analysis,41(4),366-372.

       Gordon, R.M. and Bottinelli, J. (2008), Ethics and the Difficult Patient: The
             Psychopath in Film and in Your Office. The Pennsylvania Psychologist,
             July/August Issue, p.10.

       Gordon, R. M., Stoffey, R., & Bottinelli, J. (2008). MMPl-2 findings of primitive
             defenses in alienating parents. American Journal of Family Therapy, 36
             (3): 211-228.


                        Fed.R.Civ.P. 26(a)(2)(B)(v) Statement

Nature of Practice

Since my license to practice psychology in 1976, I have specialized in clinical and
forensic psychodiagnostic assessment (along with psychotherapy, research and teaching).


                                           19

                       SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 118 of 122




My forensic practice is general in nature, that is, not limiting myself to any particular
civil or criminal area or to defense or plaintiff work. The only exception is that since
2010, I work as Lehigh County Public Defender Office's forensic psychologist. About
30% of my professional work is in forensic psychology.

My general forensic assessment practice has included assessments for:
 IMEs and psychological record reviews
 Criminal responsibility
 Mental state
 Competency to stand trial
 Capital mitigation evaluations
 Juvenile matters and transfer evaluations
 Sentencing evaluations
 Malingering and deception
 Testamentary capacity
 PTSD
 Personal injury and emotional distress claims
 Malpractice - plaintiff and defense
 Sexual offender evaluations
 Risk assessment
 Family law: custody, parental competence, parental alienation, adoption
 Employment issues: fitness for duty, discrimination, harassment, wrongful termination.

Expert Testimony at Trial or by Deposition

2018
None

2017
Fontanez competency to stand trial - Lehigh County Defense
Estepan v. Ferguson for the plaintiff in a MVA

2016
Gabrieli v. Easton Hospital, et al. for the defense
Green vs. Lehigh Valley Hospital for the defense
Deanne and Toby Snyder h/w vs. Estate ofGeoffrey K Sherman, MA. et al. for the
defense
Shugars, Leonard state of mind - Lehigh County Defense
Blahosky, Carolyn for the plaintiff PTSD from MV A Lehigh county


2015
Diggs, Jhainee Nateequa, decertification hearing - Lehigh County Defense
Hausknecht, Barbara for the plaintiff PTSD from MV A Lehigh county
Zimmerman, Joseph state of mind - Lehigh County Defense
Figueroa-Velez, Axel decertification hearing - Lehigh County Defense


                                             20
                        SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 119 of 122
~   .

        Melendez, Juan competency to stand trial - Lehigh County Defense


        2014
        Scardetto v. Scardetto - Custody - Bucks County- request of Father's Atty.
        Commonwealth v. Jean-Pierre - Lehigh County Defense
        Commonwealth v. Heminitz - Lehigh County Defense
        Commonwealth v. Rivera-Oyola - Lehigh County Defense
        Commonwealth v. Rodriguez - Lehigh County Defense
        Commonwealth v. Lehigh County - Defense
        Shoen v. Shoen Deposition Custody- Berks County - request of Mother's Atty.


                                Fed.R.Civ.P. 26(a)(2)(B)(vi) Statement

        The fee for all time and services by Dr. Robert Gordon is $250 an hour including
        preparation and travel time. There is a one-day charge ($2800) for depositions and court
        testimony, in addition to any preparation and travel time. I charge a minimum non-
        refundable retainer of $1500 for forensic reports. The total amount charged for this
        evaluation and forensic report was $3,000.




                                                   21

                               SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 120 of 122




                           EXHIBIT K
!
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 121 of 122
                                                                           Page 31
                                  EDWARD A. WILLIAMS


    1    with your recollection?
    2            A.      It may be, but I'm almost positive
    3    she asked me and I told her the truth.
    4            Q.      We'll take a look at those later
    5    then too.
    6                              Do you recall what
    7    punishment you received for the 2004 DUI?
    8            A.      Yes, probation, the fines, maybe a
    9    year suspension on my driver's license.
   10            Q.      How about the house arrest?
   11            A.      Yes, house arrest.
   12            Q.      Do you recall why you ended up
   13    getting house arrest?
   14            A.      I believe it had something to do
   15    with some of my medical history. The things I
   16    was going through back then.
   17            Q.      Do you recall how many days of
   18    house arrest it was?
   19            A.      It was 90.
   20            Q.      Do you recall what in particular
   21    your medical history led you to get house
   22    arrest?
   23            A.      It's not expirated probably this
   24    Wednesday or next Wednesday I'll be starting
   25    Dialysis.      My kidneys were sluggish back then



                             SUMMIT COURT REPORTING, INC.
           215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
Case 2:17-cv-02641-RK Document 29-5 Filed 10/26/18 Page 122 of 122
                                                                           Page 32
                                  EDWARD A. WILLIAMS


    1    and the doctors were monitoring everything.
    2    They thought I'd be on Dialyses much sooner.
    3    They wanted to hold out for a little while.
    4    I'll be starting Dialysis this Wednesday.                   I
    5    have to give them a call tomorrow. The plan was
    6    start on the 16th. Back then they thought it
    7    was going to be a lot sooner. So coupled with
    8    the kidneys, the high blood pressure, I had to
    9    stay inside and do house arrest for 90 days
   10    instead of doing at the jail.
   11            Q.      So was the plan then for you, if
   12    you needed it, to perform Dialysis at your home
   13    during that 2004 DUI house arrest?
   14            A.      Probably just home or at the
   15    center, but you have to do the center and get
   16    trained before you can do it at home.
   17                              The way Dialysis I found out
   18    you go in three days a week. In order for them
   19    to train you at home, you need three to four
   20    weeks of training at the centers.
   21                              So, when I start on
   22    Wednesday, I go to the hospital for two days.
   23    Then the following Monday I'm at the center.
   24    The nurse will come in at some point one of my
   25    days at the center and will be considered a



                             SUMMIT COURT REPORTING, INC.
           215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
